








THIRD AMENDMENT
TO REVOLVING CREDIT AGREEMENT
This THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
as of May 1, 2014, by and among SB Financing Trust Owner LLC, as the borrower
representative (the “Borrower Representative”), THPI Acquisition Holdings LLC
(“THPI”), Provident Residential Real Estate Fund LLC (“Provident”) 2012-B
PROPERTY HOLDINGS LLC (“2012-B Property Holdings”), 2012-C PROPERTY HOLDINGS LLC
(“2012-C Property Holdings”), Desert Chill LLC (“Desert Chill”), Polar Cactus
LLC (“Polar Cactus”), Polar Cactus II LLC (“Polar Cactus II”), Polar Cactus III
LLC (“Polar Cactus III”), Resi II LLC (“Resi II”) and Arctic Citrus LLC (“Arctic
Citrus” and together with 2012-B Property Holdings, 2012-C Property Holdings,
Desert Chill, Polar Cactus, Polar Cactus II, Polar Cactus III and Resi II, THPI,
Provident and any other Borrower party hereto from time to time, the
“Borrowers”), Silver Bay Operating Partnership L.P., a Delaware limited
partnership, as the master property manager (the “Master Property Manager”),
Bank of America, National Association, as the agent (in such capacity, the
“Agent”) on behalf of the Lenders (as defined below) and the Lenders signatory
hereto.
WHEREAS, the parties hereto have entered into that certain Revolving Credit
Agreement, dated as of May 10, 2013, as amended by the First Amendment to
Revolving Credit Agreement, dated May 17, 2013 and the Second Amendment to
Revolving Credit Facility, dated January 16, 2014 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the Master Property Manager, the Borrower
Representative, U.S. Bank National Association, as Calculation Agent and as
Paying Agent, the Agent, JPMorgan Chase Bank, National Association as a Lender
and each Lender party thereto from time to time (the “Lenders”); and
WHEREAS, the Borrowers and the Borrower Representative have requested that the
Lenders amend the Credit Agreement; and
WHEREAS, the Agent and Lenders are willing to agree to amend the Credit
Agreement, subject to the terms and conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to them in the Credit Agreement, as amended
hereby.
2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended by
making each of the additions and deletions set forth in the marked copy of the
Credit Agreement attached as Exhibit A hereto.



53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



3.    Exhibit J. Exhibit J to the Credit Agreement is hereby amended and
restated in its entirety in the form of Exhibit J attached hereto.
4.    Schedule 7. Schedule 7 to the Credit Agreement, “Collecting Property
Managers and Managed Properties”, shall be inserted into the Credit Agreement as
Schedule 7 attached hereto.
5.    Schedule 8. Schedule 8 to the Credit Agreement, “Non-Collecting Property
Managers and Managed Properties”, shall be inserted into the Credit Agreement as
Schedule 8 attached hereto.
6.    Representations, Warranties, Covenants and Acknowledgments. To induce the
Agent and the Lenders to enter into this Amendment, each Borrower and the
Borrower Representative does hereby:
(a)    represent and warrant that, after giving effect to this Amendment, (i) as
of the date hereof, all of the representations and warranties contained in the
Loan Documents are true and correct in all material respects on and as of the
date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
(ii) as of the date hereof, no Default or Event of Default has occurred and is
continuing under the Credit Agreement or any other Loan Document; (iii) such
Person has the power and is duly authorized to enter into, deliver and perform
this Amendment; (iv) this Amendment is the legal, valid and binding obligation
of such Person enforceable against such Person in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability; and (v) the execution, delivery
and performance of this Amendment does not conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
material Contractual Obligation of any such Person; and
(b)    reaffirm each of the agreements, covenants and undertakings set forth in
the Credit Agreement and each and every other Loan Document executed in
connection therewith or pursuant thereto, in each case, as amended by the terms
of this Amendment; and
(c)    acknowledge and agree that, after giving effect to this Amendment, no
right of offset, defense, recoupment, counterclaim, claim, causes of action or
objection in favor of such Person against the Agent or any Lender exists as of
the date hereof arising out of or with respect to (i) this Amendment, the Credit
Agreement or any of the other Loan Documents or (ii) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing; and
(d)    further acknowledge and agree that (i) except as expressly set forth
herein, this Amendment is not intended, and should not be construed, as an
amendment of, or any kind of waiver or consent related to, the Credit Agreement
or the other Loan Documents; (ii) this Amendment shall not represent an
amendment, consent or waiver related to any future actions of any Borrower, the
Borrower Representative or the Master Property Manager; (iii) except as
expressly set forth herein, the Agent and each Lender reserves all of their
respective rights pursuant to the Credit

2
53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



Agreement and all other Loan Documents; and (iv) the amendments contained herein
do not and shall not create (nor shall any Borrower or the Borrower
Representative rely upon the existence of or claim or assert that there exists)
any obligation of the Agent or the Lenders to consider or agree to any future
waiver, consent or amendment and, in the event the Agent or the Lenders
subsequently agree to consider any future waivers, consents or amendments,
neither the amendments contained herein nor any other conduct of the Agent or
any Lender shall be of any force or effect on the Agent’s or any Lender’s
consideration or decision with respect to any such requested waiver, consent or
amendment and neither the Agent nor any Lender shall have any further obligation
whatsoever to consider or agree to future amendment, waiver, consent or
agreement, and
(e)    further acknowledge and agree that this Amendment shall be deemed a Loan
Document for all purposes.
7.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent:
(a)    Delivery of Documents. The parties hereto shall have delivered to the
Agent executed counterparts of this Amendment.
(b)    Expenses. The Borrowers shall have paid, to the extent invoiced on or
before the date hereof, to the Agent and the other Lenders all reasonable costs
and expenses of the Agent and such Lenders in connection with the preparation,
execution and delivery of this Amendment and all other related documents.
1.    Effect; Relationship of Parties.
(a)    Except as expressly amended hereby, the Credit Agreement and each other
Loan Document shall be and remain in full force and effect as originally
written, and shall constitute the legal, valid, binding and enforceable
obligations of each Borrower, the Borrower Representative and the Master
Property Manager to the Agent and Lenders. On and after the date hereof, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment.
(b)    The relationship of the Agent and Lenders, on the one hand, and each
Borrower, on the other hand, has been and shall continue to be, at all times,
that of creditor and debtor and not as joint venturers or partners. Nothing
contained in this Amendment, any instrument, document or agreement delivered in
connection herewith or in the Credit Agreement or any of the other Loan
Documents shall be deemed or construed to create a fiduciary relationship
between or among the parties.
2.    Miscellaneous. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page

3
53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



to this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment via facsimile or
electronic mail shall also deliver a manually executed original to the Agent or
its counsel, but the failure to do so does not affect the validity,
enforceability or binding effect of this Amendment. This Amendment shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties hereto. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with the laws of the
State of New York without regard to conflict of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law) thereof.
This Amendment embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written negotiations, agreements and understandings of the parties
with respect to the subject matter hereof.
3.    [Remainder of Page Intentionally Blank]

4
53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.
SILVER BAY OPERATING PARTNERSHIP L.P., a Delaware limited partnership, as Master
Property Manager,


By:     Silver Bay Management LLC,
a Delaware limited liability company,
its general partner


By:    Silver Bay Realty Trust Corp.,
a Maryland corporation
its sole member


By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer




SB FINANCING TRUST OWNER LLC,
a Delaware limited liability company,
as the Borrower Representative


By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer




THPI ACQUISITION HOLDINGS LLC,
a Delaware limited liability company,
as a Borrower


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Manager
    
By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer








[Signatures continue]

[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



PROVIDENT RESIDENTIAL
REAL ESTATE FUND LLC,
a Delaware limited liability company,
as a Borrower


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Manager
    


By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer


2012-B PROPERTY HOLDINGS LLC,
a Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer








2012-C PROPERTY HOLDINGS LLC,
a Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer











[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------





POLAR CACTUS LLC,
a Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer




POLAR CACTUS II LLC,
a Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer




POLAR CACTUS III LLC,
Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer















[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------









ARCTIC CITRUS LLC,
a Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer




DESERT CHILL LLC,
a Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer




RESI II LLC,
a Delaware limited liability company,
as a Borrower


By: SB FINANCING TRUST OWNER LLC, a Delaware limited liability company,
Manager


By: /s/ Christine Battist        
Name: Christine Battist
Title: Chief Financial Officer











[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



[Signatures continue]

[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender and Agent


By:/s/ Charu Venkat Mani                
Name:    Charu Venkat Mani                
Title: Director                        












































































[Signatures continue]

[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender


By:/s/ David Lefkowitz                
Name: David Lefkowitz                
Title: Managing Director                










































































[Signatures continue]

[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



Acknowledged and Consented:




SB FINANCING TRUST OWNER LLC,
a Delaware limited liability company,
as Guarantor
    


By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer




SB FINANCING TRUST,
a Delaware Statutory Trust,
as Guarantor


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Administrator
    


By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer




SILVER BAY OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership,
as Guarantor


By:     Silver Bay Management LLC,
a Delaware limited liability company,
its general partner


By:    Silver Bay Realty Trust Corp.,
a Maryland corporation
its sole member


By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer







[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------



[Signatures continue]

[Signature Page to Third Amendment to Revolving Credit Agreement]


53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------






SILVER BAY REALTY TRUST CORP.,
a Maryland corporation,
as Guarantor




By:    /s/ Christine Battist        
Christine Battist,
Chief Financial Officer






[End of signatures]



53570.000371 EMF_US 50222592v6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY

--------------------------------------------------------------------------------








EXHIBIT A



























































































53570.000371 EMF_US 44362017v45
53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY

--------------------------------------------------------------------------------










                                                    
REVOLVING CREDIT AGREEMENT




AMONG


THE PROPERTY OWNERS PARTY HERETO FROM TIME TO TIME
each as a Borrower,


SILVER BAY OPERATING PARTNERSHIP L.P.
as the Master Property Manager, solely with respect to Sections 2.8(a),
2.8(b)(ii), 2.8(b)(xii), 2.8(c), 2.13, 2.14(b), 2.15, 2.16, 2.18, 2.22(a), 2.23,
2.25(a)(iii), 2.25(g), 2.26, 3.1(f), 3.1(q), 3.1(r), 3.1(s), 6.7(i), 6.7(j),
13.1(m), 13.11(b), 13.14, 13.15 and 13.17, Article 11 and Schedule 6,


SB FINANCING TRUST OWNER LLC
as the Borrower Representative,


U.S. BANK NATIONAL ASSOCIATION
as Calculation Agent and Paying Agent,


BANK OF AMERICA, NATIONAL ASSOCIATION
as Joint Lead Arranger, Agent and a Lender,


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Joint Lead Arranger and a Lender,


and


THE LENDERS FROM TIME TO TIME PARTY HERETO


                                                    
Dated as of May 10, 2013







53570.000371 EMF_US 44362017v45
53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


ARTICLE 1
DEFINITIONS    1

Section 1.1
Definitions    1

Section 1.2
Construction of Certain Terms and Phrases    44

ARTICLE 2
THE CREDIT FACILITY    45

Section 2.1
Description of Facility; Borrower Representative    45

Section 2.2
Procedure for Borrowing Advances    46

Section 2.3
Purpose    50

Section 2.4
Interest and Fees    50

Section 2.5
Payment of Principal and Interest    50

Section 2.6
Reductions and Extensions of Commitments    51

Section 2.7
Prepayments    52

Section 2.8
Application of Available Funds; Accounts    54

Section 2.9
Inability to Determine Applicable Interest Rate    56

Section 2.10
Illegality or Impracticability of LIBOR Rate Advances    56

Section 2.11
Increased Costs    57

Section 2.12
Indemnified Taxes    58

Section 2.13
Property Management and Cash Management    59

Section 2.14
Property Valuations    61

Section 2.15
Annual Budgets, Expense Management; Ongoing Reserve Account    62

Section 2.16
Audit and Information Rights    63

Section 2.17
Flood Damage Account    63

Section 2.18
Insurance Premiums and Real Property Taxes; Insurance and Tax Reserve
Account    64

Section 2.19
Special Reserve Account    65

Section 2.20
Insurance Proceeds Account    66

Section 2.21
Reserve Accounts Generally    66

Section 2.22
Renovations and Renovation Cost Reserve Account    68

Section 2.23
Remedies Upon Breach of Representation As To Eligible Property    69

Section 2.24
The Paying Agent    70

Section 2.25
The Calculation Agent    72

ARTICLE 3
CONDITIONS PRECEDENT    77


1


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------






Section 3.1
Conditions to Closing    77

Section 3.2
Conditions to Each Advance    81

ARTICLE 4
SECURITY AGREEMENT    83

Section 4.1
Grant By Borrowers    83

ARTICLE 5
REPRESENTATIONS AND WARRANTIES    84

Section 5.1
Existence    85

Section 5.2
Power and Authority; Enforceability    85

Section 5.3
No Violation    85

Section 5.4
Consents; Authorizations    85

Section 5.5
Title to Assets    86

Section 5.6
Collateral    86

Section 5.7
Litigation    86

Section 5.8
Compliance with Laws    86

Section 5.9
Disclosure    86

Section 5.10
Environmental Matters    87

Section 5.11
Solvency    87

Section 5.12
Organization Documents    87

Section 5.13
Taxes    87

Section 5.14
Anti-Money Laundering Laws    87

Section 5.15
ERISA Compliance    88

Section 5.16
Equity Interests and Ownership    88

Section 5.17
Governmental Regulation    88

Section 5.18
Margin Stock    88

Section 5.19
OFAC    89

Section 5.20
Insurance    89

Section 5.21
Eligibility    89

Section 5.22
Investment Company Act    89

Section 5.23
Fiscal Year and Fiscal Quarters    89

Section 5.24
No Delaware Properties As of Effective Date    89

ARTICLE 6
AFFIRMATIVE COVENANTS    89

Section 6.1
Compliance With Laws    89

Section 6.2
Maintenance of Existence    89

Section 6.3
Use of Proceeds    90


2


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------






Section 6.4
Delivery of Information    90

Section 6.5
Books and Records    91

Section 6.6
Further Assurances    91

Section 6.7
Insurance    92

Section 6.8
Single Purpose Entity    97

Section 6.9
Taxes and Other Charges    98

Section 6.10
Litigation    99

Section 6.11
Cooperate in Legal Proceedings    99

Section 6.12
Estoppel Statement    99

Section 6.13
Environmental Covenants    99

Section 6.14
Performance and Compliance with Loan Documents    100

Section 6.15
OFAC    100

Section 6.16
Inspection Rights    101

Section 6.17
HOA Dues    102

Section 6.18
Conversion to Stabilized Property    102

Section 6.19
Hedging Arrangements    102

Section 6.20
Anti-Money Laundering Laws    103

Section 6.21
Maintenance of Properties    103

Section 6.22
Maintenance of Documents Relating to Properties    103

ARTICLE 7
NEGATIVE COVENANTS    103

Section 7.1
Debt    103

Section 7.2
Liens; Dispositions    104

Section 7.3
Investments    104

Section 7.4
Mergers; Consolidations; Sales of Assets; Etc    104

Section 7.5
Line of Business    104

Section 7.6
Subsidiaries    104

Section 7.7
Amendment, Modification of Documents or Accounts    104

Section 7.8
Bad Acts    104

Section 7.9
Restricted Payments    106

Section 7.10
Accounts    106

Section 7.11
Equity Interests    106

Section 7.12
No Other Accounts    106

ARTICLE 8
DEFAULT    106


3


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------






Section 8.1
Default    106

Section 8.2
Remedies Upon Default    110

ARTICLE 9
THE AGENT    111

Section 9.1
Authorization and Action    111

Section 9.2
Delegation of Duties    111

Section 9.3
Exculpatory Provisions    111

Section 9.4
Reliance    112

Section 9.5
Non-Reliance on Agent    112

Section 9.6
Indemnification    113

Section 9.7
Agent in its Individual Capacity    113

Section 9.8
Successor Agents    113

ARTICLE 10
ASSIGNMENTS AND PARTICIPATIONS    114

Section 10.1
Assignments and Participations    114

ARTICLE 11
THE MASTER PROPERTY MANAGER    116

Section 11.1
Representations and Warranties of the Master Property Manager    116

Section 11.2
Covenants of the Master Property Manager    117

Section 11.3
Grant of Security Interest    120

ARTICLE 12
CROSS-GUARANTY    120

Section 12.1
Cross-Guaranty    120

Section 12.2
Waivers by Borrowers    121

Section 12.3
Benefit of Guaranty    121

Section 12.4
Waiver of Subrogation, Etc    121

Section 12.5
Liability Cumulative    121

ARTICLE 13
MISCELLANEOUS    122

Section 13.1
Amendments and Waivers    122

Section 13.2
Governing Law; Consent to Jurisdiction    123

Section 13.3
Waiver of Jury Trial    123

Section 13.4
Assignment    123

Section 13.5
Notices    124

Section 13.6
Data Site; Access to Information    126

Section 13.7
Severability    127

Section 13.8
Entire Agreement; Amendments; No Third Party Beneficiaries    127

Section 13.9
Counterparts    127


4


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------






Section 13.10
Expenses    127

Section 13.11
Indemnity    128

Section 13.12
Usury Savings Clause    129

Section 13.13
Set-off    129

Section 13.14
Confidentiality    130

Section 13.15
Limitation of Liability    131

Section 13.16
No Joint Venture    131

Section 13.17
No Insolvency Proceedings    132

Section 13.18
Lender Communications; Lender Objections    132





EXHIBITS, SCHEDULES AND ANNEXES


Exhibit A    Form of Borrowing Notice
Exhibit A-1    Form of Borrowing Notice Certification
Exhibit A-2    Form of Borrower Representative Certification
Exhibit B    Form of Note
Exhibit C    Form of No Lien Certificate
Exhibit D    Form of Monthly Report
Exhibit E    Form of Joinder Agreement
Exhibit F    Form of Financing Statement
Exhibit G    Form of Certificate of Completion
Exhibit H    Form of Monthly Report Certification
Exhibit I    Form of Backup Property Manager Report
Exhibit J    Form of Eligible Property Management Agreement
Exhibit K    Title Review and Specially Permitted Liens
Exhibit L    Form of Property Manager Acknowledgement


Schedule 1    Borrowers
Schedule 2    Eligibility Requirements
Schedule 3    Filing Offices
Schedule 4    Schedule of Properties
Schedule 5    Leasing Standards
Schedule 6    Sponsor Financial Covenants
Schedule 7    Collecting Property Managers and Managed Properties
Schedule 8    Non-Collecting Property Managers and Managed Properties


Annex A    Lender Accounts







5


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------

 



REVOLVING CREDIT AGREEMENT
This REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of May 10, 2013 (the “Effective Date”), by and among each person listed on
Schedule 1 hereto and each person that becomes a party hereto pursuant to a
Joinder, SILVER BAY OPERATING PARTNERSHIP L.P., solely with respect to Sections
2.8(a), 2.8(b)(ii), 2.8(b)(xii), 2.8(c), 2.13, 2.14(b), 2.15, 2.16, 2.18,
3.1(q2.22(a), 2.23, 2.25(a)(iii), 2.25(g), 2.26, 3.1(f), 3.1(q), 3.1(r), 3.1(s),
6.7(i), 6.7(j), 13.1(m), 13.11(b), 13.14, 13.15 and 13.17, Article 11 and
Schedule 6, as initial master property manager, SB FINANCING TRUST OWNER LLC, as
borrower representative (in such capacity, the “Borrower Representative”), U.S.
BANK NATIONAL ASSOCIATION, as calculation agent and as paying agent, BANK OF
AMERICA, NATIONAL ASSOCIATION, a national banking association, as Joint Lead
Arranger, a Lender and agent for each Lender (in such capacity, the “Agent”),
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association, as
Joint Lead Arranger and a Lender and THE LENDERS PARTY HERETO FROM TIME TO TIME.
RECITALS
WHEREAS, the Borrowers (as defined below) are in the business of acquiring and
owning Properties (as defined below) and leasing such Properties to tenants;
WHEREAS, the Borrowers have requested that each Lender make available to the
Borrowers a revolving credit facility in a maximum principal amount at any time
outstanding of up to the Facility Amount (as defined below) to be used by the
Borrowers in connection with the acquisition, financing and leasing of the
Properties as set forth in Section 2.3; and
WHEREAS, each Lender is willing to extend such credit facility on the terms and
subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.1    Definitions. For purposes hereof, the following terms, when used
herein with initial capital letters, shall have the respective meanings set
forth herein:
Accepted Management Practices: With respect to any Property, those management,
rental, sales and collection practices (a) of prudent companies that manage
single family and 2-4 family residential homes for rent and sale of a type
similar to the Properties in the jurisdiction where the related Property is
located (b) that are in accordance with commercially reasonable professional
standards, (c) that are in compliance with all Applicable Laws and (d) using
good faith and commercially reasonable efforts.



53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------






Account Control Agreement: With respect to the Ongoing Reserve Account, the
Monthly Net Cash Flow Reserve Account, the Insurance and Tax Reserve Account,
the Interest Reserve Account, the Special Reserve Account, Flood Damage Reserve
Account, the Renovation Cost Reserve Account and the Collection Account, a
Securities Account Control Agreement among the Borrower Representative, the
Agent and the Paying Agent, in form and substance satisfactory to the Agent.
Acquisition Date: With respect to any Property, the date on which the related
Borrower acquired title to such Property.
Actual Expenses: With respect to any Property, as defined in Section 2.13(c).
Additional Proposed Qualified Expenses: For any Property and the first Advance
made after a Borrower acquires such Property, the amount of Qualified Expenses,
real estate taxes, other governmental assessments and insurance premiums
proposed by the Borrower Representative to be added to the Approved Budget, both
on a monthly and annual basis, subject to the approval of the Agent, subject to
the right of the Lenders to submit a Formal Objection within three (3) Business
Days after such Additional Proposed Qualified Expenses for a Property are
initially posted to the Data Site.
Advance: Each advance of funds by each Lender to the Borrowers under Section
2.2.
Advance Rate: As defined in the Fee Letter.
Advances Outstanding: As of any date of determination, the aggregate outstanding
principal balance of all outstanding Advances as of such date.
Affected Advances: As defined in Section 2.10.
Affiliate: As applied to any Person, (a) each Person that, (x) directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary such Person, or (y) otherwise has the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise (notwithstanding the
foregoing, a Property Manager shall not be an Affiliate of any Borrower-Related
Party solely due to such Property Manager being a party to an Eligible Property
Management Agreement or Property Management Agreement), (b) each Person that
controls, is controlled by or is under common control with such Person, and (c)
each of such Person’s officers, directors, joint ventures, managers and
partners; provided that the Trustee, solely by virtue of being the trustee of
the Trust Guarantor shall not be an Affiliate of any Borrower-Related Party. For
the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, no direct
or indirect owner of any Equity Interest of the Sponsor shall be deemed to be an
Affiliate of any Borrower-Related Party.
Agent: As defined in the introductory paragraph.

2


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Aggregate Property Value (Non-Stabilized): On any date of determination, the
positive excess, if any of (a) the sum for the Property Values for all
Non-Stabilized Properties included in the Facility as of such date (determined
(i) for each Property that is, on such date of determination, an Eligible
Property and (ii) after giving effect to the addition of any Eligible Property
that is a Non-Stabilized Property in connection with any Advance to be made on
such day) over (b) the sum of the following (without duplication):
(i)    the portion of the aggregate Property Values of such Eligible Properties
that are Non-Stabilized Properties with Property Values of less than $50,000
that exceeds 10% of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties, in each case, included in the
Facility as of such date;
(ii)    the portion of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties that are condominium units that
exceeds 5% of the aggregate Property Values of all such Eligible Properties that
are Non-Stabilized Properties, in each case, included in the Facility as of such
date;
(iii)    the portion of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties that are subject to any Specially
Permitted Lien that exceeds 30% of the aggregate Property Values of all such
Eligible Properties that are Non-Stabilized Properties, in each case, included
in the Facility as of such date;
(iv)    the portion of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties with Property Values less than
$40,000 that exceeds 5% of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties, in each case, included in the
Facility as of such date;
(v)    the portion of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties with Property Values in excess of
$275,000 that exceeds 5% of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties, in each case, included in the
Facility as of such date;
(vi)    the aggregate Property Values of all such Eligible Properties that are
Non-Stabilized Properties that are condominium units located in any single
condominium project to the extent the number of such Properties exceeds the
greater of (A) three (3) units in such condominium project and (B) 3% of the
total units in such condominium project;
(vii)    the portion of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties that are Non-Flood Insured
Properties that exceeds 3% of the aggregate Property Values of all such Eligible
Properties that are Non-Stabilized Properties, in each case, included in the
Facility as of such date; and
(viii)    the aggregate Property Values of all such Eligible Properties that are
Non-Stabilized Properties that have been damaged by floods, where, as of such
date of

3


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






determination, such damage has not been fully repaired within ninety (90) days
after such damage was incurred.
Aggregate Property Value (Stabilized): On any date of determination, the
positive excess, if any of (a) the sum for the Property Values for all
Stabilized Properties included in the Facility as of such date (determined (i)
for each Property that is, on such date of determination, an Eligible Property
and (ii) after giving effect to the addition of any Eligible Property that is a
Stabilized Property in connection with any Advance to be made on such day) over
(b) the sum of the following (without duplication):
(i)    the portion of the aggregate Property Values of such Eligible Properties
that are Stabilized Properties with Property Values of less than $50,000 that
exceeds 10% of the aggregate Property Values of all such Eligible Properties
that are Stabilized Properties, in each case, included in the Facility as of
such date;
(ii)    the portion of the aggregate Property Values of all such Eligible
Properties that are Stabilized Properties that are condominium units that
exceeds 5% of the aggregate Property Values of all such Eligible Properties that
are Stabilized Properties, in each case, included in the Facility as of such
date;
(iii)    the portion of the aggregate Property Values of all such Eligible
Properties that are Stabilized Properties with initial lease terms of less than
12 months that exceeds 25% of the aggregate Property Values of all such Eligible
Properties, in each case, included in the Facility as of such date;
(iv)    the portion of the aggregate Property Values of all such Eligible
Properties that are Stabilized Properties that are subject to any Specially
Permitted Lien that exceeds 30% of the aggregate Property Values of all such
Eligible Properties that are Stabilized Properties, in each case, included in
the Facility as of such date;
(v)    the portion of the aggregate Property Values of all such Eligible
Properties that are Stabilized Properties with Property Values less than $40,000
that exceeds 5% of the aggregate Property Values of all such Eligible Properties
that are Stabilized Properties, in each case, included in the Facility as of
such date;
(vi)    the portion of the aggregate Property Values of all such Eligible
Properties that are Stabilized Properties with Property Values in excess of
$275,000 that exceeds 5% of the aggregate Property Values of all such Eligible
Properties that are Stabilized Properties, in each case, included in the
Facility as of such date;
(vii)    the aggregate Property Values of all such Eligible Properties that are
Stabilized Properties that are condominium units located in any single
condominium project to the extent the number of such Properties exceeds the
greater of (A) three (3) units in such condominium project and (B) 3% of the
total units in such condominium project;

4


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(viii)    the portion of the aggregate Property Values of all such Eligible
Properties that are Stabilized Properties that are Non-Flood Insured Properties
that exceeds 3% of the aggregate Property Values of all such Eligible Properties
that are Stabilized Properties, in each case, included in the Facility as of
such date; and
(ix)    the aggregate Property Values of all such Eligible Properties that are
Stabilized Properties that have been damaged by floods, where, as of such date
of determination, such damage has not been fully repaired within ninety (90)
days after such damage was incurred.
Agreement: As defined in the introductory paragraph.
Allocated Loan Amount: On any day for any Eligible Property then funded by the
Facility, the portion of the Advances Outstanding related to such Eligible
Property as determined by the Borrower Representative and approved by the Agent;
adjusted as follows and in the following order:
(a)    upon any reduction of the Advances Outstanding to reduce the Loan To
Value Ratio for Non-Stabilized Properties or for Stabilized Properties, such
reduction shall be allocated first to reduce the Allocated Loan Amounts for each
Property whose Allocated Loan Amount exceeds its Maximum Allocated Loan Amount
and second, pro rata to reduce the Allocated Loan Amounts for each Property then
funded by the Facility;
(b)    upon any reduction of the Advances Outstanding in connection with the
payment of any Prepayment Amount, such reduction shall be allocated first, to
reduce the Allocated Loan Amount of the Property to which such Prepayment Amount
relates and second, pro rata to reduce the Allocated Loan Amounts for each
Property then funded by the Facility;
(c)    upon any reduction of the Advances Outstanding to increase the Debt Yield
Ratio, such reduction shall be allocated pro rata to reduce the Allocated Loan
Amounts for each Property then funded by the Facility; and
(d)    upon any reduction of the Advances Outstanding resulting from or related
to the Debt Service Coverage Ratio being less than 1.25 to 1:00, such reduction
shall be allocated pro rata to reduce the Allocated Loan Amounts for each
Property then funded by the Facility.
On any such date of determination each Eligible Property shall have an Allocated
Loan Amount whereby the sum of such Allocated Loan Amounts shall equal the
Advances Outstanding on such day.
Annualized Net Cash Flow: For any Fiscal Quarter, the excess, if any of (a) the
aggregate annualized Collections received by the Borrowers in respect of all of
the Properties owned by the Borrowers during such Fiscal Quarter over (b) the
sum of (i) an amount equal to the Approved Budget for the calendar year in which
such Fiscal Quarter occurs and (ii) all amounts representing Excess Expenses
paid during such Fiscal Quarter by the Borrowers, as approved by the Agent,

5


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






subject to the right of the Lenders to submit a Formal Objection within three
(3) Business Days after such Annualized Net Cash Flow for a Property is
initially posted to the Data Site.
Anti-Money Laundering Laws: As defined in Section 5.14.
Applicable Laws: All laws of any Governmental Authority applicable to the
matters contemplated by this Agreement, including any ordinances, judgments,
decrees, injunctions, writs, orders and other legally binding actions of any
Governmental Authority, common law and rules and regulations of any federal,
regional, state, county, municipal or other Governmental Authority.
Applicable Margin: As defined in the Fee Letter.
Approved Amount: For any Collection Period and all Properties, an amount equal
to 110% of the Base Approved Amount for such Collection Period.
Approved Budget: As the context may require, for each Property or all Properties
and any calendar year, the budget of Qualified Expenses, real estate taxes,
other governmental assessments and insurance premiums for such calendar year
approved by the Agent in accordance with the provisions of Section 2.15(a),
together with the aggregate Additional Proposed Qualified Expenses that are
approved by the Agent.
Asset Purchase Price: With respect to any Property, the price paid to purchase
such Property from the applicable third-party on the related Acquisition Date by
the related Borrower (or with respect to any Property contributed to a Borrower
and listed on the Purchase Price Spreadsheet, the price set forth therein as the
purchase price of such Property), which amount shall include (a) out-of-pocket
sales commissions to third party brokers or, if a Silver Bay Affiliate was the
broker, an amount in lieu of sales commissions representing such entity’s
overhead costs allocable to the sale to the extent such Silver Bay Affiliate is
permitted under Applicable Laws to the extent permitted by GAAP to increase the
Borrower’s basis in such Property, in any case not to exceed $2,000 per
Property, (b) actual out-of-pocket costs and expenses incurred by the related
Borrower in connection with the acquisition by such Borrower of such Property
(without duplication of any commissions or other amounts described in clause (a)
above) and the taking of possession of such Property (for example costs to pay
off liens existing on the Property at the time of its acquisition by such
Borrower and costs to evict any tenants in possession on the Property at the
time of its acquisition by such Borrower, in all such cases, subject to the
reasonable satisfaction of the Agent as to appropriateness and amount, prior to
the initial Advance made with respect to such Property) and to the extent
permitted by GAAP to increase the Borrower’s basis in such Property and (c) if
such Property is a Stabilized Property, actual out-of-pocket costs and expenses
incurred by the related Borrower in connection with the renovation and repair of
the related Property (in all such cases, subject to the reasonable satisfaction
of the Agent as to appropriateness and amount, prior to the initial Advance made
upon such Property becoming a Stabilized Property) and to the extent permitted
by GAAP to increase the Borrower’s basis in such Property.
Assigning Lender: As defined in Section 10.1(a).
Assignment and Assumption: As defined in Section 10.1(a).

6


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Available Funds: For any Payment Date, the sum of (a) all Net Collections for
the related Collection Period, (b) all Conveyance Proceeds received during the
related Collection Period (less any amounts paid to the Lenders during such
Collection Period in respect of any Prepayment Amount in accordance with the
provisions of Section 2.7(a)), (c) all Condemnation Proceeds received during the
related Collection Period (less any amounts paid to the Lenders during such
Collection Period in respect of any Prepayment Amount in accordance with the
provisions of Section 2.7(b)), (d) all Insurance Proceeds received during the
related Collection Period (to the extent described in Section 6.7(g), but (less
any amounts paid to the Lenders during such Collection Period in respect of any
Prepayment Amount in accordance with the provisions of Section 2.7(c)), (e) the
Interest Reserve Account Withdrawal Amount, if any, for such Payment Date, which
amount shall be applied by the Paying Agent on the related Payment Date solely
to pay to each Lender its Pro Rata Share of any Interest Shortfall for such
Payment Date (f) the Monthly Net Cash Flow Reserve Account Withdrawal Amount, if
any, for such Payment Date, (g) the amount, if any, withdrawn from the Ongoing
Reserve Account in accordance with the provisions of Section 2.15(b) for such
Payment Date, which amount shall be applied by the Paying Agent on the related
Payment Date solely to pay amounts due to the Master Property Manager pursuant
to Section 2.8(b)(ii), (h) the amount, if any, withdrawn from the Flood Damage
Reserve Account in accordance with the provisions of Section 2.17 for such
Payment Date, (i) the amount, if any, withdrawn from the Insurance Proceeds
Account in accordance with the provisions of Section 2.20(b) for such Payment
Date, (j) the amount, if any, withdrawn from the Renovation Cost Reserve Account
for deposit in the Collection Account and application as Available Funds for the
related Payment Date pursuant to the provisions of Section 2.22(d), (k) all
amounts received during the related Collection Period from any Hedge
Counterparty in respect of any Hedge Transaction and (l) the Property Value of
any Non-Eligible Property with respect to which the related Borrower has
deposited such Property Value in the Collection Account in compliance with the
provisions of Section 2.23 (less any amounts paid to the Lenders during such
Collection Period in respect of any thereof in accordance with the provisions of
Section 2.7(d)).
Backup Property Manager: A reputable and experienced residential property
management organization with experience providing management services for
residential properties similar to the Properties, selected by the Required
Lenders in their sole discretion.
Backup Property Manager Reporting Date: Each Reporting Date.
Backup Property Manager Reporting Event: The occurrence of any of the following:
(a)    the Loan To Value Ratio for Non-Stabilized Properties exceeds 57.5% for
thirty (30) consecutive days after the most recent Quarterly Valuation;
(b)    the Loan To Value Ratio for Stabilized Properties exceeds 57.5% for
thirty (30) consecutive days after the most recent Quarterly Valuation;
(c)    the Debt Service Coverage Ratio is less than 1.35:1 for two (2)
consecutive Fiscal Quarters;
(d)    a Guarantor Default occurs;

7


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(e)    the Master Property Manager fails to replace a Property Manager following
a material default by such Property Manager under its Eligible Property
Management Agreement or Property Management Agreement (including any violation
of law by a Property Manager in the exercise of its duties or obligations under
its Eligible Property Management Agreement or Property Management Agreement)
with a successor Property Manager pursuant to an Eligible Property Management
Agreement and require such successor Property Manager to (x) maintain its
Property Manager Account as a Blocked Account into which only Collections of
Properties are deposited or (y) be a Non-Collecting Property Manager; or
(f)    any Event of Default occurs.
Backup Property Manager Reporting Fee: As defined in the Fee Letter.
Backup Property Manager Reports: The monthly report to be delivered by a
Property Manager to the Backup Property Manager from and after the occurrence of
a Backup Property Manager Reporting Event, such reports to be in form and
substance as set forth in Exhibit I attached hereto.
Bad Acts Guarantee: The Limited Guarantee, dated as of the date hereof, made by
the Operating Partnership and Silver Bay in favor of the Agent for the benefit
of the Secured Parties.
Bankruptcy Code: Title 11 of the United States Code, as amended.
Base Approved Amount: For any Collection Period, the amount of Qualified
Expenses set forth in the Approved Budget for such Collection Period as the
“Base Approved Amount”.
Base Rate: For any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 3.50% and (c) 4.0%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
Base Rate Advance: As defined in Section 2.9.
Blocked Account: Any Property Manager Account with respect to which a Blocked
Account Control Agreement is in full force and effect.
Blocked Account Control Agreement: With respect to any Property Manager Account,
an agreement governed by New York law by and among the related Collecting
Property Manager, the bank maintaining such Property Manager Account, the Agent
and, if applicable, the Borrowers, pursuant to which the Agent obtains “control”
of such Property Manager Account within the meaning of the UCC; together with an
opinion of counsel to the Borrowers that (a) such agreement, if the Borrowers
are party to such agreement, has been duly authorized, executed and delivered by
the Borrowers and constitutes their legal, valid, binding and enforceable
agreement and (b) the Agent’s the security interest in such account is
perfected.
Blocked Account One Year Requirement: As defined in Section 2.13(d).

8


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Blocked Account One Year Requirement Deposit Amount: An amount, determined on
the One Year Test Date, equal to one-half of the aggregate Expected Collections
in respect of the portion of the Non-Blocked Account Properties (determined as
of the One Year Test Date) that would, if they were Blocked Account Properties
on such date, cause the Blocked Account One Year Requirement to be satisfied.
Blocked Account Ongoing Requirement Deposit Amount: An amount, determined on any
day after the One Year Test Date, equal to one-half of the aggregate Expected
Collections in respect of the portion of the Non-Blocked Account Properties
(determined as of such date of determination) that would, if they were Blocked
Account Properties on such date, cause the Blocked Account One Year Requirement
to be satisfied on such date of determination.
Blocked Account Property: Any Property with respect to which the related Tenant
is required to pay its rent to a Blocked Account or, on and after the Master
Property Manager Account Effective Date, to the Lockbox or the Master Property
Manager Account.
Blocked Account Six Month Requirement: As defined in Section 2.13(d).
Blocked Account Six Month Requirement Deposit Amount: An amount, determined on
the Six Month Test Date, equal to one-half of the aggregate Expected Collections
in respect of the portion of the Non-Blocked Account Properties (determined as
of the Six Month Test Date) that would, if they were Blocked Account Properties
on such date, cause the Blocked Account Six Month Requirement to be satisfied.
Borrower and Borrowers: At any time, any Eligible Property Owner that is, at
such time, a party to this Agreement, whether by executing this Agreement on the
Effective Date or, after the Effective Date, subject to the approval of the
Agent and each Lender, by executing a Joinder, including the Persons who are
listed as Borrowers on Schedule 1 attached hereto.
Borrower-Related Party: Each of the Borrowers, the LLC Guarantor, the Trust
Guarantor, the Operating Partnership, the Sponsor and their respective
Affiliates.
Borrower Representative: As defined in the introductory paragraph.
Borrowing Date: The date (which shall be a Business Day) on which any Advance is
made pursuant to Section 2.2.
Borrowing Notice: A written request by the Borrowers for an Advance, in the form
of Exhibit A attached hereto.
Borrowing Notice Certification: With respect to each Borrowing Notice, a
certification, in the form of Exhibit A-1 attached hereto, by the Calculation
Agent that it has reviewed and confirmed the results of each of the calculations
set forth in the reports annexed to Exhibit A-1 hereto and has found no
deficiency therein.
BPO: A written broker’s price opinion from the Valuation Agent as to the fair
market value of a Property, or other similar customary evidence of the fair
market value of a Property, in each

9


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






case in form and substance acceptable to the Agent, which opinion shall include
an opinion as the market rent for such Property and, if such BPO is an (a)
exterior BPO, the “as-is” value of any such Property that is a Stabilized
Property and the “quick sale” value of any such Property that is a
Non-Stabilized Property or (y) interior BPO, the “as is” value of such Property,
each stated in U.S. dollar value. BPOs shall include such information as shall
be reasonably acceptable to the, including, but not limited to, opinion of
value.
BPO Value: The stated U.S. dollar value contained in a BPO regarding the fair
market value of a Property, which value shall be, if such BPO is an (a) exterior
BPO, the “as-is” value of any such Property that is a Stabilized Property and
the “quick sale” value of any such Property that is a Non-Stabilized Property or
(b) interior BPO, the “as is” value of such Property, each stated in U.S.
dollar.
Business Day: Any day excluding Saturday, Sunday and any day which is a legal
holiday or a day on which banking institutions in St. Paul, Minnesota or New
York, New York are authorized or required by law or other governmental action to
close.
CA/PA Responsible Officer: With respect to the Calculation Agent or Paying
Agent, any vice president, assistant vice president, any assistant secretary,
any assistant treasurer, any associate or any other officer in the corporate
trust group of the Calculation Agent or Paying Agent, as applicable, having
direct responsibility for the administration of this Agreement, and any other
officer of the Calculation Agent or Paying Agent, as applicable, to whom, with
respect to a particular matter, such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.
Calculation Agent: U.S. Bank National Association.
Calculation Agent Fee: As defined in the Calculation Agent Fee Letter.
Calculation Agent Fee Letter: That fee letter dated as of May 8, 2013, by and
between the Calculation Agent, the Agent and the Borrower Representative.
Capital Lease Obligation: As applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
Cash Management Requirements: The requirements set forth in Section 2.13(c).
Casualty: As defined in Section 6.7(g).
Certificate of Completion: With respect to any construction, repair or
renovation made to any Property (or multiple Properties specified in such
certificate), a certificate of Responsible Officer of the Borrower
Representative on behalf of the related Borrower, in form and substance
substantially the same as set forth in Exhibit G attached hereto.
Change of Control: With respect to (a) the LLC Guarantor, any event, transaction
or occurrence as a result of which the Operating Partnership shall cease to
either (i) Control or (ii)

10


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






own and control all of the economic and voting rights associated with ownership
of at least 100% of the Equity Interests of, the LLC Guarantor, (b) the Trust
Guarantor, except as permitted by the Loan Documents, any event, transaction or
occurrence as a result of which the LLC Guarantor shall cease to either (i)
Control or (ii) own and control all of the economic and voting rights associated
with ownership of at least 100% of the Equity Interests of, the Trust Guarantor,
(c) any Borrower, except as permitted by the Loan Documents, any event,
transaction or occurrence as a result of which the Trust Guarantor shall cease
to either (i) Control or (ii) own and control all of the economic and voting
rights associated with ownership of at least 100% of the Equity Interests of,
any of the Borrowers, (d) the Operating Partnership, (i) any event, transaction
or occurrence as a result of which Silver Bay shall cease to either (A) Control
or (B) own and control all of the economic and voting rights associated with
ownership of at least 50% of the Equity Interests of, the Operating Partnership
or (ii) without the consent of the Lenders, not to be unreasonably withheld or
delayed, (A) any transfer of any Equity Interest in, merger or consolidation or
other arrangement involving, whether directly or indirectly, PRCM Real Estate
Advisors LLC, which results in a change in Control of PRCM Real Estate Advisors
LLC from that which existed as of the Effective Date, (B) any event, transaction
or occurrence as a result of which PRCM Real Estate Advisors LLC shall cease to
either (I) Control or (II) own and control all of the economic and voting rights
associated with ownership of at least 100% of the Equity Interests of, Silver
Bay Property Corp. or (C) any event, transaction or occurrence as a result of
which PRCM Real Estate Advisers LLC shall cease to act as the external manager
of the Operating Partnership; provided that it shall not constitute a Change of
Control under this clause (ii), if PRCM Real Estate Advisers LLC is terminated
as external manager of the Operating Partnership due to (1) the Operating
Partnership becoming internally managed or managed by Silver Bay, provided that
in such case, it shall constitute a Change of Control of the Operating
Partnership if it ceases to be internally managed or managed by Silver Bay, (2)
at least two-thirds of all of the independent directors of Silver Bay
determining that there has been unsatisfactory performance by PRCM Real Estate
Advisers LLC that is materially detrimental to Silver Bay and its subsidiaries,
or (3) a for cause termination event contemplated by the applicable management
agreement, provided, further that any replacement external manager is approved
by the Lenders, such approval not be unreasonably withheld or delayed, or (e)
Silver Bay (i) the consummation of a merger or consolidation of Silver Bay with
or into another entity or any other reorganization or transfer, if more than 50%
of the combined voting power of the continuing or surviving entity’s Equity
Interests in such entity outstanding immediately after such merger,
consolidation or such other reorganization or transfer is not owned directly or
indirectly by Persons who were stockholders or holders of such other ownership
interests in Silver Bay immediately prior to such merger, consolidation or other
reorganization or transfer or (ii) any transfer of any Equity Interest in,
whether directly or indirectly through its direct or indirect subsidiaries, all
or substantially all of Silver Bay’s assets (excluding any such transfer in
connection with any securitization transaction or any repurchase or other
similar transactions in the ordinary course of or Silver Bay’s business).
Code: The Internal Revenue Code of 1986 and the rules and regulations
thereunder.
Collateral: As defined in Section 4.1.

11


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Collecting Property Manager: Each Property Manager that collects and processes
rents received from Tenants through a Property Manager Account, which Property
Managers shall be listed on Schedule 7, as amended from time to time, which
schedule shall indicate each Property managed by each such Collecting Property
Manager.
Collection Account: The Securities Account, number 170530000, established and
maintained by the Paying Agent for the benefit of the Borrower Representative
and subject to an Account Control Agreement.
Collection Period: Each calendar month.
Collections: With respect to any Property, all of the following: all amounts
actually collected in respect of the Property, including, rents, utility
payments and deposit forfeitures, interest earned on the accounts maintained by
each Property Manager in which the security deposit related to such Property is
required to be deposited pursuant to the related Eligible Property Management
Agreement or Property Management Agreement, interest earned on the accounts
maintained by the relatedMaster Property Manager Account and into which sucheach
Property Manager deposits the amounts collected on suchAccount maintained by a
Collecting Property Manager (in excess of related banking charges), and other
collected revenues (including any awards from suits not related to the
collection of rent in respect of such Property and related charges, security
deposits and other refundable deposits received from the tenant of such Property
to the extent forfeited by the tenant and the portion of all late charges and
insufficient fund charges collected with respect to such Property required to be
remitted to the related property owner pursuant to the related Eligible Property
Management Agreement or Property Management Agreement). Collections shall not
include any (i) Conveyance Proceeds, (ii) Insurance Proceeds, (iii) Condemnation
Proceeds, (iv) security deposit or any other refundable deposits received from
the tenant of such Property that has not been forfeited, (v) the portion of any
bank fees related to such Property that are payable by such Property Manager,
(vi) any Permitted Retained Fees and (vii) the portion of late charges and
insufficient fund charges collected by related Property Manager with respect to
such Property that are permitted to be retained by the Property Manager pursuant
to the related Eligible Property Management Agreement or Property Management
Agreement.
Commitment: With respect to each Lender, the amount set forth below such
Lender’s signature hereto, as such amount may be modified in accordance with the
terms hereof or in the applicable Assignment and Assumption, as the same may be
reduced in accordance with the provisions of Section 2.6.
Commitment Termination Date: The date that is 24 months after the Effective Date
or such later date to which the Commitment Termination Date may be extended in
accordance with Section 2.6 (b).
Condemnation: A temporary or permanent taking by any Governmental Authority as
the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

12


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Condemnation Proceeds: All proceeds of any Condemnation.
Confidential Terms: As defined in Section 13.14(a).
Contractual Obligation: As applied to any Person, any provision of any Security
issued by that Person or of any indenture, mortgage, deed of trust, contract,
undertaking, agreement or other instrument to which that Person is a party or by
which it or any of its properties is bound or to which it or any of its
properties is subject.
Control: The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise, and the terms
“Controls,” “Controlling” and “Controlled” shall have meanings correlative
thereto.
Conveyance: With respect to any Property, any sale, conveyance, assignment,
transfer, grant of option to purchase or other transfer or disposal of a legal
or beneficial interest, whether direct or indirect, by operation of law or
otherwise, to a third party that is not an Affiliate of any Borrower-Related
Party.
Conveyance Expenses: With respect to any Property, the reasonable expenses of
the applicable Borrower incurred in connection with the Conveyance of such
Property for any of the following: (i) third party real estate commissions, (ii)
the closing costs of the purchaser of such Property actually paid by the
applicable Borrower and (iii) the applicable Borrower’s miscellaneous closings
costs, including, but not limited to title, escrow and appraisal costs and
expenses, in each case to the extent paid to a third party in an arm’s-length
transaction.
Conveyance Proceeds: With respect to any Conveyance of a Property, all gross
amounts realized with respect to such Property, net of the related Conveyance
Expenses.
Data Site: As defined in Section 13.6.
Debt: With respect to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments representing extensions of
credit whether or not representing obligations for borrowed money, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business not overdue for more than sixty (60) days), (d) all Capital Lease
Obligations of such Person, (e) all obligations of such Person to reimburse any
Person with respect to amounts paid under a letter of credit or similar
instrument, (f) all obligations of such Person under hedge agreements, (g) all
indebtedness of other Persons secured by a Lien on any property of such Person,
whether or not such indebtedness is assumed by such Person, and (h) all
indebtedness of other Persons guaranteed by such Person. For purposes of this
definition, the amount of the obligations of such Person with respect to any
hedge agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Person would be required to pay if such
hedge agreement were terminated at such time.

13


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Debt Service Coverage Ratio: At any time, the ratio, determined as of the last
day of the most recently ended Fiscal Quarter, of (a) the Annualized Net Cash
Flow for such Fiscal Quarter to (b) the annualized interest expense due with
respect to the Advances Outstanding during such Fiscal Quarter, where such
annualized interest expense shall be equal to the greater of (i) the aggregate
Interest Payment Amounts paid during such Fiscal Quarter (on an annualized
basis) and (ii) the product of (A) the sum of (I) the lesser of (x) the Two Year
Swap Rate as of such last day of such Fiscal Quarter and (y) 3.00% and (II)
3.50% and (B) the Advances Outstanding as of such last day of such Fiscal
Quarter, in each case calculated on an interest only basis.
Debt Yield Ratio: At any time, the percentage equivalent of a fraction,
determined as of the last day of the most recently ended Fiscal Quarter, the
numerator of which is equal to the Annualized Net Cash Flow for such Fiscal
Quarter and the denominator of which is equal to the Advances Outstanding as of
such last day of such Fiscal Quarter.
Default: Any condition, occurrence or event which, after notice or lapse of time
or both, would constitute an Event of Default.
Deficiency: With respect to any Document Package, (i) the failure of one or more
documents required to be contained therein to be fully executed or to match the
information on the related Schedule of Properties, as applicable, (ii) one or
more documents contained therein are mutilated, materially damaged or torn or
otherwise physically altered or unreadable or (iii) the absence from a Document
Package of any document required to be contained therein.
Deficiency Notice: As defined in Section 2.2(b)(i).
Deposit Account: As defined in the UCC.
Deposit Account Control Agreement: With respect to any Deposit Account, any
control agreement or other similar agreement between each institution
maintaining a Deposit Account, the owner of such Deposit Account and the Agent
as the Agent shall deem necessary in its reasonable discretion, in form and
substance acceptable to the Agent, providing for such institution’s agreement to
comply with instructions originated by the Agent directing disposition of the
funds in the applicable Deposit Account without the further consent of, or
notice to, such account owner.
Document Package: With respect to any Property, the following documents:
(a)    A copy of the Purchase Agreement related to such Property;
(b)    The Supplemental Schedule of Properties related to the Advance requested
with respect to such Property;
(c)    A copy of the recorded deed conveying the Property to the applicable
Borrower with recording information on it; or, if unavailable, evidence
satisfactory to the Valuation Agent that the deed has been submitted for
recording, with a copy of the recorded deed to follow as promptly as practicable
and in no event more than ninety (90) days after the Property first becomes
subject to the Facility;

14


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(d)    A copy of an Eligible Title Insurance Policy in respect of such Property,
together with a list of all claims made under such Eligible Title Insurance
Policy by or on behalf of the Borrower;
(e)    Copies of the Required Insurance Policies with respect to such Property;
(f)    A certificate of a Responsible Officer of the Borrower Representative in
the form of Exhibit A-2 attached hereto and setting forth all of the information
described in such Exhibit;
(g)    If such Property is a Stabilized Property:
(i)    a certificate of a Responsible Officer of the Master Property Manager (A)
certifying that the original executed Lease related to such Property is an
Eligible Lease, and is on file with the related Property Manager and (B) setting
forth and certifying the actual costs of completing the renovation work in
respect of such Property; and
(ii)    a copy of the Eligible Lease in respect of such Property, which shall be
updated from time to time to include the current Eligible Lease with respect to
such Property.
(h)    If such Property is a Non-Stabilized Property, a certificate of a
Responsible Officer of the Master Property Manager:
(i)    summarizing the estimated capital expenditures and costs of repairs
projected to be incurred in connection with converting such Property to a
Stabilized Property; and
(ii)    setting forth a cash flow projection showing pro forma compliance with
the Debt Service Coverage Ratio and the Debt Yield Ratio.
(i)    If any portion of such Advance relates to any increase in the Allocated
Loan Amount of a Property due to such Property becoming a Stabilized Property, a
certificate of the Master Property Manager:
(i)    certifying that the renovation work on such Property has been completed;
(ii)    certifying that such renovations meet the Renovation Standards;
(iii)    certifying the amount of the actual costs of completing the renovation
work;
(iv)    certifying that the Tenant thereof is not more than thirty (30) days
past due on any payment of rent under its Eligible Lease and that all others
requirements of a Stabilized Property have been satisfied with respect to such
Property; and
(v)    attaching, and certifying the accuracy of the amounts set forth therein,
a spread sheet containing the initial capital expenditures and costs of repairs
actually incurred and planned in connection with converting such Property to a
Stabilized Property, as reflected in its general ledger.

15


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






EO13224: As defined in Section 5.19.
Effective Date: As defined in the introductory paragraph.
Eligible Assignee: A Person who is either (a) an Affiliate of any Lender or (b)
satisfactory to the Agent and each Lender who agreed to extend the Commitment
Termination Date.
Eligible Lease: With respect to any Eligible Property (a) which, as of the date
such Property first becomes subject to this Facility, was leased to a tenant,
such existing Lease and (b) any Lease (i) with an Eligible Tenant, (ii) with an
initial term of at least six (6) months, (iii) that was entered into in
compliance with the Leasing Standards, (iv) that complies with all Applicable
Laws and (v) is in the form either (1) customary for the market in which the
Property is located or (2) approved by the Agent.
Eligible Property: Any Property owned by a Borrower that satisfies each of the
Eligibility Requirements.
Eligible Property Management Agreement: A property management agreement entered
into by and among the Master Property Manager, as Master Property Manager for
the Borrowers, and a Property Manager and relating to one or more Properties
(such agreement in substantially the form of Exhibit J attached hereto), which
agreement shall (a) provide that the Property Manager (i) recognizes the
Borrowers as owners of each of the related Properties and the parties entitled
to the services of the Property Manager under the related agreement, (ii) shall
manage the related Properties for the benefit of the Borrowers and their
successors and assigns, (iii) recognizes, acknowledges and agrees that all
amounts received or collected by it in respect of the related Properties are
property of the Borrowers and are security for the Obligations, (iv)
acknowledges the Backup Property Manager and that, upon appointment of the
Backup Property Manager as the Master Property Manager, such Property Manager
will take instructions solely from the Backup Property Manager and (v) agrees
that its fees, all property maintenance expenses, real property taxes and
assessments, utility charges and related expenses relating to any property that
it manages for any Person other than a Borrower (including any Affiliate of a
Borrower, which Affiliate is not a Borrower), shall be not be netted against any
amounts received by such Property Manageror collected by it in respect of any
Property, (b) provide that, upon the occurrence of a Backup Property Manager
Reporting Event, such Property Manager shall provide to the Backup Property
Manager the Backup Property Manager Reports on each Backup Property Manager
Reporting Date, (c) require the related Property Manager to perform all
management and other services in respect of the related Properties in accordance
Accepted Management Practices, (d) require the Property Manager to comply with
all Applicable Laws in conducting collection activities, (e) include all of the
termination provisions in the form attached as Exhibit J hereto and any other
termination provisions that the Master Property Manager deems appropriate, (f)
in the case of a Collecting Property Manager, require the relatedsuch Collecting
Property Manager to maintain books and records such that payments and
withdrawals from the related Property Manager Account can be traced to each
individual Property, reconciled and identified and (g) require sucheach Property
Manager to comply with the applicable Cash Management Requirements.

16


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Eligible Property Management Agreement One Year Requirement: As defined in
Section 2.13(b).
Eligible Property Management Agreement Property: Any Property with respect to
which the related Property Manager has executed and delivered an Eligible
Property Management Agreement.
Eligible Property Management Agreement Requirement: As defined in Section
2.13(b).
Eligible Property Management Agreement Requirement Deposit Amount: An amount,
determined on the One Year Test Date, equal to one-half of the aggregate
Expected Collections in respect of the portion of the Eligible Property
Management Agreement Properties (determined as of the One Year Test Date) that
would, if they were Eligible Property Management Agreement Properties on such
date, cause the Eligible Property Management Agreement One Year Requirement to
be satisfied.
Eligible Property Owner: Each Person (i) that is a limited liability company or
statutory trust, (ii) that is 100% legally and beneficially owned by the Trust
Guarantor, (iii) that is managed by the LLC Guarantor, (iv) with respect to
which the Trust Guarantor has pledged its membership interest or trust
certificate to the Agent pursuant to the Guarantor Pledge Agreement, (v) whose
Governing Documents have been approved by the Agent, (vi) whose Governing
Documents include, and require compliance with, the SPE Requirements and (vii)
that has satisfied the “know your customer” requirements of the Agent, the
Paying Agent and each Lender.
Eligible Substitute Property: Any Stabilized Property with respect to which the
Borrower Representative has posted to the Data Site a Document Package, a
Borrower Representative Certification, a Supplemental Schedule of Properties and
any other or additional documentation required by the Calculation Agent, the
Valuation Agent or the Agent and with respect to which Property the Calculation
Agent has provided its Borrowing Notice Certification, the Valuation Agent has
completed all inspections, Property Valuations and certifications required by
Section 2.2(b)(ii), the Agent has satisfactorily completed its review.
Eligible Title Insurance Policy: A Title Insurance Policy that satisfies each of
the requirements described in clause (q) of Schedule 2 hereto.
Eligible Tenant: A Tenant who has leased any Property pursuant to an Eligible
Lease, as to whom all of the Leasing Standards have been duly applied by the
related Property Manager.
Eligibility Requirements: Each of the eligibility requirements set forth in
Schedule 2 hereto
Environmental Claim: Any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law or (b) in connection with any Release or threatened
Release at any Property.

17


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Environmental Law: Any federal, state, regional or local law, statute, rule,
code, regulation, ordinance, permit, license or judicial or administrative
decision, requirement or order relating to (a) the manufacture, transport, use,
handling, labeling, treatment, storage, recycling, disposal, release or
threatened release, or remediation or removal of, or exposure to or injury
caused by, Hazardous Materials or (b) the protection of human health, safety or
the environment (including, without limitation, air, surface or subsurface land
and waters and natural resources).
Environmental Liens: As defined in Section 6.13(a)(ii).
Equity Interests: Shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership, membership or limited liability
company interests, participations or other equivalents (regardless of how
designated, including, without limitation, any subordinated debt, zero coupon
debt or payment-in-kind or similar debt instrument) of or in a corporation,
partnership, limited liability company or equivalent entity, whether voting or
non-voting, and any warrant or other option to purchase any of the above.
ERISA: The Employee Retirement Income Security Act of 1974, as amended from time
to time, and any successor thereto.
ERISA Affiliate: With respect to any person, any trade or business (whether or
not incorporated) under common control with the LLC Guarantor within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon a Borrower or any ERISA Affiliate.
Event of Default: As defined in Section 8.1.
Expected Collections: On any date of determination, for any Non-Blocked Account
Property, (a) if such Property is a Non-Stabilized Property, an amount equal to
the excess of the annual rent on such Property (in an amount assumed to be equal
to the market rental amount for such Property set forth in the BPO for such
Property) over the annual Approved Budget (less all amounts included therein in
respect of real estate taxes, other governmental assessments and insurance
premiums) for such Property and (b) if such Property is a Stabilized Property,
an amount

18


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






equal to the excess of the annual rent (as provided for in the related Lease)
over the annual Approved Budget (less all amounts included therein in respect of
real estate taxes, other governmental assessments and insurance premiums) for
such Property. Expected Collections will be revised as necessary based upon the
most recent Approved Budget.
Excess Expense: As defined in Section 2.15(b).
Facility: As defined in Section 2.1(a).
Facility Amount: $350,000,000.
Facility Fee: As defined in the Fee Letter.
Facility Increase Fee: As defined in the Facility Increase Fee Letter.
Facility Increase Fee Letter: The letter agreement, dated as of January 16,
2014, by and among the Agent, the Lenders, the Borrower Representative and the
Borrowers.
FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
and any current or future regulations or official interpretations thereof.
Federal Funds Effective Rate: For any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day, as determined by the Agent.
Fee Letter: The letter agreement, dated as of the date hereof, by and among the
Agent, the Borrower Representative and the Borrowers.
Filing Collateral: All Collateral with respect to which a security interest may
be perfected by the filing of financing statements under the UCC.
Filing Offices: The filing offices listed on Schedule 3 hereto.
Financing Statement: The UCC financing statement(s) naming each Borrower, as
debtor, and the Agent, for the benefit of Agent, as secured party, and
describing the Collateral as the collateral.
Fiscal Quarter: As defined in Section 5.23.
Flood Damage Deposit Amount: As defined in Section 2.17.

19


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Formal Objection: As defined in Section 10.18.
Flood Damage Reserve Account: The Securities Account, number 170530004,
established and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to an Account Control Agreement.
Flood Damage Reserve Account Deposit Date: As defined in Section 2.17.
GAAP: Generally accepted accounting principles in the United States of America,
consistently applied and maintained on a consistent basis.
Governing Documents: With respect to any specified Person, the limited liability
company agreement, trust agreement, certificate of incorporation, limited
partnership agreement, certificate of formation, certificate of limited
partnership, or any other organization or formation document or documents
related to such Person.
Governmental Authority: Any national, federal, provincial, state, county,
municipal, regional or other governmental, quasi-governmental, regulatory or
administrative authority, agency, board, court, arbitrator, body,
instrumentality, commission, or other judicial body (including their respective
successors) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any governmental or
quasi- governmental authority having legal power to administer any Applicable
Laws.
Grant, Grants or Granting: Shall include to grant, assign, pledge, encumber,
transfer, convey, set over and dispose.
Guarantee Documents: The Bad Acts Guarantee, the Guaranty Agreement and the
Guarantor Pledge Agreement.
Guarantor: Individually or collectively, as the context may require, the
Operating Partnership, Silver Bay, the LLC Guarantor and the Trust Guarantor.
Guarantor Default: The occurrence of any default by any Guarantor under any
Guarantee Document, which default is not cured within the applicable cure
period.
Guarantor Pledge Agreement: That certain Guarantor Pledge and Security
Agreement, of even date herewith, by each of the LLC Guarantor and the Trust
Guarantor in favor of the Agent for the benefit of the Secured Parties.
Guaranty Agreement: The Guaranty Agreement, dated as of the date hereof, made by
the LLC Guarantor and the Trust Guarantor in favor of Agent for the benefit of
the Secured Parties.
Hazardous Materials: (a) Lead, petroleum or petroleum products, asbestos,
asbestos-containing material, urea formaldehyde, or polychlorinated biphenyls
(PCBs), (b) any chemical, material, waste, or substance defined, listed,
classified or designated under any Environmental Law or by any Governmental
Authority pursuant to any Environmental Law as explosive, corrosive, flammable,
toxic, hazardous, acutely hazardous, a contaminant, a pollutant, or other words
of similar

20


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






meaning or regulatory effect or otherwise a danger or threat to health or the
environment, including under any Environmental Law, without limitation, all
substances listed as hazardous substances pursuant to the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, or
defined as a hazardous waste pursuant to the federal Resource Conservation and
Recovery Act of 1976, as amended and (c) any chemical, materials, waste or
substance, whether solid, liquid, gaseous, semisolid or any combination thereof,
which is in any way regulated as such by any Governmental Authority under any
Environmental Law but excluding anything contained or used in products used in
de minimus quantities, which products are customarily used or stored in similar
properties for the purposes of cleaning or other maintenance or operations,
provided the same continue to be in compliance with Environmental Laws in all
material respects and do not result in contamination of the Property in
violation of Environmental Laws in any material respect.
Hazardous Materials Activity: Any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
Hedge Collateral: All of the rights of each Borrower, whether now existing or
hereafter acquired, in and to all Hedging Agreements, Hedge Transactions and all
present and future amounts payable by all Hedge Counterparties to such Borrower
under or in connection with such Hedging Agreements and Hedge Transactions with
such Hedge Counterparties.
Hedge Counterparty: Any entity which (i) on the date of entering into any Hedge
Transaction is (a) either a Lender or an Affiliate of a Lender and, in any case,
whose debt ratings meet each of the Long-Term Rating Requirement and the
Short-Term Rating Requirement or (b) an entity (x) that has been approved in
writing by the Agent (subject to the right of the Lenders to submit a Formal
Objection within three (3) Business Days after the information regarding such
proposed hedge counterparty has been posted to the Data Site by the Borrower
Representative), and (y) whose debt ratings meet each of the Long-Term Rating
Requirement and the Short-Term Rating Requirement, and (ii) in a Hedging
Agreement consents to the collateral assignment of the related Borrower’s rights
under the Hedging Agreement to the Agent pursuant to Section 6.19.
Hedge Transaction: Each interest rate hedging transaction between any Borrower
and a Hedge Counterparty entered into pursuant to Section 6.19 that is governed
by a Hedging Agreement and evidenced by a “Confirmation” relating thereto.
Hedging Agreement: Each agreement between a Borrower and a Hedge Counterparty
which governs one or more Hedge Transactions entered into pursuant to Section
6.19, in form and substance satisfactory to the Agent (subject to the right of
the Lenders to submit a Formal Objection within three (3) Business Days after a
draft of such documents have been posted to the Data Site by the Borrower
Representative), together with each “Schedule” and “Confirmation” thereunder
confirming the specific terms of each such Hedge Transaction, as applicable,
and, if applicable, a “Credit Support Annex” thereto with a Hedge Counterparty
specified as pledgor and the related Borrower specified as secured party.

21


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Highest Lawful Rate: The maximum lawful interest rate, if any, that at any time
or from time to time may be contracted for, charged, or received under the laws
applicable to any Lender which are presently in effect or, to the extent allowed
by law, under such Applicable Laws which may hereafter be in effect and which
allow a higher maximum nonusurious interest rate than Applicable Laws now allow.
Indemnified Taxes: Any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or asserted by any Governmental Authority.
Indemnified Party: As defined in Section 13.11(a).
Independent Director or Independent Manager: An individual who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust National Association, Wilmington Trust SP Services, Inc., Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Directors or Independent Managers, another nationally
recognized company reasonably acceptable by the Agent, in each case that is not
an Affiliate of any of the Borrowers and that provides professional Independent
Directors and Independent Managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as a member of
the board of directors or board of managers of such corporation or limited
liability company and is not, has never been, and will not while serving as
Independent Director or Independent Manager be, any of the following:
(a) (a)    a member (other than as a special member), partner, equityholder,
manager, director, officer or employee of any Borrower-Related Party, any of
their respective equityholders or Affiliates (other than (i) as an Independent
Manager or Independent Director of any Borrower-Related Party and (ii) as an
Independent Director or Independent Manager of an Affiliate of a
Borrower-Related Party or any of its single purpose entity equityholders that is
not in the direct chain of ownership of any Borrower-Related Party and that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such Independent Director or Independent Manager is employed by a company
that routinely provides professional Independent Directors or Independent
Managers);
(b) (b)    a creditor, supplier or service provider (including provider of
professional services) to any Borrower-Related Party, any single purpose entity
equityholder, or any of their respective equityholders or Affiliates (other than
a nationally recognized company that routinely provides professional Independent
Directors or Independent Managers and other corporate services to any
Borrower-Related Party, any single purpose entity equityholder, or any of their
respective equityholders or Affiliates in the ordinary course of business);
(c) (c)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d) (d)    a Person that controls (whether directly, indirectly or otherwise)
any of the individuals described in the preceding clauses (a), (b) or (c).

22


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






An individual who otherwise satisfies the preceding definition by reason of
being the Independent Director or Independent Manager of a “special purpose
entity” affiliated with any Borrower-Related Party shall not be disqualified
from serving as an Independent Manager of a Borrower-Related Party if the fees
that such individual earns from serving as Independent Directors or Independent
Managers of Affiliates of the Borrower-Related Parties in any given year
constitute in the aggregate less than 1% of such individual's annual income for
that year.
Insolvency Action: With respect to any Person, the taking by such Person of any
action resulting in an Insolvency Event, other than solely under clause (g) of
the definition thereof.
Insolvency Event: With respect to any Person, (a) a case or other proceeding
shall be commenced, without the application or consent of such Person in any
court seeking the liquidation, reorganization, debt arrangement, dissolution,
winding up, or composition or readjustment of debts of such Person, the
appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any Insolvency
Law, and (i) such case or proceeding shall continue undismissed, or unstayed and
in effect, for a period of sixty (60) consecutive days or (ii) an order for
relief in respect of such Person shall be entered in such case or proceeding or
a decree or order granting such other requested relief shall be entered, (b) the
commencement by such Person of a voluntary case under any Insolvency Law now or
hereafter in effect, (c) the consent by such Person to the entry of an order for
relief in an involuntary case under any Insolvency Law, (d) the consent by such
Person to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its assets or property, (e) the making by such
Person of any general assignment for the benefit of creditors, (f) the admission
in a legal proceeding of the inability of such Person to pay its debts generally
as they become due, (g) the failure by such Person generally to pay its debts as
they become due, or (h) the taking of action by such Person in furtherance of
any of the foregoing.
Insolvency Laws: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, arrangement, rearrangement,
receivership, insolvency, reorganization, suspension of payments, marshaling of
assets and liabilities or similar debtor relief laws from time to time in effect
affecting the rights of creditors generally.
Insurance and Tax Reserve Account: The Securities Account, number 170530001,
established and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to an Account Control Agreement.
Insurance and Tax Reserve Account Deposit Amount: For any Property and any
Payment Date, an amount equal to the sum of:
(a) (a)    the product of (i) the sum of (A) the aggregate insurance premiums
related to such Property payable during each calendar year necessary in order to
maintain compliance with the Insurance Requirements for such Property, which
insurance premiums are determined solely by reference to any particular Property
and (B) such Property’s pro rata portion of any aggregate insurance premiums
payable during each calendar year necessary in order to maintain compliance

23


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






with the Insurance Requirements for such Property, which insurance premiums are
not determined solely by reference to any particular Property and (ii) 1/12th;
and
(b) (b)    the product of (i) the aggregate real estate taxes or other
governmental assessments related to such Property payable during each calendar
year and (ii) 1/12th.
Insurance and Tax Reserve Account Initial Deposit: For any Property and any
Advance requested related thereto and for any other Property and the first
Advance made after a Borrower acquires such Property, an amount equal to the sum
of:
(a) (a)    the sum of (i) the product of (A) the sum of (I) the aggregate
insurance premiums related to such Property payable during each calendar year
necessary in order to maintain compliance with the Insurance Requirements for
such Property, which insurance premiums are determined solely by reference to
any particular Property and (II) such Property’s pro rata portion of any
aggregate insurance premiums payable during each calendar year necessary in
order to maintain compliance with the Insurance Requirements for such Property,
which insurance premiums are not determined solely by reference to any
particular Property and (B) a fraction the numerator of which is the number of
months since such aggregate insurance premiums were most recently paid in full
and the denominator of which is 12 and (ii) the product of (A) the sum of (I)
the aggregate insurance premiums related to such Property payable during each
calendar year necessary in order to maintain compliance with the Insurance
Requirements for such Property, which insurance premiums are determined solely
by reference to any particular Property and (II) such Property’s pro rata
portion of any aggregate insurance premiums payable during each calendar year
necessary in order to maintain compliance with the Insurance Requirements for
such Property, which insurance premiums are not determined solely by reference
to any particular Property and (B) 0.25; and
(a) (b)    the sum of (i) the product of (A) the aggregate real estate taxes or
other governmental assessments related to such Property payable during each
calendar year and (B) a fraction the numerator of which is the number of months
since such real estate taxes or other governmental assessments were most
recently paid in full and the denominator of which is 12 and (ii) the product of
(A) the aggregate real estate taxes or other governmental assessments related to
such Property payable during each calendar year and (B) 0.25.
Insurance and Tax Reserve Account Required Amount: On any day, for each
Property, the sum of (a) the product of (i) the sum of (I) the aggregate
insurance premiums related to such Property payable during each calendar year
necessary in order to maintain compliance with the Insurance Requirements for
such Property, which insurance premiums are determined solely by reference to
any particular Property and (II) such Property’s pro rata portion of any
aggregate insurance premiums payable during each calendar year necessary in
order to maintain compliance with the Insurance Requirements for such Property,
which insurance premiums are not determined solely by reference to any
particular Property and (ii) a fraction the numerator of which is the number of
months since such aggregate insurance premiums were most recently paid in full
and the denominator of which is 12, (b) the product of (i) the sum of (I) the
aggregate insurance premiums related to such Property payable during each
calendar year necessary in order to maintain compliance with the Insurance
Requirements for such Property, which insurance premiums are determined solely
by reference to any particular Property and (II) such Property’s pro rata
portion of any

24


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






aggregate insurance premiums payable during each calendar year necessary in
order to maintain compliance with the Insurance Requirements for such Property,
which insurance premiums are not determined solely by reference to any
particular Property and (ii) 0.25, (c) the aggregate real estate taxes or other
governmental assessments related to such Property payable during each calendar
year and (B) a fraction the numerator of which is the number of months since
such aggregate insurance premiums were most recently paid in full and the
denominator of which is 12 and (d) the product of (i) the aggregate real estate
taxes or other governmental assessments related to such Property payable during
each calendar year and (ii) 0.25.
Insurance and Tax Reserve Account Shortfall Amount: As of any date of
determination, the positive excess, if any, of (a) the Insurance and Tax Reserve
Account Required Amount determined as of such date over (b) the amount on
deposit in the Insurance and Tax Reserve Account as of such date of
determination.
Insurance Proceeds: All proceeds of any insurance policy, including property
insurance policies, casualty insurance policies and title insurance policies,
“partnership liability” insurance policy, employee fidelity insurance policy
required to be maintained by or on behalf of any Borrower.
Insurance Proceeds Account: The Deposit Account, number 170530008, established
and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to a Deposit Account Control Agreement.
Insurance Requirements: With respect to any Borrower and each Property, the
insurance policies and requirements described, or referred to, in Section 6.7.
Interest Accrual Period: For any Payment Date, other than the first Payment Date
following the Effective Date, the period beginning on the previous Payment Date
and ending on the day before such Payment Date, and for the first Payment Date
following the Effective Date, the period beginning on the Effective Date and
ending on the day before such Payment Date.
Interest Payment Amount: For any Payment Date, the aggregate amount obtained by
the daily application of (a) the Interest Rate for such day and (b) Advances
Outstanding on such day, such amount to be calculated as set forth in Section
2.4(b).
Interest Rate: On any day, (a) the sum of (i) the LIBOR Rate for such day and
(ii) the Applicable Margin for such day or (b) the Base Rate for such day, as
applicable.
Interest Reserve Account: The Securities Account, number 170530006, established
and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to an Account Control Agreement.
Interest Reserve Account Deposit Amount: On any date of determination, for any
Eligible Property and any Advance requested related thereto:
(a) (a)    if such Eligible Property is a Non-Stabilized Property, the product
of (i) the Interest Rate for the related Interest Accrual Period for such
purpose, the LIBOR Rate shall be the rate in

25


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






effect on such date of determination, (ii) the Allocated Loan Amount for such
Non-Stabilized Property, (iii) 1/12 and (iv) four (4); or
(b) (b)    if such Eligible Property is a Stabilized Property, the product of
(i) the Interest Rate for the related Interest Accrual Period for such purpose,
the LIBOR Rate shall be the rate in effect on such date of determination, (ii)
the Allocated Loan Amount for such Stabilized Property, (iii) 1/12 and (iv) two
(2).
Interest Reserve Account Required Amount: As of any date of determination, an
amount equal to the sum of:
(a) (a)    an amount equal to the product of (i) the Interest Rate for the
related Interest Accrual Period for such purpose, the LIBOR Rate shall be the
rate in effect on such date of determination, (ii) the aggregate Allocated Loan
Amounts of all Non-Stabilized Properties then funded by the Facility, (iii) 1/12
and (iv) four (4); and
(b) (b)    an amount equal to the product of (i) the Interest Rate for the
related Interest Accrual Period for such purpose, the LIBOR Rate shall be the
rate in effect on such date of determination, (ii) the aggregate Allocated Loan
Amounts of all Stabilized Properties then funded by the Facility, (iii) 1/12 and
(iv) two (2).
Interest Reserve Account Shortfall Amount: As of any date of determination, the
positive excess, if any, of (a) the Interest Reserve Account Required Amount
determined as of such date over (b) the amount on deposit in the Interest
Reserve Account as of such date of determination.
Interest Reserve Account Withdrawal Amount: For any Payment Date prior to the
Termination Date, the sum of (a) the positive excess, if any, of (i) the sum of
the amounts to be distributed on such Payment Date pursuant to Section 2.8(b)(i)
through (iv), inclusive over (ii) the Available Funds (excluding amounts
described in clause (e) of such definition) for such Payment Date and (b) the
amount, if any, by which the amount on deposit in the Interest Reserve Account
on such Payment Date (after giving effect to any reduction therein made in
compliance with clause (a) of this definition) exceeds the Interest Reserve
Account Required Amount for such Payment Date; and on any day on and after the
Termination Date, all amounts on deposit in the Interest Reserve Account on such
day.
Interest Shortfall: For any Payment Date the amount, if any by which the
Interest Payment Amount for such Payment Date exceeds the amount of Available
Funds available to pay in full such Interest Payment Amount in accordance with
the application of such Available Funds pursuant to Section 2.8(b).
Investment Company Act: The Investment Company Act of 1940.
IRS: The United States Internal Revenue Service.

26


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Joinder: A Joinder Agreement in substantially the form of Exhibit E attached
hereto, delivered by a Person who is an Eligible Property Owner pursuant to
Section 3.2(b) and acknowledged by the Agent.
Lease: Any residential lease agreement providing for the lease of a Property.
Leasing Standards: Those standards described in Schedule 5 hereto.
Lender: Collectively, Bank of America, National Association, JPMorgan Chase
Bank, National Association and each Person that may from time to time become
party hereto or to any Assignment and Assumption in the capacity of a Lender.
LIBOR: With respect to each day on which any Advance is outstanding (or if such
day is not a Business Day, the next succeeding Business Day) and determined
daily by the Agent, the offered rate for thirty (30) day U.S. dollar deposits,
as the applicable rate appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.
(London time) on second Business Day before such date (rounded up to the nearest
whole multiple of 1/100%); provided that if the applicable rate does not appear
on Reuters Screen LIBOR01 Page, the rate for such date will be based upon the
offered rates of the reference banks selected by the Agent for U.S. dollar
deposits as of 11:00 a.m. (London time) on second Business Day before such date.
In such event, Agent will request the principal London office of each of at
least three reference banks selected by Agent to provide a quotation of its
rate. If on such date, two or more of such reference banks provide such offered
quotations, LIBOR shall be the arithmetic mean of all such offered quotations
(rounded to the nearest whole multiple of 1/100%). If on such date, fewer than
two of such reference banks provide such offered quotations, LIBOR shall be the
higher of (i) LIBOR as determined on the immediately preceding day that LIBOR is
available and (ii) the Reserve Interest Rate. Upon determination of LIBOR by the
Agent in accordance with the forgoing, the Agent shall communicate LIBOR to the
Paying Agent.
LIBOR Rate: As of any date of determination, a rate per annum determined in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%) (provided, that in no event shall the LIBOR Rate be less than 0.50%):
LIBOR        
1 - Reserve Requirement


LIBOR Rate Advance: As defined in Section 2.10.
Lien: Any lien, mortgage, pledge, assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing.
Liquidity: As defined in Schedule 6 hereto.
LLC Guarantor: SB Financing Trust Owner LLC.

27


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Loan Account: The Deposit Account, number 170530007, established and maintained
by the Paying Agent for the benefit of the Borrower Representative and subject
to a Deposit Account Control Agreement.
Loan Documents: This Agreement, the Note, the Bad Acts Guarantee, the Guaranty
Agreement, the Guarantor Pledge Agreement, the Master Property Management
Agreement, the Lockbox Agreement, the Valuation Agent Agreement, the Master
Property Manager Account Blocked Account Control Agreement, each Account Control
Agreement, each Deposit Account Control Agreement relating to each Deposit
Account of any Borrower or the Borrower Representative, each Securities Account
Control Agreement relating to each Securities Account of any Borrower or the
Borrower Representative, each Joinder, each Borrowing Notice, the Property
Management Agreements Assignment and any other document or agreement that
evidences, secures or governs any of the Obligations or the Collateral.
Loan To Value Ratio: As of any date of determination, the percentage equivalent
of a fraction determined separately for the Properties that are Non-Stabilized
Properties and for the Properties that are Stabilized Properties, the numerator
of which is equal to the Allocated Loan Amounts for the portion of the
Properties financed by the Facility that are Non-Stabilized Properties or that
are Stabilized Properties, as applicable, on such date (after giving effect to
any Advance to be made on such day) and the denominator of which is equal to the
Aggregate Property Value (Non-Stabilized) or the Aggregate Property Value
(Stabilized), as applicable, on such date.
Lockbox: The post office box referred to in the Lockbox Agreement.
Lockbox Agreement: That certain Master Services Agreement, dated as of the
Master Property Manager Account Effective Date, by and between the Master
Property Manager and U.S. Bank National Association.
Long-Term Rating Requirement: A long-term unsecured debt rating of not less than
A by S&P’s and not less than A2 by Moody’s.
Master Property Management Agreement: TheThat certain Amended and Restated
Master Property Management Agreement, dated as of the date hereofon or about the
Master Property Manager Account Effective Date, by and among the Master Property
Manager, the Agent and each Borrower, which shall provide, among other things,
that (a) the Agent may terminate the Master Property Manager for cause,
including but not limited to fraud, gross negligence, willful misconduct, or
misappropriation of funds by the Master Property Manager, (b) such agreement may
be terminated without penalty (or a reserve will be established by the Master
Property Manager for the sole benefit of the Agent, in an account controlled by
the Agent, in respect of any applicable termination fee) and (c) the term shall
be a one-month rolling term.
Master Property Manager: Initially, the Operating Partnership and upon delivery
by the Agent of notice to the Operating Partnership of replacement of the
Operating Partnership as Master Property Manager following the occurrence of a
Master Property Manager Event of Default, the Backup Property Manager.

28


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Master Property Manager Account: The Deposit Account, number 153795158085,
established and maintained by the Master Property Manager Account Bank for the
benefit of the Master Property Manager and subject to the Master Property
Manager Account Blocked Account Control Agreement.
Master Property Manager Account Bank: U.S. Bank National Association.
Master Property Manager Account Blocked Account Control Agreement: As defined in
Section 2.26.
Master Property Manager Account Effective Date: The date upon which the Master
Property Manager delivers to the Agent each of the Amended and Restated Master
Property Management Agreement, the Lockbox Agreement, the Master Property
Manager Account Blocked Account Agreement, the amended and restated Form of
Eligible Property Management Agreement and the opinion letters required under
Section 2.26(b) hereof, each in form and substance satisfactory to the Lenders.
Prior to the Master Property Manager Account Effective Date, there will be no
Non-Collecting Property Managers and all Property Managers shall comply with the
requirements and obligations applicable to Collecting Property Managers herein.


Master Property Manager Event of Default: The occurrence of any of the
following: (a) any Event of Default, (b) fraud, gross negligence, willful
misconduct, or misappropriation of funds by the Master Property Manager, (c) any
Insolvency Event with respect to the Master Property Manager, (d) a material
breach under the Master Property Management Agreement by the Master Property
Manager or, (e) on or after the Master Property Manager Account Effective Date,
the failure of the Master Property Manager to remit all Net Collections for all
Properties managed by a Non-Collecting Property Manager to the Collection
Account in accordance with the applicable Cash Management Requirements, (f) on
or after the Master Property Manager Account Effective Date, the termination of
the Lockbox, the Lockbox Agreement or the Master Property Manager Account
Blocked Account Control Agreement, (g) on or after the Master Property Manager
Account Effective Date, the failure by the Master Property Manager to comply
with the provisions of the Master Property Manager Account Blocked Account
Control Agreement or the Lockbox Agreement or (h) the failure by the Master
Property Manager to replace a Property Manager for (i) fraud, gross negligence,
willful misconduct, or misappropriation of funds by such Property Manager, (ii)
the failure to remit all Net Collections for all Properties managed by sucha
Collecting Property Manager to the Collection Account in accordance with the
applicable Cash Management Requirements, (iii) any violation of law by such
Property Manager in the exercise of its duties and obligations under its
Eligible Property Management Agreement or Property Management Agreement or (iv)
for a material default by such Property Manager under its Eligible Property
Management Agreement or Property Management Agreement, which material default is
either not cured within the applicable cure period (if any) or waived by the
Master Property Manager in the exercise of its commercially reasonable
discretion.
Master Property Manager Fee: As defined in the Fee Letter.

29


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Material Adverse Effect: A material adverse effect on (a) the business
operations, properties, assets or condition (financial or otherwise) of any
Borrower, the Operating Partnership or Silver Bay (on a consolidated basis), (b)
the ability of the Borrowers to fully and timely pay the Obligations when due,
(c) the legality, validity, binding effect, or enforceability against any
Borrower, the Operating Partnership or Silver Bay of any Loan Document to which
it is a party or (d) the rights, remedies and benefits available to, or
conferred upon, the Secured Parties under any Loan Document.
Maximum Allocated Loan Amount: With respect to any Eligible Property and any
date of determination, the lesser of (1) product of (a) the applicable Advance
Rate and (b) the most recent of (i) the related Property Value determined at the
time of the initial Advance made with respect to such Property, (ii) if such
Property was, at time of the initial Advance made with respect to such Property,
a Non-Stabilized Property, and as of such date of determination is a Stabilized
Property, the Property Value at the time such Property became a Stabilized
Property and (iii) the related Property Value obtained after any Property Values
described in clause (i) or (ii), but only if such more recent Property Value is
lower than the Property Values described in clauses (i) and (ii) above and (2)
the Allocated Loan Amount for such Eligible Property determined after giving
effect to any reduction therein resulting from any application of any Prepayment
Amount in accordance with clause (c) of the definition of Allocated Loan Amount.
Monthly Net Cash Flow Reserve Account: The Securities Account, number 170530003,
established and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to an Account Control Agreement.
Monthly Net Cash Flow Reserve Account Deposit Amount: For any Borrowing Date and
any Non-Blocked Account Properties related to the Advance requested for such
Borrowing Date, an amount equal to the sum of (a) one-quarter of the aggregate
Expected Collections in respect of such Non-Blocked Account Properties and (b)
the Monthly Net Cash Flow Reserve Account Shortfall Amount on such Borrowing
Date.
Monthly Net Cash Flow Reserve Account Required Amount: As of any date of
determination, an amount equal to the sum of (a) one-quarter of the aggregate
Expected Collections in respect of all Non-Blocked Account Properties that are
subject to the Facility on such date and (b) at any time on or after the
occurrence of any Monthly Net Cash Flow Reserve Account Required Deposit Amount
Deposit Date, the related Monthly Net Cash Flow Reserve Account Required Deposit
Amount.
Monthly Net Cash Flow Reserve Account Required Deposit Amount: With respect to
the failure of the Borrowers to satisfy: (i) the Blocked Account Six Month
Requirement, the Blocked Account Six Month Requirement Deposit Amount, (ii) the
Blocked Account One Year Requirement, the Blocked Account One Year Requirement
Deposit Amount, (iii) the Property Manager Acknowledgement Thirty Day
Requirement, the Property Manager Acknowledgement Thirty Day Requirement Deposit
Amount, (iv) the Property Manager Acknowledgement Ninety Day Requirement, the
Property Manager Acknowledgement Ninety Day Requirement Deposit Amount and (v)
the Eligible Property Management Agreement One Year Requirement, the Eligible
Property Management Agreement Requirement Deposit Amount; in each case, without
double counting.

30


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Monthly Net Cash Flow Reserve Account Required Deposit Amount Deposit Date: With
respect to the failure of the Borrowers to satisfy (i) the Blocked Account Six
Month Requirement, the Six Month Test Date, (ii) the Blocked Account One Year
Requirement, the One Year Test Date, (iii) the Property Manager Acknowledgement
Thirty Day Requirement, the Thirty Day Test Date, (iv) the Property Manager
Acknowledgement Ninety Day Requirement, the Ninety Day Test Date and (v) the
Eligible Property Management Agreement One Year Requirement, the One Year Test
Date.
Monthly Net Cash Flow Reserve Account Shortfall Amount: As of any date of
determination, the positive excess, if any, of (a) the Monthly Net Cash Flow
Reserve Account Required Amount determined as of such date over (b) the amount
on deposit in the Monthly Net Cash Flow Reserve Account as of such date of
determination.
Monthly Net Cash Flow Reserve Account Withdrawal Amount: For any Payment Date
prior to the Termination Date, the sum of (a) 1/12 of the aggregate Expected
Collections for each Non-Blocked Account Property in respect of which the
related Collecting Property Manager has not, in connection with such Payment
Date, deposited in the Collection Account the Net Collections received in
respect of such Non-Blocked Account Property during such Collection Period and
(b) the amount, if any, by which the amount on deposit in the Monthly Net Cash
Flow Reserve Account on such Payment Date (after giving effect to any reduction
therein made in compliance with clause (a) of this definition) exceeds the
Monthly Net Cash Flow Reserve Account Required Amount for such Payment Date; and
on any day on and after the Termination Date, all amounts on deposit in the
Monthly Net Cash Flow Reserve Account on such day.
Monthly Report: For each Collection Period, a report prepared by the Borrower
Representative and the Master Property Manager setting forth the information
identified on Exhibit D attached hereto.
Monthly Report Certification: For each Monthly Report, the certification by the
Calculation Agent in the form of Exhibit H attached hereto, together with the
annexes thereto.
Moody’s: Moody’s Investor’s Service, Inc. or any successors thereto.
Multiemployer Plan: Any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
Net Collections: For any Collection Period and any Property, the excess, if any,
of the Collections received in respect of such Property during such Collection
Period over the sum of (ia) the Actual Expenses paid by the related Property
Manager in respect of such Property during the related Collection Period in
accordance with the provisions of Section 2.13(c) and(i) or (ii), as applicable,
and (b) the Property Manager Fee for such Property and Collection Period.
Net Worth: As defined in Schedule 6 hereto.

31


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Ninety Day Test Date: The date that is ninety (90) days after the Effective
Date.
No Lien Certificate: A certificate in substantially the form of Exhibit C
attached hereto certifying that subject the Property is not subject to any
liens, other than Permitted Liens.
Non-Blocked Account Property: Any Property that is not a Blocked Account
Property.
Non-Collecting Property Manager: On and after the Master Property Manager
Account Effective Date, any Property Manager with respect to which all Tenants
of such Property Manager’s managed Properties have been instructed to deliver
payments under their Leases to the Lockbox or the Master Property Manager
Account, which Property Managers shall be listed on Schedule 8, as may be
amended from time to time, which schedule shall indicate each Property managed
by each such Non-Collecting Property Manager.
Non-Eligible Property: As defined in Section 2.23.
Non-Eligible Property Management Agreement Property: Any Property that is not an
Eligible Property Management Agreement Property.
Non-Flood Insured Property: On any date of determination, any Property that is
located in a federally designated “special flood hazard area” and (a) which
Property is not subject to flood hazard insurance in an amount equal to the
lesser of (i) the Replacement Cost of such Property and (ii) the maximum amount
of such insurance available for such type of property under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or such other amount
as the Agent shall reasonably require or (b) as to which the related Borrower
has not deposited to the Special Reserve Account an amount equal to 120% of the
annual premium necessary to obtain the insurance described in clause (a) of this
definition.
Non-Property Manager Acknowledgement Property: Any Property that is not a
Property Manager Acknowledgment Property.
Non-Stabilized Property: Any Property that is not a Stabilized Property.
Non-U.S. Entity: As defined in Section 2.12(b).
Note: As defined in Section 3.1(a)(iii).
OFAC: The U.S. Department of the Treasury’s Office of Foreign Assets Control.
Obligations: All indebtedness, liabilities and obligations of every nature of
any Borrower from time to time owed to the Agent (including former Agents), each
Secured Party or any of them, under this Agreement or any Loan Document, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to any Borrower, would have accrued on any
Obligation, whether or not a claim is allowed against such Borrower for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise, whether now

32


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






existing or arising in the future, direct or indirect, fixed or contingent,
joint, several or joint and several, including any extensions, renewals,
refinancing, or changes in form thereof.
One Year Test Date: The date that is one year after the Effective Date.
Ongoing Reserve Account: The Securities Account, number 170530002, established
and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to an Account Control Agreement.
Ongoing Reserve Account Deposit Amount: As of any date of determination during
any Interest Accrual Period, for any Eligible Property and any Advance requested
related thereto, an amount equal to 15% of the amount of the Approved Budget for
such Eligible Property.
Ongoing Reserve Account Initial Deposit: An amount provided by the Borrower
Representative in the Borrowing Notice for the initial Borrowing Date as part of
the related certifications by the Borrower Representative.
Ongoing Reserve Account Required Amount: As of any date of determination, an
amount equal to 15% of the amount of the Approved Budget for all Properties then
funded by the Facility.
Ongoing Reserve Account Shortfall Amount: As of any date of determination, the
positive excess, if any, of (a) the Ongoing Reserve Account Required Amount for
such date of determination over (b) the amount on deposit in the Ongoing Reserve
Account as of such date of determination.
Operating Partnership: Silver Bay Operating Partnership L.P.
Other Charges: All ground rents, maintenance charges, impositions other than
Taxes, and any other charges now or hereafter accessed or imposed against a
Property or any part thereof.
Parent: With respect to any Person, the Person who Controls the referenced
Person.
Participant: As defined in Section 10.11(e).
Party: Each Person who from time to time is a party to this Agreement.
Paying Agent: U.S. Bank National Association.
Payment Date: The 20th calendar day of each month, or the next succeeding
Business Day, if such calendar day is not a Business Day. The initial Payment
Date shall be June 20, 2013.
Payment Date Report: For any Payment Date, the report prepared by the
Calculation Agent reflecting the principal, Interest Payment Amount, fees,
costs, expenses, indemnities and deposits into the Reserve Accounts payable
hereunder on such Payment Date.
PBGC: The Pension Benefit Guaranty Corporation.

33


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Pension Plan: Any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Borrower or any ERISA
Affiliate or to which any Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.
Permitted Distributions: With respect to any Borrower, (a) payments permitted by
the terms of this Agreement and (b) cash distributions by such Borrower to its
Parent; provided, in the case of any such distributions subject to this clause
(b), each of the following conditions shall have been satisfied: (i) at the time
such Permitted Distribution is made, no Default or Event of Default has occurred
and is continuing or would be caused thereby; and (ii) all amounts required to
be paid pursuant to Section 2.8(b) with respect to such Payment Date have been
paid in full on such Payment Date without resort to any funds in any Reserve
Account.
Permitted Investments: (a) Cash and Government securities within the meaning of
Section 856(c)(4)(A) of the Code and (b) negotiable instruments or securities or
other investments that (x) as of any date of determination, mature by their
terms on or prior to the Business Day preceding the next succeeding Payment
Date, (y) are denominated in U.S. dollars and (z) evidence:
(i)    marketable obligations of the United States, the full and timely payment
of which are backed by the full faith and credit of the United States;
(ii)    certificates of deposit and other interest-bearing obligations and
issued by any bank with capital, surplus and undivided profits aggregating at
least $100,000,000 or the equivalent thereof in any other currency as determined
by the Agent in accordance with its normal-course foreign currency exchange
practices, the short-term obligations of which meet or exceed the Short-Term
Rating Requirement;
(iii)    publicly traded money market funds subject to regulation under the
Investment Company Act and in compliance with Rule 2a-7 of the Investment
Company Act and the having a rating, at the time of such investment, of not less
than “Aaa” by Moody’s and “AAA” by S&P; and
(iv)    demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United
States, any State thereof (or domestic branches of any foreign bank) and subject
to supervision and examination by federal or State banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall meet or exceed the
Short-Term Rating Requirement.
Permitted Liens: Any (a) Liens granted pursuant to or by the Loan Documents, (b)
with respect to Non-Stabilized Properties only and only during any renovation
period relating to such Non Stabilized Property, statutory materialmen Liens and
mechanic’s Liens, in each case arising in the ordinary course of business with
respect to obligations which are not delinquent, (c) Eligible Leases, (d)
deposits in the ordinary course of business to secure liabilities to insurance
carriers, utilities and other service providers, (e) Liens for taxes not yet due
and payable, (f) homeowners’

34


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






association covenants, conditions and restrictions, (g) customary utility
easements, (h) non-monetary liens constituting customarily acceptable title
exceptions that are created or permitted by the related Borrower in the ordinary
course of owning and operating a Property subsequent to the date of the related
Title Insurance Policy, which liens do not have a material adverse effect on the
related Property or the value thereof, (i) Specially Permitted Liens and (j) any
other Lien agreed to by the Agent (subject to the right of the Lenders to submit
a Formal Objection within three (3) Business Days after notice of such approval
has been posted to the Data Site by the Borrower Representative) in connection
with the title review for a Property in conformity with the provisions of
Exhibit K attached hereto.
Permitted Retained Fees: Any fees permitted to be charged by a Property Manager
pursuant to the related Eligible Property Management Agreement or Property
Management Agreement in connection with the payment by such Property Manager of
any utility charges with respect to such Property.
Person: Any individual or any general partnership, limited partnership,
cooperation, joint venture, trust, limited liability company, trust,
cooperative, association, unincorporated government organization or entity or
any department or agency thereof.
Plan: Any “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA) established by any Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
Pledged Security: As defined in the Guarantor Pledge Agreement.
Prepayment Amount: In connection with any proposed removal of an Eligible
Property from the Facility, an amount equal to the sum of (a) the product of
115% and the Allocated Loan Amount for such Eligible Property (the “Reduction
Amount”), (b) the unpaid interest on the Reduction Amount through the related
date of prepayment, calculated at the applicable Interest Rate and (c) all
unpaid fees or unreimbursed costs with respect to the Facility, to the extent
relating to the portion of the Advances Outstanding to be repaid.
Prime Rate: The rate of interest quoted in The Wall Street Journal, Money Rates
Section as the “Prime Rate” as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Agent and any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.
Proceeds: As defined in the UCC and shall include any and all Condemnation
Proceeds, all gross proceeds related to any Conveyance, Insurance Proceeds and
loss proceeds in respect of the Collateral.
Projections: As defined in Section 10.3(b).

35


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Property: Each real property acquired by or transferred to a Borrower, the fee
title to which is held by such Borrower, together with all buildings, fixtures
and improvements thereon and all other rights, benefits and proceeds arising
from and in connection with such property.
Property Management Agreement: A property management agreement entered into by
the Operating Partnership and a Property Manager related to one or more
Properties, which agreement shall (a) require the related Property Manager to
perform all management and other services in respect of the subject Properties
in accordance Accepted Management Practices, (b) contain termination provisions
generally consistent with each other Property Management Agreement and Eligible
Property Management Agreement, (c) require, if such Property Manager tois a
Collecting Property Manager, to (i) make Collections in accordance with the
applicable Cash Management Requirements, and (dii) require that the related
Property Manager shall maintain books and records such that payments and
withdrawals from the related Property Manager Account can be traced to each
individual Property, reconciled and identified and (ed) require that the
Property Manager shall comply with all Applicable Laws in conducting
collectionits management activities relating to the Properties it manages.
Property Management Agreements Assignment: As defined in Section 3.1(h).
Property Manager: A reputable and experienced residential property management
organization with experience providing management services for residential
properties similar to the Properties that is acceptable to the Master Property
Manager and who is responsible for the management of any Property pursuant to a
Property Management Agreement. For the avoidance of doubt, any Affiliate of the
Master Property Manager may, if it otherwise satisfies this definition of
Property Manager, be a Property Manager. Any new Property Manager after the
Effective Date must execute and deliver an Eligible Property Management
Agreement and be required to maintain its Property Manager Account as a Blocked
Account into which only Collections of Properties are deposited.
Property Manager Account: As defined in Section 2.13(c).
Property Manager Acknowledgement: A written acknowledgement duly executed by a
Property Manager, in favor of the Master Property Manager, each Borrower and the
Agent in the form of Exhibit L attached hereto.
Property Manager Acknowledgement Ninety Day Requirement: As defined in Section
2.13(d).
Property Manager Acknowledgement Ninety Day Requirement Deposit Amount: An
amount, determined on the Ninety Day Test Date, equal to one-half of the
aggregate Expected Collections in respect of the portion of the Property Manager
Acknowledgment Properties (determined as of the Ninety Day Test Date) that
would, if they were Property Manager Acknowledgment Properties on such date,
cause the Property Manager Acknowledgement Ninety Day Requirement to be
satisfied.

36


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Property Manager Acknowledgement Property: Any Property with respect to which
the related Property Manager has executed and delivered either an Eligible
Property Management Agreement or a Property Manager Acknowledgment.
Property Manager Acknowledgement Thirty Day Requirement: As defined in Section
2.13(d)
Property Manager Acknowledgement Thirty Day Requirement Deposit Amount: An
amount, determined on the Thirty Day Test Date, equal to one-half of the
aggregate Expected Collections in respect of the portion of the Non-Property
Manager Acknowledgment Properties (determined as of the Thirty Day Test Date)
that would, if they were Property Manager Acknowledgment Properties on such
date, cause the Property Manager Acknowledgement Thirty Day Requirement to be
satisfied.
Property Manager Fee: With respect to each Property, the fees payable to any
Property Manager with respect to such Property pursuant to the related Eligible
Property Management Agreement or Property Management Agreement, as applicable;
which fees (together with any Permitted Retained Fees) shall not exceed 10% of
the Collections.
Property Release Amount: With respect to any Eligible Property and a Conveyance
thereof, an amount equal to the greater of (a) the related Prepayment Amount and
(b) the Conveyance Proceeds for such Eligible Property.
Property Valuation: With respect to any Property, as of any date of
determination, the most recent of the following (a) if the Property Value of
such Property is less than $250,000 on such date of determination, a BPO or
Property Value Opinion for such Property and (b) if the Property Value of such
Property is $250,000 or more on such date of determination, a Property Value
Opinion for such Property; provided however, that with respect to the initial
Advance relating to any Property with a Property Value of $250,000 or more and
thereto, the Property Valuation shall be a Property Value Opinion, regardless of
whether there is a more recent BPO.
Property Value: With respect to any Property, as of any date of determination,
the lesser of (a) the related Asset Purchase Price and (b) the related the fair
market value of such Property, which, if the Property Valuation is a (i) BPO,
shall be the most recent related BPO Value or (ii) Property Value Opinion, shall
be the “market value” using the income approach set forth in the most recent
Property Value Opinion; provided, however, that if such Property is a
Non-Stabilized Property and has been a Non-Stabilized Property for (A) six (6)
months but less than twelve (12) months, then the Property Value for such
Property shall be 25% of the lesser (i) the related Asset Purchase Price and
(ii) the related Property Valuation determined in accordance with clause (b)
above or (B) twelve (12) months or more, then the Property Value for such
Property shall be zero; provided, further, however, if such Property is not an
Eligible Property on such date of determination, then the Property Value for
such Property shall be zero. Notwithstanding the foregoing, any Property with
respect to which a Flood Damage Deposit Amount is required to be deposited to
the Flood Damage Reserve Account pursuant to the provisions of Section 2.17, and
such deposit is not made in full by the related Flood Damage Reserve Account
Deposit Date shall have a Property Value of zero as of the date set forth in
Section 2.17.

37


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Property Value Opinion: A written residential property value opinion by the
Valuation Agent.
Proposed Scheduled Renovation Work: As defined in Section 2.22(a).
Pro Rata Share: For any Lender, on any date of determination, the percentage
equivalent of a fraction (a) prior to the Revolving Period Termination Date, the
numerator of which is equal to such Lender’s Commitment on such date of
determination and the denominator of which is equal to the Facility Amount and
(b) on and after the Revolving Period Termination Date, the numerator of which
is the portion of the Advances Outstanding on such date that have been funded by
such Lender and the denominator of which is equal to the Advances Outstanding on
such date.
Purchase Agreement: Any purchase agreement related to, or any other document
evidencing the acquisition of, a Property (including the Purchase Price
Spreadsheet).
Purchase Price Spreadsheet: With respect to any Property contributed to Silver
Bay during its initial public offering of Equity Interests (and then contributed
by Silver Bay to a Borrower), a spreadsheet showing the acquisition price of
such Property as of such contribution, which spreadsheet is accompanied by a
certificate of a Responsible Officer of Silver Bay certifying as to the truth,
accuracy and completeness of all information set forth in such spreadsheet.
Qualified Expenses: With respect to any Property, all reasonable and necessary
property maintenance costs and expenses, home owners association dues, leasing
costs and other expenses necessary to maintain the Property and title thereto in
the related Borrower free and clear of any and all liens, other than Permitted
Liens; Qualified Expenses shall exclude real estate taxes, other governmental
assessments and insurance premiums (subject to the right of the Lenders to
submit a Formal Objection with respect thereto in connection with the
determination of the related Annual Budget or Additional Proposed Qualified
Expenses).
Qualified Institution: Any depository institution or trust company organized
under the laws of the United States or any State (or any domestic branch of a
foreign bank), (i) (a) that has or the parent of which has, either (1) a
long-term unsecured debt rating of “BBB+” or higher by S&P and “Baa1” or higher
by Moody’s, or (2) a short-term unsecured debt rating of not less than “A-1” by
S&P and not less than “P-1” by Moody’s or (b) is otherwise acceptable to the
Agent and (ii) whose deposits are insured by the Federal Deposit Insurance
Corporation.
Qualified Title Insurance Company: As defined in clause (q) of Schedule 2
hereto.
Quarterly Sample: As defined in Section 2.14(a).
Quarterly Valuation: Any quarterly valuation of Properties made in accordance
with the provisions of Section 2.14(a).
Reduction Amount: As defined in the definition of Prepayment Amount.
Release: Any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material

38


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






into the indoor or outdoor environment, including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.
Register: As defined in Section 10.2(g).
Renovation Cost Reserve Account: The Securities Account, number 170530009,
established and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to an Account Control Agreement.
Renovation Cost Reserve Account Required Amount: As defined in Section 2.22(b).
Renovation Cost Reserve Account Shortfall Amount: As of any date of
determination, the positive excess, if any, of (a) the Renovation Cost Reserve
Account Required Amount for such date of determination over (b) the amount on
deposit in the Renovation Cost Reserve Account as of such date of determination.
Renovation Costs: For any Property, the aggregate of the costs estimated to be
incurred by the applicable Borrower with respect to the renovation of such
Property, as demonstrated in a certificate certified by a Responsible Officer of
the Borrower Representative delivered to and approved by the Valuation Agent and
the Agent as provided in Section 2.6 of the Valuation Agent Agreement; provided
that the Agent and the Lenders shall have a right to request recalculation of
the Renovation Costs in any case where any of them considers the assessment
thereof not reasonably satisfactory. For the avoidance of doubt, Renovation
Costs do not include any fees, costs or expenses associated with any ongoing
recurring repairs or maintenance to any Property.
Renovation Standards: Those maintenance, repairs, improvements and installations
that are necessary (i) for a Property to conform to applicable material
requirements of Applicable Law and not deviate materially from local rental
market standards for the area in which such Property is located and (ii)  for a
Property to conform to Requirements for Existing Housing One to Four Family
Units (4905.1) or Minimum Property Standard for One and Two Family Dwellings
(200.926) as applicable, as published by the U.S. Department of Housing and
Urban Development.
Repair Completion Certificate: As defined in Section 2.17.
Replacement Cost: With respect to any Property, the cost, determined using the
replacement cost assumptions satisfying the requirements of Section 6.7(i), to
rebuild in full the improvements and replace all personal property of the
related Borrower related to such Property, which shall be exclusive of costs of
excavations, foundations, underground utilities and footings.
Reportable Event: Any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Reporting Date: With respect to any Payment Date, the fifth (5th) Business Day
prior to such Payment Date.
Required Insurance Policies: With respect to a Property, the insurance policies
required by Section 6.7.

39


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Required Lenders: On any day Lenders with Pro Rata Shares exceeding 50% in the
aggregate; provided that if there are only two (2) Lenders, Required Lenders
shall mean both Lenders.
Reserve Account: Individually or collectively, as the context may require, the
Insurance and Tax Reserve Account, the Ongoing Reserve Account, the Monthly Net
Cash Flow Reserve Account, the Flood Damage Reserve Account, the Special Reserve
Account, the Renovation Cost Reserve Account and the Interest Reserve Account.
Reserve Account Deposit Amounts: For any proposed Advance, (i) the related
Interest Reserve Account Deposit Amount and the Interest Reserve Account
Shortfall Amount, without double counting, (ii) the related Insurance and Tax
Reserve Account Initial Deposit Amount and the Insurance and Tax Reserve Account
Shortfall Amount, without double counting, (iii) the related Monthly Net Cash
Flow Reserve Account Deposit Amount and the Monthly Net Cash Flow Reserve
Account Shortfall Amount, without double counting, (iv) the related Ongoing
Reserve Account Deposit Amount and the Ongoing Reserve Account Shortfall Amount,
without double counting, (v) the Renovation Reserve Account Shortfall Amount and
(vi) the related Special Reserve Account Deposit Amount.
Reserve Interest Rate: With respect to any LIBOR determination date, the rate
per annum that the Agent determines to be either (i) the arithmetic mean
(rounded to the nearest whole multiple of 1/100%) of the one-month or overnight
U.S. dollar lending rates (as applicable) which New York City banks selected by
the Agent are quoting on the relevant LIBOR determination date to the principal
London offices of leading banks in the London interbank market or (ii) in the
event that the Agent can determine no such arithmetic mean, the lowest one-month
or overnight U.S. dollar lending rate (as applicable) which New York City banks
selected by the Agent are quoting on such LIBOR determination date to leading
European banks.
Reserve Requirement: With respect to any date of determination, the aggregate
(without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements (if any) arising from any Applicable Laws enacted or imposed after
the date hereof and in effect on such date (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other governmental
authority having jurisdiction with respect thereto) dealing with reserve
requirements prescribed for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by each Lender.
Responsible Officer: With respect to any specified Person and any circumstance,
any member, manager, general partner or officer who has supervisory
responsibilities relating to the specified circumstance.
Restricted Payment: With respect to any Person, (i) any dividend or other
distribution (whether direct or indirect, and whether in cash, securities or
other property) with respect to any class of Equity Interests of such Person now
or hereafter outstanding, other than a dividend payable to the holders of any
class of Equity Interests solely in shares of Equity Interests of such Person,
(ii) any payment (whether direct or indirect, and whether in cash, securities or
other property),

40


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






including any sinking fund or similar deposit, on account of the purchase, full
or partial redemption, full or partial withdrawal, retirement, acquisition,
cancellation or termination of any such Equity Interests or of any option,
warrant or other right to acquire any such Equity Interests, (iii) any
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any subordinated Obligations of
such Person, and (iv) any management or similar payments to any Affiliate,
excluding, for the avoidance of doubt, any payments made to a Property Manager
pursuant to the terms of the related Eligible Property Management Agreement or
Property Management Agreement.
Retiring Lender: As defined in Section 2.6(c).
Revolving Period Termination Date: The earlier of (a) Commitment Termination
Date and (b) the occurrence of an Event of Default.
S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.
Schedule of Properties: The schedule listing each of the Properties of each of
the Borrowers in form and substance as set forth in Schedule 4 hereto.
Scheduled Maturity Date: The date that is 36 months after the Effective Date.
Scheduled Renovation Work: As defined in Section 2.22(a).
Second Amendment Effective Date: As defined in the Second Amendment and Joinder
to Revolving Credit Agreement, dated as of January 16, 2014, by and among the
parties to the Credit Agreement.
Secured Parties: Collectively or individually, as the context may require, each
of the Lenders, the Agent, the Calculation Agent, the Paying Agent, the
Valuation Agent and each Indemnified Party.
Securities: Any stock, shares, partnership interests, limited liability company
interests, voting trust certificates, certificates of interest or participation
in any profit sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
Securities Account: As defined in the UCC.
Securities Account Control Agreement: With respect to any Securities Account,
any control agreement or other similar agreement between each institution
maintaining a Securities Account as securities intermediary, the owner of such
Securities Account and the Agent as the Agent shall deem necessary in its
reasonable discretion, in form and substance acceptable to the Agent, providing
for

41


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






such institution’s agreement to comply with entitlement orders from the Agent
with respect to security entitlements in financial assets credited to or held in
the applicable Securities Account without the further consent of, or notice to,
such owner.
Short-Term Rating Requirement: A short-term unsecured debt rating of not less
than “A-1” by S&P and not less than “P-1” by Moody’s.
Silver Bay: Silver Bay Realty Trust Corp.
Six Month Test Date: The date that is six months after the Effective Date.
Solvent: With respect to any Person as of the date of determination, both (i)
(a) the sum of such Person’s Debt (including contingent liabilities) does not
exceed the present fair saleable value of such Person’s present assets, (b) such
Person’s capital is not unreasonably small in relation to its business as then
contemplated and (c) such Person has not incurred and does not intend to incur,
or believe (nor should it reasonably believe) that it will incur, Debts beyond
its ability to pay such Debts as they become due (whether at maturity or
otherwise) and (ii) such Person is “solvent” within the meaning given that term
and similar terms under Applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
SPE Requirements: The covenants set forth in Section 6.8.
Specially Permitted Lien: With respect to any Property, any Lien described in
Exhibit K attached hereto that secures an obligation for the payment of money if
the aggregate amount of the obligations secured by all such Liens with respect
to such Property (other than the Liens granted pursuant to this Agreement)
remains less than 10% of the Asset Purchase Price of such Property (with the
Asset Purchase Price for such Property calculated without giving effect to the
amounts described in clauses (a), (b) and (c) of the definition thereof) and the
applicable Borrower has deposited into the Special Reserve Account a reserve in
an amount equal to the greater of (x) 120% of the amount of the obligations
secured by such monetary Liens and (y) $1,000.
Special Reserve Account: The Securities Account, number 170530005, established
and maintained by the Paying Agent for the benefit of the Borrower
Representative and subject to an Account Control Agreement.
Special Reserve Account Deposit Amount: As defined in Section 2.19.
Sponsor: Silver Bay.
Sponsor Financial Covenant: Any of the covenants relating to Silver Bay or the
Operating Partnership set forth in Schedule 6 hereto.

42


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Stabilized Property: Any Property which, on any date of determination, satisfies
each of the following requirements:
(i) (i)    if applicable, all post-acquisition renovation or repairs required to
lease such Property to a tenant have been completed and a completed and duly
executed Certificate of Completion with respect to such Property has been
delivered to the Agent and the Valuation Agent has delivered its written
verification of the completion of such post-acquisition renovation or repairs to
the Agent;
(ii) (ii)    the Agent shall have received a completed and duly executed No Lien
Certificate from the Valuation Agent with respect to such Property; and
(iii) (iii)    receipt by the applicable Property Manager or Borrower-Related
Party of a security deposit and the first monthly rent payment from an Eligible
Tenant pursuant to an Eligible Lease of the Property;
provided, however, that if an Eligible Tenant vacates a Stabilized Property and
a new Eligible Tenant does not lease the Property pursuant to an Eligible Lease
within three (3) months after the prior Eligible Tenant vacated such Property,
then the related Property shall no longer be a Stabilized Property and shall be
deemed to be a Non-Stabilized Property; provided, further, however, that such
Property shall again become a Stabilized Property upon receipt of a security
deposit and the first monthly rent payment from an Eligible Tenant pursuant to a
new Eligible Lease of the Property.
Supplemental Management Fee: As defined in the Fee Letter.
Supplemental Schedule of Properties: For any requested Advance, the schedule
attached to the related Borrowing Notice, as Schedule 1 thereto, and listing
each of the Properties of each of the Borrowers to be funded by such requested
Advance, in form and substance as set forth in Schedule 4 hereto, and which
shall, at a minimum, include:
(a)    a description of each Property that is the subject of the proposed
Advance,
(b)    the name of the Borrower owning such Property,
(c)    whether such Property is a Non-Stabilized Property or a Stabilized
Property,
(d)    the proposed Allocated Loan Amount for such Property,
(e)    the Maximum Allocated Loan Amount for such Property,
(f)    the Expected Collections for such Property,
(g)    each Reserve Account Deposit Amount, separately stated,
(h)    any Flood Damage Deposit Amount with respect to which the Flood Damage
Reserve Account Deposit Date has occurred and which has not been deposited in
the Flood Damage Reserve Account; and

43


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(i)    such other information as the Agent may reasonably request with respect
to the related Advance.
Taxes: All real estate and personal property taxes, assessments, water rates or
sewer rents, now or hereafter levied or assessed or imposed against any Property
or part thereof.
Tenant: An individual who has leased any Property pursuant to a Lease.
Termination Date: The earlier of (a) the Scheduled Maturity Date and (b) the
date on which all Advances shall become due and payable pursuant to Section
8.2(a).
Thirty Day Test Date: The date that is thirty (30) days after the Effective
Date.
Title Insurance Policy: As defined in clause (q) of Schedule 2 hereto.
Trigger Event: The occurrence of any of the following:
(a) (a)    the Debt Service Coverage Ratio is less than 1.25:1;
(b) (b)    the Debt Yield Ratio is less than 7.0%;
(c) (c)    the Loan To Value Ratio for Non-Stabilized Properties exceeds 55% for
thirty (30) consecutive days after the most recent Quarterly Valuation; or
(d) (d)    the Loan To Value Ratio for Stabilized Properties exceeds 55% for
thirty (30) consecutive days after the most recent Quarterly Valuation.
Trust Guarantor: SB Financing Trust.
Trustee: U.S. Bank Trust National Association.
Trustee Fee: As defined in the Trustee Fee Letter.
Trustee Fee Letter: The fee letter, dated as of May 8, 2013, by and among the
Trustee, the Agent and the LLC Guarantor.
Two-Year Swap Rate: On any day, the rate, as determined by the Agent, equal to
the mid-market USD-ISDA-Swap Rate for U.S. Dollar swaps with a maturity of two
years, expressed as a percentage (rounded up to the nearest whole multiple of
1/100%), which appears on the Reuters Screen ISDAFIX1 Page (or any successor
page) at 11:00 a.m. on such date of determination.
Unfunded Pension Liability: The excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
that Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
Uniform Commercial Code or UCC: The Uniform Commercial Code as in effect in the
State of New York; provided, that, if, by reason of Applicable Laws, the
perfection or priority of

44


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority.
Unused Fee: As defined in the Fee Letter.
Valuation Agent: Green River Capital, LLC.
Valuation Agent Agreement: The Valuation Agent Agreement, dated as of the date
hereof, by and between the Valuation Agent and the Agent.
Valuation Agent Fees: All fees at any time due and payable to the Valuation
Agent under the Valuation Agent Agreement.
Section 1.2    Construction of Certain Terms and Phrases. Unless the context of
this Agreement otherwise requires: (a) words of either gender include the other
gender; (b) words using the singular or plural also include the plural or
singular, respectively; (c) the terms “hereof,” “herein,” “hereby,” “hereto” and
similar words refer to this entire Agreement and not any particular Article,
Section, Clause, Exhibit, Appendix or Schedule or any other subdivision of this
Agreement; (d) references to “Article,” “Section,” “Clause,” “Exhibit,”
“Appendix” or “Schedule” are to the Articles, Sections, Clauses, Exhibits,
Appendices and Schedules, respectively, of this Agreement; (e) the words
“include” or “including” shall be deemed to be followed by “without limitation”
or “but not limited to” whether or not they are followed by such phrases or
words of like import; and (f) references to “this Agreement” or any other
agreement or document shall be construed as a reference to such agreement or
document, including any Exhibits, Appendices, Attachments and Schedules thereto,
as amended, restated, amended and restated, modified or supplemented and in
effect from time to time and shall include a reference to any document that
amends, modifies or supplements it, or is entered into, made or given pursuant
to or in accordance with its terms. Whenever this Agreement refers to a number
of days, such number shall refer to calendar days unless Business Days are
specified. A reference to legislation or to a provision of legislation includes
a modification, codification, replacement, amendment or re-enactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it. A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes an omission, statement
or undertaking, whether or not in writing. A Default or Event of Default exists
until it has been waived in writing in accordance with the provisions of this
Agreement. The words “hereof,” “herein,” “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement,
unless the context clearly requires or the language provides otherwise. A
reference to any time means New York time. This Agreement may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their respective terms. All accounting
terms used herein and not expressly defined herein shall have the meanings given
to them under GAAP as in effect on the date hereof. All terms used in Articles 8
and 9 of the UCC, and used but not specifically defined herein, are used herein
as defined in such Articles 8 and 9. A reference to “fiscal year” and “fiscal
quarter” means the fiscal periods of the applicable Person

45


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






referenced therein. Unless otherwise defined herein, terms used herein and in
the other Loan Documents that are defined in the Uniform Commercial Code, from
time to time in effect in the State of New York, shall have the meanings given
to them therein. Except where otherwise expressly stated, the Agent, the
Required Lenders and the Lenders may give or withhold, or give conditionally,
approvals and consents, and may form opinions and make determinations, in its
sole discretion subject in all cases to the implied covenant of good faith and
fair dealing. Reference in any Loan Document to the Agent’s or any Lender’s
discretion shall mean, unless otherwise expressly stated herein or therein, the
Agent’s or each Lender’s sole discretion, and the exercise of such discretion
shall be final and conclusive subject in all cases to the implied covenant of
good faith and fair dealing. In addition, in any Loan Document whenever the
Agent or any Lender has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove, or any
arrangement or term is to be satisfactory or acceptable to or approved by (or
any similar language or terms) the Agent or each Lender, respectively, the
decision of the Agent or each Lender, respectively, with respect thereto shall
be in the sole discretion of the Agent or each Lender, respectively, and such
decision shall be final and conclusive subject in all cases to the implied
covenant of good faith and fair dealing. Any requirement of good faith,
discretion or judgment by the Agent or any Lender shall not be construed to
require the Agent or any Lender to request or await receipt of information or
documentation not immediately available from or with respect to the Borrowers or
the Eligible Properties. A reference to a document includes an agreement in
writing or a certificate, notice, instrument, document and any information
stored in electronic format. Whenever a Person is required to provide any
document to a Lender under any Loan Document, the relevant document shall be
provided in writing or printed form unless such Lender requests otherwise. At
the request of any Lender, the document shall be provided in computer disk form
or both printed and computer disk form. The Loan Documents are the result of
negotiations between the Parties, have been reviewed by counsel to the Borrowers
and counsel to Agent and each Lender, and are the product of both Parties. No
rule of construction shall apply to disadvantage one Party on the ground that
such Party proposed or was involved in the preparation of any particular
provision of the Loan Documents or the Loan Documents themselves.
ARTICLE 2
THE CREDIT FACILITY
Section 2.1    Description of Facility; Borrower Representative.
(a)    On the terms and conditions set forth in this Agreement each Lender
hereby establishes in favor of the Borrowers a revolving credit facility (the
“Facility”) pursuant to which the Borrower Representative, on behalf of the
Borrowers or any one or more of them, may from time to time on any Business Day
prior to the Revolving Period Termination Date, request that an Advance. The
Borrowers shall be jointly and severally liable for all Advances made hereunder,
regardless of which Borrower or Borrowers received the proceeds of Advance.
(b)    Each Borrower hereby designates the Borrower Representative as its
representative and agent on its behalf for the purposes of issuing Borrowing
Notices, giving instructions with respect to the disbursement of the proceeds of
the Advances, giving and receiving all other notices

46


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or the Borrowers under the Loan Documents. The Borrower
Representative hereby accepts such appointment. Each Lender and the Agent may
regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.
(c)    No Advance shall be requested or made in respect of any Person (including
in respect of any property of any Person) who is not, at the time the related
Borrowing Notice is delivered to the Agent, a Borrower hereunder.
Section 2.2    Procedure for Borrowing Advances.
(a)    The Borrower Representative may from time to time prior to the Revolving
Period Termination Date request Advances by:
(i)    delivering to the Agent, the Calculation Agent and the Valuation Agent a
Borrowing Notice for such proposed Advance; and
(ii)    simultaneously with delivery of such Borrowing Notice (or not more than
fifteen (15) Business Days prior thereto) posting to the Data Site the Document
Packages relating to each Property relating to such proposed Advance.
(b)    Following delivery of a Borrowing Notice:
(i)    the Calculation Agent shall, within three (3) Business Days after receipt
by it of such Borrowing Notice, either (A) provide to the Agent its Borrowing
Notice Certification or (B) if it has found any deficiency therein, notify the
Agent, the Valuation Agent and the Borrower Representative of such deficiency (a
“Deficiency Notice”);
(ii)    the Agent shall request the Valuation Agent to certify within three (3)
Business Days after receipt such Borrowing Notice, that (i) it has reviewed each
Document Package related to such proposed Advance, that there is no Deficiency
with respect to any such Document Package, (ii) it has completed its due
diligence review of each Property subject to the proposed Advance, including,
without limitation, that it has determined that each such Property is an
Eligible Property, (iii) Property Valuations have been prepared (and which shall
not be older than 60 days prior to the related proposed Borrowing Date) and
completed by it for each Property to which such proposed Advance relates (the
Agent shall direct the Valuation Agent to post copies of the related BPOs to the
Data Site) and (iv) it has determined the Property Value for each Property to
which such proposed Advance relates; and

47


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(iii)    upon receipt by the Agent of the Calculation Agent’s certification
described in Section 2.2(b)(i) and the Valuation Agent’s confirmation described
in Section 2.2(b)(ii), the Agent shall deliver copies thereof, together with the
related Borrowing Notice to each Lender (collectively, the “Borrowing
Certifications”); and
(iv)    on the third (3rd) Business Day after delivery by the Agent to each
Lender of the Borrowing Certifications for a proposed Advance, each Lender
shall, subject to the conditions contained herein, advance an amount equal to
its Pro Rata Share of the amount of the proposed Advance in accordance with
Section 2.2(f).
(c)    Upon delivery to the Borrower Representative of a Deficiency Notice, the
Borrower Representative shall forthwith deliver to the Agent, the Calculation
Agent and the Valuation Agent a new Borrowing Notice, any related Document
Packages (including any revisions or updates thereto) to correct each of the
deficiencies noted in such Deficiency Notice. If the Valuation Agent determines
that a Deficiency exists, the Borrower Representative shall either revise the
Document Package for the Properties with respect to which a Deficiency has been
identified or remove such Properties from the requested Borrowing Notice and, in
each such case, shall forthwith deliver to the Agent, the Calculation Agent and
the Valuation Agent a new Borrowing Notice. It is understood and agreed that (i)
the Borrower Representative may modify any Borrowing Notice based on the
findings of the Agent, the Calculation Agent and the Valuation Agent following
the review process set forth in Section 2.2(b)(i) and Section 2.2(b)(ii) and
(ii) such findings and modifications may cause delays with respect to the
occurrence of a proposed Borrowing Date.
(d)    Each Borrowing Notice shall be irrevocable and shall specify: the
proposed Borrowing Date, each Borrower related to such Advance, each Property
related to such proposed Advance, the Asset Purchase Price related to each such
Property and the amount of the Advance requested, which shall be in an amount at
least equal to five million dollars ($5,000,000) with integral multiples of ten
thousand dollars ($10,000) in excess thereof. In connection with each Borrowing
Notice, the Borrower Representative shall certify on behalf of each Borrower
that each of the Properties related to such proposed Advance is an Eligible
Property, each of the representations and warranties on Schedule 2 hereto with
respect to each such Property is true and correct and that each of the documents
contained in each of the related Document Packages is true and complete copy of
the original document and no Trigger Event, Default or Event of Default exists.
The Borrowers shall indemnify the Agent and the Lenders against any loss or
expense incurred by the Agent or any of the Lenders, either directly or
indirectly as a result of any failure by any Borrower to complete any requested
Advance, including any loss (including loss of profit) or expense incurred by
the Agent or any Lender, either directly or indirectly by reason of the
liquidation or reemployment of funds acquired by any Lender (including obtaining
deposits or loans from third parties) in order to fund such requested Advance.
(e)    The obligations of any Lender to make Advances hereunder are several from
the obligations of any other Lenders. The failure of any Lender to make
available its Pro Rata Share of any Advance hereunder shall not release the
obligations of any other Lender to make available its Pro Rata Share of any
Advance hereunder, but no Lender shall be responsible for the failure of any
other Lender to make available its Pro Rata Share of any Advance hereunder.

48


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(f)    On each Borrowing Date, subject to the satisfaction of the applicable
conditions precedent specified in Section 3.2, each Lender shall remit its Pro
Rata Share of the Advance requested by the Borrowers to the Loan Account (or any
other account designated in writing by the Agent to such Lender) by 1:00 p.m.
(New York City time) by wire transfer of same day funds. Upon receipt of such
funds, the Paying Agent, in accordance with the written instruction of the Agent
(which may be in electronic form) received no later than 4:00 p.m. (New York
City time) one (1) Business Day prior to such Borrowing Date, shall remit such
funds by wire transfer of same day funds (i) to the Agent in the amount of any
unpaid fees, costs or expenses of the Agent, (ii) to the Valuation Agent, in the
amount of any unpaid fees, costs or expenses of the Valuation Agent, (iii) to
each Reserve Account in the amount of the related Reserve Account Deposit Amount
with respect to the proposed Advance, (iv) to the Flood Damage Reserve Account
in the amount of any Flood Damage Deposit Amount not yet deposited to the Flood
Damage Reserve Account and (v) the balance of such funds to the accounts
specified in such related Borrowing Notice by 4:00 p.m. (New York City time), to
the extent it has received such funds from the Lenders no later than 1:00 p.m.
(New York City time). Funds received by the Paying Agent from any Lender after
1:00 p.m. (New York City time) on any Business Day may, at the discretion of the
Paying Agent, be deemed to have been received on the next Business Day.
(g)    In no event shall:
(vi)    any Lender be required on any date to fund its Pro Rata Share of any
Advance that would cause the Advances Outstanding, determined after giving
effect to the requested Advance, to exceed the Facility Amount;
(vii)    any Lender be required on any date to fund its Pro Rata Share of any
Advance that would cause such Lender’s Pro Rata Share of the Advances
Outstanding, determined after giving effect to the requested Advance, to exceed
such Lender’s Commitment;
(viii)    any Lender be required on any date to fund its Pro Rata Share of any
Advance that would cause the Allocated Loan Amount for any Property to exceed
the Allocated Loan Amount agreed to by the Agent for such Property;
(ix)    any Lender be required on any date to fund its Pro Rata Share of any
Advance that would cause the Allocated Loan Amount for any Property to exceed
the Maximum Allocated Loan Amount for such Property;
(x)    any Lender be required on any date to fund its Pro Rata Share of any
Advance if any Trigger Event exists on such date;
(xi)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless the amount on deposit in the Monthly Net Cash Flow Reserve
Account on the related Borrowing Date is at least equal to the Monthly Net Cash
Flow Reserve Account Required Amount (determined after giving effect to the
requested Advance);
(xii)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless, on the related Borrowing Date, the aggregate Monthly Net Cash
Flow Reserve

49


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Account Deposit Amount, if any, related to Properties to be funded by such
required Advance will be credited to the Monthly Net Cash Flow Reserve Account
from proceeds of such proposed Advance;
(xiii)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless the amount on deposit in the Interest Reserve Account on the
related Borrowing Date is at least equal to the Interest Reserve Account
Required Amount (determined after giving effect to the requested Advance);
(xiv)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless, on the related Borrowing Date, the aggregate Interest Reserve
Account Deposit Amount relating to the Properties to be funded by such required
Advance will be credited to the Interest Reserve Account from proceeds of such
proposed Advance;
(xv)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless the amount on deposit in the Insurance and Tax Reserve Account on
the related Borrowing Date is at least equal to the Insurance and Tax Reserve
Account Required Amount (determined after giving effect to the requested
Advance);
(xvi)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless, on the related Borrowing Date, the aggregate Insurance and Tax
Reserve Account Initial Deposit Amount for such Advance will be credited to the
Insurance and Tax Reserve Account from proceeds of such proposed Advance;
(xvii)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless the amount on deposit in the Ongoing Reserve Account on the
related Borrowing Date is at least equal to the Ongoing Reserve Account Required
Amount (determined after giving effect to the requested Advance);
(xviii)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless, on the related Borrowing Date, the aggregate Ongoing Reserve
Account Deposit Amount relating to the Properties to be funded by such required
Advance will be credited to the Ongoing Reserve Account from proceeds of such
proposed Advance;
(xix)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless, on the related Borrowing Date, all amounts required to be
deposited to the Special Reserve Account relating to the Properties to be funded
by such required Advance will be credited to the Special Reserve Account
(determined after giving effect to the requested Advance);
(xx)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless, on the related Borrowing Date, the Borrowers have deposited to
the Flood Damage Reserve Account all Flood Damage Deposit Amounts required to be
deposited therein on or before the date of such proposed Advance (determined
after giving effect to the requested Advance);

50


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(xxi)    any Lender be required on any date to fund its Pro Rata Share of any
Advance unless, on the related Borrowing Date, the amount on deposit in the
Renovation Cost Reserve Account is at least equal to the Renovation Cost Reserve
Account Required Amount (determined after giving effect to the requested
Advance); or
(xxii)    more than one (1) Advance be funded on any Business Day or more than
two (2) Advances be funded during any calendar month.
(h)    Advances repaid under this Agreement may be re-borrowed prior to the
Revolving Period Termination Date.
Section 2.3    Purpose. The proceeds of the Advances will be used by the
Borrowers for the costs and expenses related to their acquisition of Properties
and the conversion of Non-Stabilized Properties to Stabilized Properties or for
other general purposes of the Borrowers, provided, that no portion of the
proceeds of any Advance may be used in any manner that causes or might cause
such Advance or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof.
Section 2.4    Interest and Fees.
(a)    Except as otherwise set forth in this Agreement, the Advances Outstanding
on each day shall bear interest at the applicable Interest Rate. Interest
accrued during each Interest Accrual Period shall be payable on each Payment
Date in accordance with Section 2.8.
(b)    Unless otherwise provided herein, interest and fees payable under this
Agreement shall be computed on the basis of a 360 day year and the actual number
of days in the related Interest Accrual Period. In computing interest on the
Advances Outstanding on each day, interest shall accrue on the Advances
Outstanding at the opening of business on such day, even if a principal payment
is made as of such day.
(c)    On or prior to the Effective Date the Borrowers shall pay to each Lender
its Pro Rata Share of the Facility Fee. The Facility Fee is fully earned as of
the Effective Date and non-refundable in whole or in part.
(d)    On each Payment Date the Borrowers shall pay to each Lender its Pro Rata
Share of the Unused Fee for such Payment Date. The Unused Fee accrued during
each Interest Accrual Period shall be payable on each Payment Date in accordance
with Section 2.8.
(e)    On or prior to the Second Amendment Effective Date, the Borrowers shall
pay to each Lender its Pro Rata Share of the Facility Increase Fee. The Facility
Increase Fee may be rebated in accordance with the terms of the Facility
Increase Fee Letter.
Section 2.5    Payment of Principal and Interest. Each of the Borrowers, jointly
and severally, unconditionally promises to pay to the order of each Lender all
Obligations due such Lender under this Agreement as provided herein.

51


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(a)    Unless the Advances Outstanding and all accrued and unpaid interest on
the Advances Outstanding become due and payable earlier in accordance with
Section 8.2(a), the Advances Outstanding and all accrued and unpaid interest on
the Advances Outstanding shall be due and payable in full on the Scheduled
Maturity Date.
(b)    Interest accrued hereunder shall be due and payable (i) on each Payment
Date, (ii) upon any prepayment or repayment of any portion or all of the
Advances Outstanding, whether on the Scheduled Maturity Date or otherwise, to
the extent accrued on the amount being prepaid and (iii) otherwise as provided
herein.
(c)    Payments to each Lender hereunder shall be made in lawful money of the
United States of America in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to each Lender, not later than 2:00 p.m. (New York City time) on the
date due by via wire transfer of immediately available funds to the account of
such Lender set forth on Annex A hereto or in the related Assignment and
Assumption (or at such other location or bank account within the City and State
of New York as may be designated by each Lender from time to time); funds
received by any Lender after that time on such due date shall be deemed to have
been paid on the next Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder.
Section 2.6    Reductions and Extensions of Commitments.
(a)    Reductions of Commitments. At any time the Borrower Representative, on
behalf of the Borrowers, may, upon at least ten (10) Business Days' prior
written notice to the Agent and each Lender, reduce the aggregate Commitment of
the Lenders. Each partial reduction shall be in a minimum aggregate amount of
five million dollars ($5,000,000) or integral multiples of one million dollars
($1,000,000) in excess thereof, but in no event shall the Commitment be reduced
below the Advances Outstanding. Reductions of the Commitments pursuant to this
Section 2.6(a) shall reduce the Commitment of each Lender on a pro rata basis
such that, after giving effect to a reduction, each Lender's Pro Rata Share is
unchanged. Any request for a reduction in the Commitment shall be irrevocable.
In connection with any reduction of the Commitment, the Borrower Representative
shall deliver to the Agent and to each Lender instructions regarding such
reduction.
(b)    Extensions of Commitments. At any time prior to the Revolving Period
Termination Date, the Borrower Representative, on behalf of the Borrowers, may
request in a writing sent to the Agent and each Lender no more than ninety (90)
nor fewer than sixty (60) days prior to the applicable Commitment Termination
Date that each Lender extend the Commitment Termination Date for an additional
period to a date specified in such request, which request will be granted or
denied by each Lender in its sole discretion. Not later than thirty (30) days
following receipt by the Lenders of any such request, each Lender shall notify
the Borrower Representative of its willingness or refusal to so extend the
Commitment Termination Date. If all Lenders shall have agreed to extend the
Commitment Termination Date and no Event of Default shall have occurred and be
continuing prior to the then-applicable Commitment Termination Date, the
Commitment Termination Date then in effect with respect to the Commitment of
each Lender shall be extended to the date specified in such request.

52


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(c)    Retiring Lenders. If any Lender declines to extend the Commitment
Termination Date (any such Lender, a “Retiring Lender”), then the Borrower
Representative may propose an Eligible Assignee or multiple Eligible Assignees
to be the assignee or assignees to which the Retiring Lender or Retiring Lenders
shall assign the Retiring Lender's Commitment or the Retiring Lenders'
Commitments, as applicable, in accordance with Section 10.1, but only if such
Eligible Assignee is or such Eligible Assignees are providing a Commitment
amount which, in the aggregate, equals or exceeds that of the Retiring Lender or
Retiring Lenders.
If a Retiring Lender is replaced pursuant to this Section 2.6(c), then the
intended assignee of such Retiring Lender's Commitments and portion of the
Advances Outstanding shall purchase such portion of the Advances Outstanding of
such Retiring Lender and such Retiring Lender's rights hereunder, without
recourse to or warranty by, or expense to, such Retiring Lender, for a purchase
price equal to such Retiring Lender’s portion of the Advances Outstanding plus
any accrued but unpaid Interest thereon and all other Obligations owed to such
Retiring Lender, which purchase price shall be payable to such Retiring Lender
by wire transfer in immediately available funds, and shall enter into an
Assignment and Assumption and, upon such purchase and assumption (pursuant to
such Assignment and Assumption), such Retiring Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Retiring Lender prior to the
date of such purchase and assumption) and shall be relieved from all obligations
to the Borrowers hereunder, and the assignee of such Retiring Lender shall
succeed to the rights and obligation of such Retiring Lender hereunder.
Section 2.7    Prepayments.
(a)    Prepayments In Connection With Conveyances. Notwithstanding the
provisions of Section 7.2, at any time and from time to time prior to the
Termination Date, any Borrower may, by delivering at least three (3) Business
Days’ prior written notice to the Agent, each Lender, the Calculation Agent and
the Paying Agent of such proposed Conveyance of any Eligible Property owned by
such Borrower, obtain the release of such Eligible Property, provided that each
of the following conditions has been satisfied:
(iii)    the payment to the Collection Account, in immediately available funds
on the date of transfer of ownership of such Eligible Property, of the related
Property Release Amount;
(iv)    the Borrower Representative shall certify, at least three (3) Business
Days’ prior to the proposed Conveyance date, to the Agent, each Lender and the
Paying Agent (A) the Allocated Loan Amount for the related Property, (B) the
related Conveyance Proceeds and (C) the related Reduction Amount;
(v)     upon receipt of each Lender of the Borrower Representative’s
certification referred to in clause (ii) above, each Lender shall on the next
Business Day notify the Agent, the Paying Agent and the Borrower Representative
of such Lender’s fees related to the portion of such Lender’s Pro Rata Share of
the Advances Outstanding to be prepaid;

53


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(vi)    upon receipt of the related Property Release Amount in the Collection
Account, the certifications of the Borrower Representative pursuant to clause
(ii) above and the information from the Lenders supplied pursuant to clause
(iii) above, the Paying Agent shall pay to each Lender its Pro Rata Share of the
Prepayment Amount of the related Property, together with accrued interest and
fees thereon;
(vii)    after giving effect to the removal of such Eligible Property from the
Facility and the application of the Prepayment Amount, the Loan To Value Ratio
for Non-Stabilized Properties or for Stabilized Properties, as applicable based
upon whether the removed Property is a Non-Stabilized Property or a Stabilized
Property shall be less than or equal to the lesser of (i) 55% for Non-Stabilized
Properties or 55% for Stabilized Properties, as applicable and (ii) the Loan To
Value Ratio for Non-Stabilized Properties or for Stabilized Properties, as
applicable, immediately prior to such removal;
(viii)    no Default or Event of Default exists prior to or after giving effect
to the removal of such Eligible Property from the Facility and the application
of the Prepayment Amount; and
(ix)    the Required Lenders determine that the release of such Eligible
Property will not materially and adversely affect (i) the ability of the related
Borrower to timely and fully satisfy its Obligations or (ii) the rights of each
Lender under the Loan Documents.
(b)    Prepayments In Connection With Condemnations. Upon the receipt of any
Condemnation Proceeds in the Collection Account, the Borrower Representative
shall notify the Agent, the Lenders, the Calculation Agent and the Paying Agent
of the receipt and amount thereof, the identity of the related Property, whether
the related Property is an Eligible Property and, if such Property is an
Eligible Property, the Allocated Loan Amount therefore. If the related Property
is an Eligible Property, then the related Condemnation Proceeds shall be applied
to repay the Allocated Loan Amount of the related Eligible Property as follows:
(i) upon receipt by each Lender of the Borrower Representative's notice referred
to above, each Lender shall on the next Business Day notify the Agent, the
Paying Agent and the Borrower Representative of such Lender's fees related to
the portion of such Lender's Pro Rata Share of the Advances Outstanding to be
prepaid and (ii) upon receipt by the Paying Agent of each Lender’s notice
referred to in clause (i) above, the Paying Agent shall pay to each Lender its
Pro Rata Share of the Allocated Loan Amount of the related Eligible Property,
together with accrued interest and fees thereon or, if the related Condemnation
Proceeds are less than the related Allocated Loan Amount, the Paying Agent shall
pay to each Lender its Pro Rata Share of the related Condemnation Proceeds,
which amounts shall be applied to the reduction of the Allocated Loan Amount of
the related Eligible Property.
(c)    Prepayments In Connection With Insurance Proceeds. Upon the receipt of
any Insurance Proceeds in the Collection Account pursuant to the provisions of
Section 6.7(g), the Borrower Representative shall notify the Agent, the Lenders,
the Calculation Agent and the Paying Agent of the receipt and amount thereof,
the identity of the related Property, whether the related Property is an
Eligible Property and, if such Property is an Eligible Property, the Allocated
Loan Amount therefore. If the related Property is an Eligible Property, then the
related Insurance Proceeds shall be applied to repay the Allocated Loan Amount
of the related Eligible Property as follows: (i)

54


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






upon receipt of each Lender of the Borrower Representative's notice referred to
above, each Lender shall on the next Business Day notify the Agent, the Paying
Agent and the Borrower Representative of such Lender's fees related to the
portion of such Lender's Pro Rata Share of the Advances Outstanding to be
prepaid and (ii) upon receipt by the Paying Agent of each Lender’s notice
referred to in clause (i) above, the Paying Agent shall pay to each Lender its
Pro Rata Share of the Allocated Loan Amount of the related Eligible Property,
together with accrued interest and fees thereon or, if the related Insurance
Proceeds are less than the related Allocated Loan Amount, the Paying Agent shall
pay to each Lender its Pro Rata Share of the related Insurance Proceeds, which
amounts shall be applied to the reduction of the Allocated Loan Amount of the
related Eligible Property.
(d)    Prepayments In Connection With Non-Eligible Properties. Upon the receipt
of any amounts in the Collection Account in compliance with the provisions of
Section 2.23, the Borrower Representative shall notify the Agent, the Lenders,
the Calculation Agent and the Paying Agent of the receipt and amount thereof,
the identity of the related Property, and the Allocated Loan Amount therefore.
Upon receipt by (i) each Lender of the Borrower Representative's notice referred
to above, each Lender shall on the next Business Day notify the Agent, the
Paying Agent and the Borrower Representative of such Lender's fees related to
the portion of such Lender's Pro Rata Share of the Advances Outstanding to be
prepaid in respect of such Non-Eligible Property and (ii) the Paying Agent of
each Lender’s notice referred to in clause (i) above, the Paying Agent shall pay
to each Lender its Pro Rata Share of the Allocated Loan Amount of the related
Non-Eligible Property, together with accrued interest and fees thereon.
Section 2.8    Application of Available Funds; Accounts.
(a)    The Collection Account and each Reserve Account shall be established and
maintained with the Paying Agent. The Agent shall have sole dominion and control
(including, without limitation, “control” within the meaning of Section 9-104(a)
of the UCC) over the Collection Account and each Reserve Account. None of the
Borrowers, the Borrower Representative, the Master Property Manager, the
Operating Partnership, Silver Bay or any Person claiming through or under any of
them shall have any claim to or interest in the Collection Account or any
Reserve Account (other than the Borrower Representative’s interest as owner of
the Collection Account and each Reserve Account).
(b)    On each Payment Date, the Paying Agent shall, in accordance with the
related Payment Date Report, distribute the Available Funds for such Payment
Date in the following order of priority:
(i)    first, to the Insurance and Tax Reserve Account, the aggregate Insurance
and Tax Reserve Account Deposit Amount for such Payment Date, together with any
Insurance and Tax Reserve Account Deposit Amount, or portion thereof, for any
prior Payment Date, that was not paid on such prior Payment Date
(ii)    second, to the Master Property Manager to reimburse the Master Property
Manager for Qualified Expenses up to the related Approved Amount paid by the
Master Property Manager or for which it advanced or reimbursed any Property
Manager during the related Collection Period; provided, however, if the Master
Property Manager has not paid

55


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






or advanced any or all such Qualified Expenses, to pay to the Master Property
managerManager an amount up to the related Approved Amount to be used to pay
such Qualified Expenses up to the related Approved Amount;
(iii)    third, to pay, pro rata, the Paying Agent Fee owed to the Paying Agent
on such Payment Date, together with any costs, expenses or indemnities then due
and payable to the Paying Agent, the Trustee Fee owed to the Trustee on such
Payment Date, together with any costs, expenses or indemnities then due and
payable to the Trustee, the Master Property Manager Fee to the Master Property
Manager, the Calculation Agent Fee to the Calculation Agent, together with any
costs, expenses or indemnities then due and payable to the Calculation Agent,
the Valuation Agent Fees then due and payable to the Valuation Agent, together
with any costs, expenses or indemnities then due and payable to the Valuation
Agent and following the occurrence of a Backup Property Manager Reporting Event
with respect to a Property Manager and until the Backup Property Manager has
been appointed to replace the Master Property Manager following the occurrence
of a Master Property Manager Event of Default, the Backup Property Manager
Reporting Fee;
(iv)    fourth, to pay to each Lender, such Lender’s Pro Rata Share of each of
the Interest Payment Amount and the Unused Fee for such Payment Date;
(v)    fifth, to the Interest Reserve Account, an amount equal to the Interest
Reserve Account Shortfall Amount, if any, as of such Payment Date;
(vi)    sixth, to the Monthly Net Cash Flow Reserve Account, an amount equal to
the Monthly Net Cash Flow Reserve Account Shortfall Amount, if any, as of such
Payment Date;
(vii)    seventh, to the Ongoing Reserve Account, an amount equal to the Ongoing
Reserve Account Shortfall Amount, if any, as of such Payment Date;
(viii)    eighth, to the Renovation Cost Reserve Account, an amount equal to the
Renovation Cost Reserve Account Shortfall Amount, if any, as of such Payment
Date;
(ix)    ninth, if a Trigger Event has occurred and is continuing, to each Lender
such Lender’s Pro Rata Share of the amount necessary to reduce the Advances
Outstanding to an amount such that, after giving effect to such reduction, no
Trigger Event shall be continuing;
(x)    tenth, if such Payment Date occurs on or after the Revolving Period
Termination Date, to each Lender such Lender’s Pro Rata Share of the amount
necessary to reduce the Advances Outstanding to zero;
(xi)    eleventh, pro rata to each Lender, any other fees, costs, expenses or
indemnities then due or payable under this Agreement or any other Loan Document;

56


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(xii)    twelfth, to the Master Property Manager, any Excess Expenses to the
extent paid by it or for which it reimbursed a Property Manager; provided,
however, if the Master Property Manager has not paid or advanced any or all such
Qualified Expenses, to pay to the Master Property Manager an amount up to the
amount of such unpaid Excess Expenses, to be used to pay such Excess Expenses;
(xiii)    thirteenth, to the Master Property Manager, the Supplemental
Management Fee, if any, for the related Collection Period; and
(xiv)    fourteenth, to the Borrower Representative all remaining amounts, who
shall distribute any such amounts among the Borrowers, as their interests may
appear.
(c)    On each Reporting Date, the Borrower Representative and the Master
Property Manager will prepare and deliver to the Calculation Agent, the Agent
and each Lender a Monthly Report for the related Collection Period. Upon receipt
of such Monthly Report, the Calculation Agent shall review the substance
thereof, verify any applicable calculations contained therein and shall prepare
and deliver a Monthly Report Certification and a Payment Date Report to the
Agent (with a copy to the Borrower Representative, the Paying Agent and the
Lenders) two (2) Business Days prior to the related Payment Date. Upon the
Agent’s approval of each such Payment Date Report, the Agent will forward each
such Payment Date Report to the Paying Agent (with a copy to the Borrower
Representative and the Lenders) no later than 4:00 p.m. (New York City time) one
(1) Business Day prior to the related Payment Date and instruct the Paying Agent
to transfer the funds in the Collection Account in accordance with such Payment
Date Report in the manner set forth in Section 2.8(b).
Section 2.9    Inability to Determine Applicable Interest Rate. In the event
that any Lender shall have determined (which determination shall be final and
conclusive and binding upon all Borrowers), on any interest rate determination
date, that by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the Interest Rate
applicable to an Advance on the basis provided for in the definition of LIBOR
Rate, the Agent shall on such date give notice (by telefacsimile or by telephone
confirmed in writing) to the Borrowers, the Agent, each Lender and the
Calculation Agent of such determination, whereupon each the Interest Rate for
the next Interest Accrual Period shall be equal to the Base Rate (a “Base Rate
Advance”) during the pendency of such circumstances.
Section 2.10    Illegality or Impracticability of LIBOR Rate Advances. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto) that the
making, maintaining or continuation of any Advance bearing interest with
reference to the LIBOR Rate (a “LIBOR Rate Advance”) (%3) has become unlawful as
a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (%3) has become impracticable, as a result of contingencies occurring after
the Effective Date which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, the Agent shall on that day give notice (by email, facsimile or by
telephone confirmed in writing) to the Borrowers and the Agent of such

57


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






determination. Thereafter any obligation of the Lenders to make any LIBOR Rate
Advance shall be suspended until such notice shall be withdrawn by the Agent,
each Lender’s obligation to maintain any portion or all of the Advances
Outstanding (the “Affected Advances”) shall be terminated at the earlier to
occur of the expiration of the Interest Accrual Period then in effect with
respect to the Affected Advances or when required by law, and the Affected
Advances shall automatically convert into Base Rate Advances on the date of such
termination.
Section 2.11    Increased Costs.
(a)    If any Applicable Laws (other than with respect to any amendment made to
any Lender’s organizational or governing documents), including those regarding
capital adequacy, or any change in, or change in the interpretation or
application of, any Applicable Laws or compliance by any Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof:
(i)    shall subject any Lender to any tax or increased tax of any kind
whatsoever with respect to this Agreement or any Advance or change the basis of
taxation of payments to any Lender in respect thereof;
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of any Lender which is not
otherwise included in the determination of the LIBOR Rate hereunder; or
(iii)    shall impose on any Lender any other condition;
and the result of any of the foregoing is to increase the cost to any Lender, by
an amount which such Lender deems to be material, of entering, continuing or
maintaining the Advances or to reduce any amount due or owing hereunder in
respect thereof or shall have the effect of reducing any Lender’s rate of
return, then, in any such case, the Borrowers shall promptly pay such Lender
such additional amount or amounts as calculated by such Lender in good faith as
will compensate such Lender for such increased cost or reduced amount
receivable.
(b)    If any Lender shall have determined that any Applicable Laws (whether now
existing or hereafter enacted) regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Person with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority shall have the effect of reducing the rate of return on such Lender’s
or such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the Borrowers
shall promptly pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. For the avoidance of doubt, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection

58


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in Applicable Law” subject to this Section
2.11, regardless of the date enacted, adopted or issued.
(c)    If any Lender becomes entitled to claim any additional amounts pursuant
to this Section 2.11, it shall notify the Borrowers and the Agent in writing of
the amount payable. A certificate as to any additional amounts payable pursuant
to this Section submitted by a Lender to the Borrowers and the Agent shall be
conclusive in the absence of manifest error.
Section 2.12    Indemnified Taxes.
(a)    All payments made by the Borrowers hereunder to any Lender shall be made
free and clear of, and without reduction for or on account of Indemnified Taxes,
excluding (i) Indemnified Taxes measured by such Lender’s net income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender is resident or organized, or any political subdivision thereof, (ii)
taxes measured by such Lender’s net income, and franchise taxes imposed on it,
by any jurisdiction of such Lender’s applicable lending office or any political
subdivision thereof or any jurisdiction in which such Lender is resident or
engaged in business, (iii) withholding taxes imposed by the United States of
America, any state, commonwealth, protectorate territory or any political
subdivision or taxing authority thereof or therein as a result of the failure of
such Lender which is a Non-U.S. Entity to deliver to the Borrowers completed
Internal Revenue Service Forms W-8BEN or W-8ECI in accordance with paragraph (b)
below certifying that such Lender is entitled to receive payments under the Note
without deduction or withholding of any United States federal income taxes
(unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred after the date of this Agreement and
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such entity from duly
completing and delivering any such form with respect to it and such entity
advises the Borrowers that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax) and (iv) any
backup withholding taxes or taxes imposed under FATCA. If any non-excluded
Indemnified Taxes are required to be withheld from any amounts payable to any
Lender, the amounts so payable to such Lender shall be increased to the extent
necessary to yield to such Lender (after payment of all non-excluded Indemnified
Taxes) interest or any such other amounts payable hereunder at the rate or in
the amounts specified hereunder. Whenever any non-excluded Indemnified Tax is
payable pursuant to Applicable Law by the Borrowers and the Paying Agent, the
Borrowers and the Paying Agent shall send to the applicable Lender an original
official receipt showing payment of such non-excluded Indemnified Tax or other
evidence of payment reasonably satisfactory to the applicable Lender. Each of
the Borrowers hereby indemnifies the Lender for any incremental taxes, interest
or penalties that may become payable by the Lender which may result from any
failure by any Borrower to pay any such non-excluded Indemnified Tax when due to
the appropriate taxing authority or any failure by any Borrower to remit to any
Lender the required receipts or other required documentary evidence. The
provisions set forth in this Section 2.12(a) shall survive the termination of
this Agreement.

59


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(b)    In the event any Lender or any successor and/or assign of any Lender is
not incorporated under the laws of the United States of America or a state
thereof (a “Non-U.S. Entity”), each Lender agrees that, prior to the first date
on which any payment is due such entity hereunder, it will deliver to the
Borrowers and the Paying Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as
the case may be, certifying in each case that such entity is entitled to receive
payments under the Note, without deduction or withholding of any United States
federal income taxes. Each entity required to deliver to the Borrowers and the
Paying Agent a United States Internal Revenue Service Form W-8BEN or W-8ECI
pursuant to the preceding sentence further undertakes to deliver to the
Borrowers and the Paying Agent two further copies of such forms, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires (which, in the case of the Form
W-8ECI, is the last day of each U.S. taxable year of the Non-U.S. Entity) or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrowers and the Paying
Agent, and such other extensions or renewals thereof as may reasonably be
requested by the Borrowers and the Paying Agent, certifying in the case of a
United States Internal Revenue Service Form W-8BEN or W-8ECI that such entity is
entitled to receive payments under the Note without deduction or withholding of
any United States federal income taxes, unless in any such case an event
(including, without limitation, any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
entity from duly completing and delivering any such form with respect to it and
such entity advises the Borrowers that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.
Section 2.13    Property Management and Cash Management.
(a)    Property Manager Acknowledgements. On or prior to the Effective Date,
Silver Bay Property Corp. and any Property Manager that is an Affiliate of any
Borrower shall have executed and delivered a Property Manager Acknowledgement.
In addition, the Master Property Manager shall have caused Property Managers who
are responsible for providing property management services for (i) Properties
whose aggregate Allocated Loan Amounts represent at least 75% of the Advances
Outstanding (determined as of the thirtieth day after the Effective Date), to
have executed and delivered to the Agent, not later than thirty (30) days after
the Effective Date, Property Manager Acknowledgements (the “Property Manager
Acknowledgement Thirty Day Requirement”) and (ii) Properties whose aggregate
Allocated Loan Amounts represent 100% of the Advances Outstanding (determined as
of the ninetieth day after the Effective Date), to have executed and delivered
to the Agent, not later than ninety (90) days after the Effective Date, Property
Manager Acknowledgements (the “Property Manager Acknowledgement Ninety Day
Requirement”).
(b)    Eligible Property Management Agreements. On or prior to the date that is
one year after the Effective Date, the Master Property Manager shall have caused
each Property to be managed pursuant to an Eligible Property Management
Agreement (the “Eligible Property Management Agreement One Year Requirement”)
and, thereafter, the Master Property Manager shall cause each Property to be
subject to an Eligible Property Management Agreement either (i) with a
Collecting Property Manager that is required to maintain its Property Manager
Account as a Blocked Account

60


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






into which only Collections of Properties are deposited or (ii) at any time on
and after the Master Property Manager Account Effective Date, with a
Non-Collecting Property Manager. Upon the termination of (x) any Eligible
Property Management Agreement or any Property Management Agreement or (y) any
Property Manager, the Master Property Manager shall cause a successor Property
Manager to enter into an Eligible Property Management Agreement and Property
Manager Acknowledgement with respect to the related Properties and to require
such successor Property Manager (x) to maintain its Property Manager Account as
a Blocked Account into which only Collections of Properties are deposited or (y)
on and after the Master Property Manager Account Effective Date, to be a
Non-Collecting Property Manager.
(c)    Property Management and Cash Management Requirements. The Master Property
Manager shall coordinate the management of each of the Properties by the related
Property Managers under each Property Management Agreement and Eligible Property
Management Agreement.
(i) The Master Property Manager shall require each Collecting Property Manager
to (ia) deposit all Collections in respect of the Properties managed by such
Person into an account maintained by such Collecting Property Manager (each, a
“Property Manager Account”) and (iib) except for those expenses paid directly by
the Master Property Manager, pay all expenses (either from Collections on
deposit in the related Property Manager Account or from advances made by the
Master Property Manager to such Property Managerproperty manager for the purpose
of paying such Actual Expenses) necessary to maintain each Property managed by
such Property Managerproperty manager and to maintain the title thereto in the
related Borrower free and clear of any and all liens other than Permitted Liens,
all home owners association dues with respect to each Property managed by such
Property Managerproperty manager, but excluding taxes and other governmental
assessments on each Property managed by such Property Managerproperty manager
and insurance premiums necessary to comply with the Insurance Requirements on
each Property managed by such Property Managerproperty manager (collectively,
the “Actual Expenses”). Amounts in each Property Manager Account shall be
segregated from other funds or amounts of the related Collecting Property
Manager and any other client of such Collecting Property Manager, provided,
however, that Collections in respect of the Properties managed by a Collecting
Property Manager may be commingled in athe related Property Manager Account with
funds received in respect of the real properties owned by any Affiliate of the
Operating Partnership. Each Collecting Property Manager shall be required to
remit all Net Collections in its Property Manager Account received during each
Collection Period to the Collection Account no later than ten (10) Business Days
after the end of such Collection Period. Each Collecting Property Manager shall
maintain books and records such that payments and withdrawals from the related
Property Manager Account can be traced to each individual Property, reconciled
and identified.
(ii) If a Non-Collecting Property Manager receives any payment directly from a
Tenant, such Non-Collecting Property Manager shall immediately either (A)
deposit such payment into the Master Property Manager Account or (B) if such
payment is not cash or a credit card payment, send such payment to the Lockbox.
The Master Property Manager shall require each Non-Collecting Property Manager
to

61


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






periodically (and no less than monthly) request payment from the Master Property
Manager for Actual Expenses incurred or expected to be incurred in the week or
month following such request on a Property managed by such Non-Collecting
Property Manager. The Master Property Manager shall provide either (i) direct
payment for such Actual Expense or (ii) to a requesting Property Manager, the
funds necessary to pay all such Actual Expenses either from Collections on
deposit in the Master Property Manager Account, or if the Master Property
Manager Account lacks sufficient funds, from advances made by the Master
Property Manager to such Non-Collecting Property Manager for the purpose of
paying such Actual Expenses.
(iii) All Collections, Condemnation Proceeds, Conveyance Proceeds and Insurance
Proceeds (to the extent described in Section 6.7(g)) received directly by any
Borrower, the Borrower Representative, the Master Property Manager, as well as
any interest received from the investment of such Collections prior to such
amounts being remitted to the Collection Account, shall be deposited directly
into the Collection Account and each of the Borrowers, the Borrower
Representative and the Master Property Manager shall direct (and, to the extent
of its power, cause) each of their respective Affiliates to deposit all
Collections, Condemnation Proceeds, Conveyance Proceeds and Insurance Proceeds
(to the extent described in Section 6.7(g)) received directly by any such
Affiliate into the Collection Account, in each case, within two (2) Business
Days following receipt thereof.
(d)    Blocked Accounts. On or prior to the first Borrowing Date after the
Effective Date, the Master Property Manager shall have caused Silver Bay
Property Corp. and any Collecting Property Manager that is an Affiliate of any
Borrower to have executed and delivered a Blocked Account Control Agreement with
respect to each of such Collecting Property Managers’ Property Manager Accounts.
In addition, the Master Property Manager shall cause Collecting Property
Managers who are responsible for providing property management services for (i)
Properties whose aggregate Allocated Loan Amounts represent at least 75% of the
Advances Outstanding (determined as of the 180th day after the Effective Date),
to have executed and delivered to the Agent, not later than 180 days after the
Effective Date, Blocked Account Control Agreements with respect to each of such
Collecting Property Managers’ Property Manager Accounts (the “Blocked Account
Six Month Requirement”) and (ii) Properties whose aggregate Allocated Loan
Amounts represent 100% of the Advances Outstanding (determined as of the date
that is one year after the Effective Date), to have executed and delivered to
the Agent, not later than one year after the Effective Date, either (x) executed
and delivered to the Agent a Blocked Account Control AgreementsAgreement with
respect to each of such Collecting Property Managers’Manager’s Property Manager
Accounts or (y) on and after the Master Property Manager Account Effective Date,
to become subject to making all payments of rent and other amounts due under the
related Leases to the Lockbox or the Master Property Manager Account (the
“Blocked Account One Year Requirement”).
(e)    Cooperation. Upon the occurrence of a Backup Property Manager Reporting
Event, the Borrowers and the Master Property Manager will cooperate with the
Backup Property Manager to ensure that the Backup Property Manager has all
access to the property management records of the Property Managers and the
Master Property Manager necessary or desirable to enable the Backup Property
Manager to timely and fully track all property management activities of the
Property

62


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Managers and all coordination and oversight of the Property Managers by the
Master Property Manager.
(f)    Failure to Satisfy Blocked Account Six Month Requirement, Blocked Account
One Year Requirement, Property Manager Acknowledgement Thirty Day Requirement,
Property Manager Acknowledgement Ninety Day Requirement or Eligible Property
Management Agreement One Year Requirement. The failure by the Borrowers to
satisfy any of the Blocked Account Six Month Requirement, the Blocked Account
One Year Requirement, the Property Manager Acknowledgement Thirty Day
Requirement, the Property Manager Acknowledgement Ninety Day Requirement or the
Eligible Property Management Agreement One Year Requirement shall result only in
the requirement by the Borrowers to deposit the related Monthly Net Cash Flow
Reserve Account Required Deposit Amount to the Monthly Net Cash Flow Reserve
Account on the related Monthly Net Cash Flow Reserve Account Required Deposit
Amount Deposit Date.
Section 2.14    Property Valuations.
(a)    Quarterly Valuations. During each Fiscal Quarter, the Agent shall, at the
sole cost and expense of the Borrowers, obtain BPOs from the Valuation Agent
with respect to 5%, by number, of the Properties owned by the Borrowers (each, a
“Quarterly Sample”). Each Quarterly Sample shall be randomly selected by the
Agent with a statistically meaningful sample from the portfolio of Properties,
including each geographic area in which such Properties are located.
If (i) the Loan To Value Ratio for Non-Stabilized Properties (calculated with
respect to Properties for which BPOs were obtained in a Quarterly Sample) is
57.5% or greater or (ii) the Loan To Value Ratio for Stabilized Properties
(calculated with respect to Properties for which BPOs were obtained in a
Quarterly Sample) is 57.5% or greater (any such condition, whether related to
Loan To Value Ratio for Non-Stabilized Properties or for Stabilized Properties
being a “Sample Decline”), then the Agent shall, at the sole cost and expense of
the Borrowers, obtain updated BPOs from the Valuation Agent with respect to an
additional 5%, by number, of the Properties owned by the Borrowers (each, an
“Additional Sample”).
If (x) the Loan To Value Ratio for Non-Stabilized Properties (calculated with
respect to Properties for which BPOs were obtained in a Quarterly Sample and a
related Additional Sample) is 57.5% or greater or (y) the Loan To Value Ratio
for Stabilized Properties (calculated with respect to Properties for which BPOs
were obtained in a Quarterly Sample and a related Additional Sample) is 57.5% or
greater, then the Agent shall, at the sole cost and expense of the Borrowers,
obtain updated BPOs from the Valuation Agent with respect to all of the
Properties owned by the Borrowers.
All BPOs prepared in connection with each Quarterly Sample shall be posted to
the Data Site upon completion of such BPOs.
(b)    In addition to BPOs obtained in connection with any Quarterly Valuation,
if any Borrower or the Master Property Manager obtains any BPO or any external
valuation of any or all Properties, it shall promptly upon receipt thereof
provide the Agent and the Valuation Agent with copies of each such BPO or
valuation.

63


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Section 2.15    Annual Budgets, Expense Management; Ongoing Reserve Account.
(a)    Annual Budgets. On or prior to each December 1, the Master Property
Manager will submit to the Agent and the Valuation Agent a proposed annual
budget setting forth the expected annual and monthly Qualified Expenses for each
Property, individually, and all Properties, in the aggregate. The Valuation
Agent shall confirm whether such proposed budget is acceptable and shall notify
the Agent and the Master Property Manager in writing on or prior to December 15
of such year whether such proposed budget has been approved. If the proposed
budget is approved, then such proposed budget shall be the Approved Budget for
the next calendar year, subject to the right of the Lenders to submit a Formal
Objection within five (5) Business Days after the proposed Annual Budget is
initially posted to the Data Site. If the proposed budget is not approved, then
the Master Property Manager, on the one hand and the Agent, the Valuation Agent
and any Lenders submitting a Formal Objection, on the other hand, shall
cooperate to prepare a proposed budget that is acceptable to the Valuation
Agent. If the Master Property Manager, on the one hand and the Agent, the
Valuation Agent and any Lenders submitting a Formal Objection, on the other hand
are unable to agree on a budget, the Approved Budget for the next calendar year
shall be the same as the most recent prior Approved Budget.
(b)    Expense Management. If the Actual Expenses for Eligible Properties for
any Collection Period exceed the Approved Amount for such Collection Period, the
Master Property Manager shall, not later than the Reporting Date for such
Collection Period, certify to the Agent in writing the amount of such excess,
together with details of such excess, including the Property or Properties to
which such excess relates, the amounts of all Actual Expenses paid in respect of
Eligible Properties during such Collection Period for all Properties and the
reason or reasons that such excess arose. Upon receipt of such certification,
the Agent may request additional detail from the Master Property Manager and,
upon the Agent’s receipt of all requested detail, the Agent may approve (subject
to the right of the Lenders to submit a Formal Objection within three (3)
Business Days after notice of the Agent’s approval is posted to the Data Site by
the Master Property Manager) or not approve such excess. Subject to the
provisions of Section 2.15(c), if the Agent approves such excess or any portion
thereof, the Agent shall direct the Paying Agent to withdraw from the Ongoing
Reserve Account the amount so approved and, in accordance with such direction
from the Agent, either (i) if the Master Property Manager has reimbursed or
advanced to a Property Manager the amount of such excess, pay such amount to the
Master Property Manager or (ii) if the Master Property Manager has not
reimbursed or advanced to a Property Manager such excess, include such amount in
the Available Funds for such Collection Period (to account for such amount not
being included in the Net Collections for such Payment Date). If the Agent does
not approve such excess or any portion thereof, (x) the Agent shall direct the
Paying Agent to withdraw from the Ongoing Reserve Account such amount and
include such amount in the Available Funds for such Collection Period and (y)
such excess shall be an “Excess Expense” and shall, to the extent the Master
Property Manager has reimbursed or advanced to a Property Manager such excess,
be reimbursed to the Master Property Manager solely in accordance with Section
2.8(b)(xii).
(c)    Ongoing Reserve Account Upon Event of Default. Upon the occurrence an
Event of Default, the Agent may, or at the direction of the Required Lenders
shall, instruct the Paying Agent in writing to remit all or any portion of the
amount on deposit in the Ongoing Reserve Account

64


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






and apply such funds either to (i) Approved Amounts and Excess Expenses approved
by the Required Lenders or (ii) the Allocated Loan Amount in respect of each
Property funded hereunder, pro rata to each Lender, in such proportion as
between items (i) and (ii) above as the Agent may determine in its sole
discretion or the Required Lenders may direct. The right to instruct the Paying
Agent to remit and apply such amounts in accordance with the foregoing shall be
in addition to all other rights and remedies provided to the Agent or any Lender
under this Agreement and the other Loan Documents.
Section 2.16    Audit and Information Rights.
(a)    Each Borrower and the Master Property Manager shall deliver to the Agent
and the Lenders information at any time or from time to time reasonably
requested by the Agent or any Lender regarding the Advances, the Properties, the
Property Managers, the Guarantors and each Borrower. Any reasonable
out-of-pocket costs and expenses in connection with any such request shall be
paid by the Borrowers.
(b)    Each Borrower and the Master Property Manager shall grant or cause to be
granted to the Valuation Agent at any time on a monthly basis access to any of
the Properties to enable the Valuation Agent to inspect the Properties Access to
any Property shall, in all cases, be subject to the rights of any Tenant of such
Property.
(c)    Each Borrower and the Master Property Manager shall cooperate with the
Valuation Agent to enable the Valuation Agent to perform various oversight
functions with respect to the Properties, including periodic verification that
all property taxes have been paid in full.
Section 2.17    Flood Damage Account.
(a)    With respect to any Property that is at any time located within a
federally designated “special flood hazard area,” the Borrower that owns such
Property shall, on the date (the “Flood Damage Reserve Account Deposit Date”)
that is the earlier of (i) thirty (30) days after the incurrence of any flood
damage to any such Property and (ii) the date of the next Advance, deposit to
the credit of the Flood Damage Reserve Account an amount equal to the amount
required to remediate the damage caused by such flood (such amount to be
confirmed the Valuation Agent) (the “Flood Damage Deposit Amount”). If any Flood
Damage Deposit Amount is not deposited by the related Flood Damage Reserve
Account Deposit Date, the related Property shall have a Property Value of zero.
Upon (i) completion of all repairs to a flood damaged Property with respect to
which the related Borrower has deposited the Flood Damage Deposit Amount in the
Flood Damage Reserve Account, (ii) receipt by the Agent and the Valuation Agent
of a certificate (a “Repair Completion Certificate”) of a Responsible Officer of
the Borrower Representative and (iii) confirmation by the Valuation Agent to the
Agent that such repairs have been completed, the Agent shall direct Paying Agent
to withdraw from the Flood Damage Reserve Account the related Flood Damage
Deposit Amount on the next Payment Date and include such amount in the Available
Funds for such Payment Date.
(b)    Upon the occurrence of an Event of Default, the Agent may, or at the
direction of the Required Lenders shall, instruct the Paying Agent in writing to
remit all or any portion of the

65


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






amount on deposit in the Flood Damage Account and apply such funds either to (i)
the costs of completion of the repairs to the Eligible Properties with respect
to which a Flood Damage Deposit Amount has been established or (ii) the
Allocated Loan Amount in respect of each Property funded hereunder, pro rata to
each Lender, in such proportion as between items (i) and (ii) above as the Agent
may determine in its sole discretion or the Required Lenders may direct. The
right to instruct the Paying Agent to remit and apply such amounts in accordance
with the foregoing shall be in addition to all other rights and remedies
provided to the Agent or any Lender under this Agreement and the other Loan
Documents.
Section 2.18    Insurance Premiums and Real Property Taxes; Insurance and Tax
Reserve Account.
(a)    The Master Property Manager shall, on behalf of each Borrower, pay all
insurance premiums related to all Properties necessary in order to maintain
compliance with the Insurance Requirements for such Properties and all real
estate taxes and other governmental assessments for all Properties; provided
that the Master Property Manager shall have no obligation to make any such
payment to the extent that the amount on deposit in the Insurance and Tax
Reserve Account as of the Payment Date prior to the date such payment is to be
made is less than the amount of such payment (together with all other payments
made by the Master Property Manager since such Payment Date in respect of such
insurance premiums and such real estate taxes and other governmental
assessments).
(b)    The Master Property Manager shall, not later than the Reporting Date for
each Collection Period, deliver to the Agent, the Valuation Agent and the
Calculation Agent a report certifying (i) the amounts paid by the Master
Property Manager during the related Collection Period in respect of insurance
premiums related to Properties necessary in order to maintain compliance with
the Insurance Requirements for such Properties and real estate taxes and other
governmental assessments for Properties, (ii) the aggregate insurance premiums
related to all Properties paid during the related Collection Period and
necessary in order to maintain compliance with the Insurance Requirements for
such Properties, (iii) the insurance premiums related to each Property paid
during the related Collection Period and necessary in order to maintain
compliance with the Insurance Requirements for such Property, (iv) the aggregate
real estate taxes or other governmental assessments paid for all Properties
during the related Collection Period and (v) the real estate taxes or other
governmental assessments paid for each Property during the related Collection
Period. Upon receipt of such certification, the Agent may request additional
detail from the Master Property Manager and, upon the Agent’s receipt of all
requested detail, the Agent shall, subject to the provisions of Section 2.18(c),
direct the Paying Agent to withdraw from the Insurance and Tax Reserve Account
an amount equal to the sum of (A) the aggregate insurance premiums related to
all Properties paid by the Master Property Manager during the related Collection
Period and necessary in order to maintain compliance with the Insurance
Requirements for such Properties and (B) the aggregate real estate taxes or
other governmental assessments paid by the Master Property Manager for all
Properties during the related Collection Period and, in accordance with such
direction from the Agent, pay such sum to the Master Property Manager in
reimbursement of such amounts.

66


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(c)    Upon the occurrence of an Event of Default, the Agent may, or at the
direction of the Required Lenders shall, instruct the Paying Agent in writing to
remit all or any portion of the amount on deposit in the Insurance and Tax
Reserve Account and apply such funds either to (i) the costs of maintaining
insurance on the Properties in compliance with the provisions of Section 6.7 or
(ii) the Allocated Loan Amount in respect of each Property funded hereunder, pro
rata to each Lender, in such proportion as between items (i) and (ii) above as
the Agent may determine in its sole discretion or the Required Lenders may
direct. The right to instruct the Paying Agent to remit and apply such amounts
in accordance with the foregoing shall be in addition to all other rights and
remedies provided to the Agent or any Lender under this Agreement and the other
Loan Documents.
Section 2.19    Special Reserve Account.
(a)    If any Borrower is required, in connection with any requested Advance, to
set aside reserves in connection with any Specially Permitted Lien or a
Non-Flood Insured Property, the Borrower Representative shall provide the Paying
Agent, the Calculation Agent and the Agent with written notice of any such
amount (a “Special Reserve Account Deposit Amount”), which notice shall be
deemed to be an instruction to the Paying Agent to deposit such Special Reserve
Account Deposit Amount into the Special Reserve Account from the proceeds of the
related Advance. Subject to Section 2.19(b), upon the release, discharge or
termination of a Specially Permitted Lien or payment of the insurance premiums
in respect of a Non-Flood Insured Property with respect to which a Special
Reserve Account Deposit Amount was established, which release, discharge,
termination or payment is evidenced by such certificates of the Borrower
Representative, invoices and other evidence as the Agent may require, then,
provided no Default shall exist and no Event of Default shall have occurred, the
Paying Agent shall disburse such Special Reserve Account Deposit Amount to, or
at the direction of, the Borrower Representative (as directed in writing by the
Agent).
(b)    Upon the occurrence of an Event of Default, the Agent may, or at the
direction of the Required Lenders shall, instruct the Paying Agent in writing to
remit all or any portion of the amount on deposit in the Special Reserve Account
and apply such funds either to (i) the release of the applicable Specially
Permitted Liens or (ii) the Allocated Loan Amount in respect of each Property
funded hereunder, pro rata to each Lender, in such proportion as between items
(i) and (ii) above as the Agent may determine in its sole discretion or the
Required Lenders may direct. The right to instruct the Paying Agent to remit and
apply such amounts in accordance with the foregoing shall be in addition to all
other rights and remedies provided to the Agent or any Lender under this
Agreement and the other Loan Documents.
Section 2.20    Insurance Proceeds Account.
(a)    All repairs to any Property with respect to which any Insurance Proceeds
have been deposited to the Insurance Proceeds Account shall be deemed to be
renovations and all of the provisions of Section 2.22(a), including the
requirements for inspections by the Valuation Agent, shall apply to such
Properties.
(b)    All amounts in the Insurance Proceeds Account shall remain uninvested.
All amounts in the Insurance Proceeds Account shall be held solely for the
benefit of the Lenders and applied

67


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






by the Paying Agent as directed in writing by the Required Lenders from time to
time. Any costs of the Insurance Proceeds Account shall be paid by the Borrower
Representative when and as due. Upon (i) completion of all repairs to any
Property in respect of which Insurance Proceeds are held in the Insurance
Proceeds Account, (ii) receipt by the Agent and the Valuation Agent of a Repair
Completion Certificate of a Responsible Officer of the Borrower Representative
and (iii) confirmation by the Valuation Agent to the Agent that such repairs
have been completed in compliance with the Renovation Standards, the Agent shall
direct Paying Agent to withdraw from the Insurance Proceeds Account the related
Insurance Proceeds on the next Payment Date and include such amount in the
Available Funds for such Payment Date.
(c)    Upon the occurrence of an Event of Default, the Agent may, or at the
direction of the Required Lenders shall, instruct the Paying Agent in writing to
remit all or any portion of the amount on deposit in the Insurance Proceeds
Account and apply such funds either to (i) the costs of completion of the
repairs to the Eligible Properties that have experienced a Casualty (other than
Properties that have experienced flood damage and for which flood insurance was
not maintained) or (ii) the Allocated Loan Amount in respect of each Property
funded hereunder, pro rata to each Lender, in such proportion as between items
(i) and (ii) above as the Agent may determine in its sole discretion or the
Required Lenders may direct. The right to instruct the Paying Agent to remit and
apply such amounts in accordance with the foregoing shall be in addition to all
other rights and remedies provided to the Agent or any Lender under this
Agreement and the other Loan Documents.
Section 2.21    Reserve Accounts Generally.
(a)    Any costs of any Reserve Account shall be deducted from any income or
earnings, if any, on amounts on deposit in such Reserve Account and to the
extent such income or earnings is not sufficient to pay such costs, such costs
shall be paid by the Borrower Representative when and as due.
(b)    All interest or other earnings on Reserve Accounts shall be added to and
become a part of the related Reserve Account and shall be disbursed in the same
manner as other monies deposited in the applicable Reserve Account. So long as
no Default or Event of Default shall have occurred and be continuing, the
Borrower Representative shall have the right to direct the investment of sums on
deposit in the Reserve Accounts in Permitted Investments if (i) such investments
are permitted by Applicable Laws and (ii) the maturity date of the Permitted
Investment is not later than the date on which funds in the related Reserve
Account are required for payment of an obligation for which the applicable
Reserve Account was created. Absent the written instruction of the Borrower
Representative, the funds on deposit in the Reserve Accounts shall remain
uninvested; provided that, if an Event of Default has occurred and is
continuing, the Agent in its sole discretion, shall have the right (but not the
obligation) to direct the investment of sums on deposit in the Reserve Accounts
in Permitted Investments. The Borrowers shall be responsible for payment of any
federal, state or local income or other Taxes applicable to the interest earned
on the Reserve Accounts and the Insurance Proceeds Account, regardless of to
whom any amount in any such Reserve Account is credited or paid. No other
investments of the sums on deposit in the Reserve Accounts shall be permitted
except as set forth in this Section 2.21(b). Any costs of the Reserve Accounts,
including

68


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






with respect to making Permitted Investments in accordance herewith, shall be
deducted from the income or earnings on such investment, if any, and to the
extent such income or earnings shall not be sufficient to pay such costs, such
costs shall be paid by the Borrower Representative when and as due.
(c)    Each Reserve Account shall be established and maintained by the Paying
Agent as a Securities Account in the name of the Borrower Representative in
trust for the benefit of Agent as agent for the Secured Parties. Each Reserve
Account shall, pursuant to the Account Control Agreement, be under the sole
dominion and control of the Agent. The Paying Agent on behalf of the Agent shall
have the sole right to issue entitlement orders with respect to each Reserve
Account.
(d)    Neither the Agent nor the Paying Agent shall be liable for any loss
sustained on the investment of any funds maintained in any of the Reserve
Accounts. The Borrowers shall indemnify the Agent and the Paying Agent and hold
the Agent and the Paying Agent harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorneys' fees and
expenses) arising from or in any way connected with the Reserve Accounts or the
performance of the obligations for which the Reserve Accounts were established.
The Borrowers shall assign to the Agent all rights and claims the Borrowers may
have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Accounts.
(e)    Upon the occurrence of an Event of Default, the Agent may, or at the
direction of the Required Lenders shall, instruct the Paying Agent in writing to
remit all or any portion of the amount on deposit in the Interest Reserve
Account and apply such funds either to (i) pay on each Payment Date any Interest
Shortfall on such Payment Date or (ii) the Allocated Loan Amount in respect of
each Property funded hereunder, pro rata to each Lender, in such proportion as
between items (i) and (ii) above as the Agent may determine in its sole
discretion or the Required Lenders may direct. The right to instruct the Paying
Agent to remit and apply such amounts in accordance with the foregoing shall be
in addition to all other rights and remedies provided to the Agent or any Lender
under this Agreement and the other Loan Documents.
(f)    Upon the occurrence of an Event of Default, the Agent may, or at the
direction of the Required Lenders shall, instruct the Paying Agent in writing to
remit all or any portion of the amount on deposit in the Monthly Net Cash Flow
Reserve Account and apply such funds either (i) on any Payment Date, in the
amount of the related Monthly Net Cash Flow Reserve Account Withdrawal Amount,
as Available Funds for such Payment Date or (ii) the Allocated Loan Amount in
respect of each Property funded hereunder, pro rata to each Lender, in such
proportion as between items (i) and (ii) above as the Agent may determine in its
sole discretion or the Required Lenders may direct. The right to instruct the
Paying Agent to remit and apply such amounts in accordance with the foregoing
shall be in addition to all other rights and remedies provided to the Agent or
any Lender under this Agreement and the other Loan Documents.
Section 2.22    Renovations and Renovation Cost Reserve Account.
(a)    The Borrower Representative shall provide to the Agent, the Lenders and
the Valuation Agent a budget and schedule (the “Proposed Scheduled Renovation
Work”) describing

69


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






the Renovation Costs for each Non-Stabilized Property and renovation work
necessary in the Borrowers’ good faith determination to cause such
Non-Stabilized Properties to be renovated, improved, repaired and completed so
as to satisfy the Renovation Standards. The Agent shall cause the Valuation
Agent to inspect such Non-Stabilized Properties and review the Proposed
Scheduled Renovation Work to determine if the proposed schedule of repairs,
installations, renovations, rehabilitation and other capital expenditures and
the amounts budgeted thereto are sufficient to bring such Non-Stabilized
Properties into compliance with the Renovation Standards. After the Valuation
Agent completes its evaluation, the Agent or the Lenders may propose
modifications to the Proposed Scheduled Renovation Work for such Non-Stabilized
Properties and upon revision of the Proposed Scheduled Renovation Work in a
manner agreed to by the Borrower Representative, the Lenders and the Agent, such
revised schedule shall constitute the “Scheduled Renovation Work” for such
Non-Stabilized Property. The Borrowers shall promptly perform all of the
Scheduled Renovation Work (i) in compliance with all Applicable Laws in all
material respects and (ii) in a Lien-free, good and workmanlike manner, and
shall promptly notify the Agent, the Lenders and the Valuation Agent when the
Scheduled Renovation Work on a Property has been completed. The Agent shall
cause the Valuation Agent to inspect each month at least 10% of all
Non-Stabilized Properties for which the Scheduled Renovation Work has been
completed in the prior month for purposes of verifying compliance with the
Renovation Standards, such sample to be selected by the Valuation Agent. If the
Valuation Agent is not able to access any such Property selected for inspection,
the Valuation Agent shall select other Properties to be inspected, such that at
least 10% of the Non-Stabilized Properties for which the Scheduled Renovation
Work has been completed in the prior month are so inspected. The Borrowers and
the Master Property Manager will cooperate reasonably to enable the Valuation
Agent to inspect such Properties before they become occupied. If any such sample
shows that any of such sampled Properties are not then in compliance with the
Renovation Standards, the Agent or the Lenders may cause the Valuation Agent to
subsequently inspect all or a larger sample of the Non-Stabilized Properties for
which the Scheduled Renovation Work has been completed in the prior month to
confirm compliance for such Properties with the Renovation Standards.
(b)    The Borrowers shall be required to deposit to the Renovation Cost Reserve
Account on the date of the initial Advance hereunder, the date of each
subsequent Advance and on each Payment Date, an amount (the “Renovation Reserve
Account Required Amount”) equal to the excess, if any, of (i) the aggregate
Renovation Costs related to all Non-Stabilized Properties that on such date of
determination are subject to any Scheduled Renovation Work or if Scheduled
Renovation Work has not been agreed to, the Proposed Scheduled Renovation Work
over (ii) $15,000,000.
(c)    Upon the occurrence of an Event of Default, the Agent may, or at the
direction of the Required Lenders shall, instruct the Paying Agent in writing to
remit all or any portion of the amount on deposit in the Renovation Reserve
Account and apply such funds either to (i) the costs of completion of the
Scheduled Renovation Work of the Non-Stabilized Properties or (ii) the Allocated
Loan Amount in respect of each Property funded hereunder, pro rata to each
Lender, in such proportion as between items (i) and (ii) above as the Agent may
determine in its sole discretion or the Required Lenders may direct. The right
to instruct the Paying Agent to remit and apply such

70


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






amounts in accordance with the foregoing shall be in addition to all other
rights and remedies provided to the Agent or any Lender under this Agreement and
the other Loan Documents.
(d)    On each Payment Date, the Paying Agent shall withdraw from the Renovation
Reserve Account in accordance with the Monthly Report an amount equal to the
excess, if any, of (i) the amount on deposit in the Renovation Reserve Account
over (ii) the Renovation Reserve Account Required Amount determined as of such
Payment Date and deposit such amount in the Collection Account to be applied on
such Payment Date as Available Funds.
Section 2.23    Remedies Upon Breach of Representation As To Eligible Property.
At any time that any Borrower, the Borrower Representative, the Master Property
Manager, the Agent or any Lender determines that any Property that has been
represented to be an Eligible Property is not an Eligible Property (a
“Non-Eligible Property”) and the Loan To Value Ratio for Non-Stabilized
Properties or the Loan To Value Ratio for Stabilized Properties, as applicable
depending on whether such Non-Eligible Property is a Non-Stabilized Property or
a Stabilized Property, is more than 50% (both before and after giving effect to
the Property Value for such Non-Eligible Property being deemed to be zero), then
the related Borrower shall not later than the Payment Date immediately following
such determination either (a) deposit to the Collection Account for application
pursuant to Section 2.7(d) an amount equal to the greater of (x) the Property
Value of such Property and (y) the sum of (A) the Allocated Loan Amount thereof,
(B) the accrued and unpaid interest thereon and (C) all unpaid costs and
expenses of the Lenders, the Agent, the Diligence Agent, the Calculation Agent,
the Master Property Manager and the related Property Manager related to such
Non-Eligible Property or (b) acquire and make subject to this Facility, one or
more Eligible Substitute Properties with aggregate Property Values at least
equal to the Property Value of the related Non-Eligible Property.
Section 2.24    The Paying Agent.
(a)    The Lenders hereby appoint U.S. Bank National Association as the initial
Paying Agent and U.S. Bank National Association hereby accepts such appointment.
(b)    The Paying Agent hereby agrees that subject to the provisions of this
Section 2.24, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Agent notice of any default by any Borrower of which a CA/PA
Responsible Officer has actual knowledge in the making of any payment required
to be made with respect to the Obligations; and
(iii)    at any time during the continuance of any such default, upon the
written instruction of the Agent (a copy of which shall be provided by the Agent
to the Borrower

71


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Representative), forthwith pay at the direction of the Agent any sums so held in
trust by the Paying Agent.
(c)    Any successor paying agent shall be appointed by the Agent, subject to
notice thereof being provided to the Lenders by the Agent, and to consent by the
Required Lenders; provided that any successor Paying Agent shall be, at the time
of such appointment, a Qualified Institution. The Agent shall have the right to
approve the fees (including any adjustments or modifications thereto) required
to engage the services of any successor paying agent, such approved fee shall
constitute the Paying Agent Fee.
(d)    The Paying Agent shall be entitled to indemnification, pursuant to
Section 2.8(b)(iii), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the payment of the obligations under this Agreement, including
the Advances Outstanding) be imposed on, incurred by or asserted against the
Paying Agent in any way relating to or arising out of this Agreement, or any
documents contemplated by or referred to herein or the transactions contemplated
hereby or any action taken or omitted by the Paying Agent under or in connection
with any of the foregoing; provided, that the Paying Agent shall not be entitled
to the payment of any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of the Agent
resulting from its own gross negligence or willful misconduct. The provisions of
this Section shall survive the payment of the Obligations, the termination of
this Agreement, and any resignation or removal of the Paying Agent.
(e)    The Paying Agent shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Paying Agent in such
capacity herein. No implied covenants or obligations shall be read into this
Agreement against the Paying Agent and, in the absence of gross negligence,
willful misconduct or fraud on the part of the Paying Agent, the Paying Agent
may conclusively rely on the truth of any statements and written direction or
instruction and the correctness of the opinions expressed in any certificates or
opinions furnished to the Paying Agent pursuant to and conforming to the
requirements of this Agreement.
(f)    The Paying Agent shall not be liable for (i) an error of judgment made in
good faith by one of its officers; or (ii) any action taken, suffered or omitted
to be taken in good faith in accordance with or believed by it to be authorized
by this Agreement or at the direction of a Secured Party relating to the
exercise of any power conferred upon the Paying Agent under this Agreement, in
each case, unless it shall be proved that the Paying Agent shall have been
grossly negligent or acted in fraud or with willful misconduct in ascertaining
the pertinent facts.
(g)    The Paying Agent shall not be charged with knowledge of any Default or
Event of Default unless a CA/PA Responsible Officer obtains actual knowledge of
such event or the Paying Agent receives written notice of such event from the
Borrowers, the Borrower Representative, any Secured Party or the Agent, as the
case may be.
(h)    Without limiting the generality of this Section 2.24, the Paying Agent
shall have no duty (i) to record, file or deposit this Agreement or any
agreement referred to herein or any financing statement or continuation
statement evidencing a security interest in the Collateral, or maintain any

72


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






such recording, filing or depositing or to subsequently record, refile or
redeposit any of the same, (ii) to pay or discharge any Taxes, real property
taxes or assessment or other governmental charge or any Lien or encumbrance of
any kind owing with respect to, assessed or levied against, any part of the
Collateral, (iii) to confirm or verify the contents of any reports or
certificates of the Agent or the Calculation Agent delivered to the Paying Agent
pursuant to this Agreement believed by the Paying Agent to be genuine and to
have been signed or presented by the proper party or parties or (iv) to
ascertain or inquire as to the performance or observance of any of the
Borrowers’ representations, warranties or covenants under this Agreement or any
other Loan Document.
(i)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Borrowers under this Agreement.
(j)    The Paying Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate of a Responsible Officer, any
Monthly Report, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties.
(k)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel.
(l)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
(m)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least thirty (30)
days’ prior written notice to the Borrowers, the Lenders and the Agent;
provided, however, that, without the consent of the Agent and the Required
Lenders, such resignation shall not be effective until a successor Paying Agent
acceptable to the Agent, and to whose appointment the Required Lenders do not
object within five (5) Business Days after the Lenders are notified thereof (or
such shorter period in which the Required Lenders consent thereto), shall have
accepted appointment as Paying Agent, pursuant hereto and shall have agreed to
be bound by the terms of this Agreement; or (ii) be removed at any time by
written demand of the Agent, delivered to the Paying Agent, the Lenders and the
Borrower Representative; provided, however, that, such removal shall not be
effective until the appointment of a successor Paying Agent acceptable to the
Agent, and to whose appointment the Required Lenders do not object within five
(5) Business Days after the Lenders are notified thereof (or such shorter

73


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






period in which the Required Lenders consent thereto). In the event of such
termination or removal, the Agent shall make reasonable efforts to appoint a
successor Paying Agent. If, however, a successor Paying Agent is not appointed
by the Agent within sixty (60) days after the giving of a notice of resignation,
the Paying Agent may petition a court of competent jurisdiction for the
appointment of a successor Paying Agent.
(n)    Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Agent and to the predecessor Paying Agent an
instrument accepting such appointment under this Agreement. Thereupon, the
resignation or removal of the predecessor Paying Agent shall become effective
and such successor Paying Agent, without any further act, deed or conveyance,
shall become fully vested with all the rights, powers, duties, and obligations
of its predecessor as Paying Agent under this Agreement, with like effect as if
originally named as Paying Agent. The predecessor Paying Agent shall upon
payment of its fees and expenses deliver to the successor Paying Agent all
documents and statements and monies held by it under this Agreement; and the
Agent and the predecessor Paying Agent shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Paying Agent all such rights,
powers, duties, and obligations.
Section 2.25    The Calculation Agent.
(a)    The Lenders hereby appoint U.S. Bank National Association as Calculation
Agent, and authorize the Calculation Agent to take such actions and to exercise
such powers and perform such duties as are expressly delegated to the
Calculation Agent by the terms hereof, together with such other powers as are
reasonably incidental thereto and U.S. Bank National Association hereby accepts
such appointment.
(iv)    The duties of the Calculation Agent hereunder shall be limited to those
duties expressly set forth in this Agreement.
(v)    In the event of a discrepancy between the calculations received by the
Calculation Agent from the Borrowers or the Borrower Representative and the
results of the reviews thereof conducted by the Calculation Agent, the
Calculation Agent shall give prompt written notice (which shall be in electronic
form posted to the Data Site) of such discrepancy, and the Calculation Agent
shall work with such parties to resolve such discrepancy.
(vi)    Each of the Borrowers, the Borrower Representative, the Master Property
Manager, the Lenders and the Agent agree that so long as the Calculation Agent
complies with the terms of clause (ii) above, the Calculation Agent shall have
no liability with respect to any calculations that are verified by the
Calculation Agent (including pursuant to consultations described in clause (ii)
above) that are subsequently determined to be incorrect. For avoidance of doubt,
such exculpation from liability shall include, without limitation, any loss,
liability or expense of Lenders incurred as a result of lending to Borrowers
based on any such erroneous calculations.

74


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(b)    Any successor Calculation Agent shall be appointed by the Agent subject
to providing notice thereof to the Lenders and the absence of objection thereto
by the Required Lenders within five (5) Business Days after being notified
thereof (or such shorter period in which the Required Lenders consent thereto).
The Agent shall have the right to approve in its sole discretion the fees
(including any adjustments or modifications thereto) required to engage the
services of any such successor Calculation Agent and such approved fee shall
constitute the Calculation Agent Fee.
(c)    The Calculation Agent shall be entitled to indemnification, pursuant to
Section 2.8(b)(iii), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the payment of the obligations under this Agreement, including
the Advances Outstanding) be imposed on, incurred by or asserted against the
Calculation Agent in any way relating to or arising out of this Agreement, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted by the Calculation Agent
under or in connection with any of the foregoing; provided, that the Calculation
Agent shall not be entitled to the payment of any such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of the Agent resulting from its own gross negligence or willful
misconduct. The provisions of this Section shall survive the payment of the
Obligations, the termination of this Agreement, and any resignation or removal
of the Calculation Agent.
(d)    The Calculation Agent shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Calculation Agent in
such capacity herein. No implied covenants or obligations shall be read into
this Agreement against the Calculation Agent and, in the absence of gross
negligence, willful misconduct or fraud on the part of the Calculation Agent,
the Calculation Agent may conclusively rely on the truth of the statements and
the correctness of the opinions expressed in any certificates or opinions
furnished to the Calculation Agent pursuant to and conforming to the
requirements of this Agreement. The Calculation Agent shall not be responsible
for verifying any calculations pursuant to this Agreement to the extent
information necessary to make such verifications is not provided to it by the
Agent, the Borrower Representative or the Borrowers.
(e)    The Calculation Agent shall not be liable for (i) an error of judgment
made in good faith by one of its officers; or (ii) any action taken, suffered or
omitted to be taken in good faith in accordance with or believed by it to be
authorized or within the discretion or rights or powers conferred by this
Agreement or at the direction of a Secured Party relating to the exercise of any
power conferred upon the Calculation Agent under this Agreement, in each case,
unless it shall be proved that the Calculation Agent shall have been grossly
negligent or acted in fraud or with willful misconduct in ascertaining the
pertinent facts.
(f)    The Calculation Agent shall not be charged with knowledge of any Default
or Event of Default unless a Responsible Officer of the Calculation Agent
obtains actual knowledge of such event or the Calculation Agent receives written
notice of such event from the Borrowers, any Secured Party or the Agent, as the
case may be.

75


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(g)    Without limiting the generality of this Section 2.25, the Calculation
Agent shall have no duty (i) to record, file or deposit this Agreement or any
agreement referred to herein or any financing statement or continuation
statement evidencing a security interest in the Collateral, or maintain any such
recording, filing or depositing or to subsequently record, refile or redeposit
any of the same, (ii) to pay or discharge any Taxes, real property taxes or
assessments or other governmental charge or any Lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral,
(iii) to confirm or verify the contents of any reports or certificates of the
Borrowers or the Agent delivered to the Calculation Agent pursuant to this
Agreement believed by the Calculation Agent to be genuine and to have been
signed or presented by the proper party or parties or (iv) to ascertain or
inquire as to the performance or observance of any of the Borrowers’
representations, warranties or covenants under this Agreement or any other Loan
Document.
(h)    The Calculation Agent shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if there
shall be reasonable grounds for believing that the repayment of such funds or
adequate indemnity against such risk or liability shall not be reasonably
assured to it, and none of the provisions contained in this Agreement shall in
any event require the Calculation Agent to perform, or be responsible for the
manner of performance of, any of the obligations of the Borrowers under this
Agreement.
(i)    The Calculation Agent may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate of a Responsible
Officer, any report, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.
(j)    The Calculation Agent may consult with counsel of its choice with regard
to legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by the
Calculation Agent in good faith and in accordance therewith.
(k)    The Calculation Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement (except to comply with
its obligations under this Agreement and any other Loan Document to which it is
a party) or to institute, conduct or defend any litigation under this Agreement
or in relation to this Agreement, at the request, order or direction of the
Agent or any Lender pursuant to the provisions of this Agreement, unless the
Agent, on behalf of the Secured Parties, or such Lender shall have offered to
the Calculation Agent reasonable security or indemnity against the costs,
expenses and liabilities that may be incurred therein or thereby.
(l)    The Calculation Agent shall not be bound to make any investigation into
the facts of matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by a Lender or the
Agent.

76


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(m)    The Calculation Agent shall not be responsible for the acts or omissions
of the Agent, the Borrowers, the Borrower Representative, the Master Property
Manager, any Lender or any other Person.
(n)    Any Person into which the Calculation Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Calculation Agent shall be a party, or
any Person succeeding to the business of the Calculation Agent, shall be the
successor of the Calculation Agent under this Agreement, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.
(o)    The Calculation Agent does not assume and shall have no responsibility
for, and makes no representation as to, monitoring the value of the Properties
or the Collateral.
(p)    If the Calculation Agent shall at any time receive conflicting
instructions from the Agent and the Borrowers or any other party to this
Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Calculation Agent shall be
entitled to rely on the instructions of the Agent. In the absence of fraud,
gross negligence or willful misconduct on the part of the Calculation Agent, the
Calculation Agent may rely and shall be protected in acting or refraining from
acting upon any resolution, officer’s certificate, any Monthly Payment Report,
certificate of auditors, or any other certificate, statement, instrument,
opinion, report, notice request, consent, order, appraisal, bond or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Calculation Agent may rely upon the validity of
documents delivered to it, without investigation as to their authenticity or
legal effectiveness, and the parties to this Agreement will hold the Calculation
Agent harmless from any claims that may arise or be asserted against the
Calculation Agent because of the invalidity of any such documents or their
failure to fulfill their intended purpose.
(q)    The Calculation Agent is authorized, in its sole discretion, to disregard
any and all notices or instructions given by any other party hereto or by any
other person, firm or corporation, except only such notices or instructions as
are herein provided for and orders or process of any court entered or issued
with or without jurisdiction. If any property subject hereto is at any time
attached, garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Calculation Agent is authorized, in
its sole discretion, to rely upon and comply with any such order, writ, judgment
or decree with which it is advised by legal counsel of its own choosing is
binding upon it, and if it complies with any such order, writ, judgment or
decree it shall not be liable to any other party hereto or to any other person,
firm or corporation by reason of such compliance even though such order, writ,
judgment or decree maybe subsequently reversed, modified, annulled, set aside or
vacated.
(r)    The Calculation Agent may: (i) terminate its obligations as Calculation
Agent under this Agreement (subject to the terms set forth herein) upon at least
thirty (30) days’ prior written notice to the Borrowers, the Lenders and the
Agent; provided, however, that, without the consent of the Agent and the
Required Lenders, such resignation shall not be effective until a successor

77


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Calculation Agent acceptable to the Agent, and to whose appointment the Required
Lenders do not object within five (5) Business Days after the Lenders are
notified thereof (or such shorter period in which the Required Lenders consent
thereto), shall have accepted appointment as Calculation Agent, pursuant hereto
and shall have agreed to be bound by the terms of this Agreement; or (ii) be
removed at any time by written demand of the Agent, delivered to the Calculation
Agent, the Lenders and the Borrower Representative; provided, however, that,
such removal shall not be effective until the appointment of a successor
Calculation Agent acceptable to the Agent, and to whose appointment the Required
Lenders do not object within five (5) Business Days after the Lenders are
notified thereof (or such shorter period in which the Required Lenders consent
thereto). In the event of such termination or removal, the Agent shall make
reasonable efforts to appoint a successor calculation agent. If, however, a
successor calculation agent is not appointed by the Agent within sixty (60) days
after the giving of a notice of resignation, the Calculation Agent may petition
a court of competent jurisdiction for the appointment of a successor calculation
agent.
(s)    Any successor Calculation Agent appointed pursuant hereto shall (i)
execute, acknowledge, and deliver to the Agent and to the predecessor
Calculation Agent an instrument accepting such appointment under this Agreement.
Thereupon, the resignation or removal of the predecessor Calculation Agent shall
become effective and such successor Calculation Agent, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties, and obligations of its predecessor as Calculation Agent under this
Agreement, with like effect as if originally named as Calculation Agent. The
predecessor Calculation Agent shall upon payment of its fees and expenses
deliver to the successor Calculation Agent all documents and statements and
monies held by it under this Agreement; and the Agent and the predecessor
Calculation Agent shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Calculation Agent all such rights, powers, duties,
and obligations.
Section 2.1    The Master Property Manager Account and the Lockbox.
(a)    On or before the Master Property Manager Account Effective Date, the
Master Property Manager shall (i) establish and maintain the Master Property
Manager Account as a Deposit Account with the Master Property Manager Account
Bank and (ii) procure the Lockbox.
(b)    With respect to the Master Property Manager Account, the Master Property
Manager, the Master Property Manager Account Bank and the Agent shall enter into
a blocked account control agreement (the “Master Property Manager Account
Blocked Account Control Agreement”), dated as of the Master Property Manager
Account Effective Date, which shall be governed by New York law and shall
provide that the Agent obtains “control” of the Master Property Manager Account
within the meaning of the UCC. The Master Property Manager shall, simultaneously
with the execution of the Master Property Manager Blocked Account Control
Agreement, deliver to the Agent an opinion of counsel to the Master Property
Manager that such agreement has been duly authorized, executed and delivered by
the Master Property Manager, constitutes its legal, valid, binding and
enforceable agreement and that the security interest of the Agent in the Master
Property Manager Account is perfected.

78


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(c)    With respect to the Lockbox, the Master Property Manager and the Master
Property Manager Account Bank shall enter into the Lockbox Agreement and shall
provide the Master Property Manager Account Bank with a look up file (as
described in the Lockbox Agreement) on the Master Property Manager Account
Effective Date, and such Lockbox Agreement shall provide that the Master
Property Manager Account Bank shall receive mail at the Lockbox and process and
deposit funds received in respect of Properties into the Master Property Manager
Account. The Master Property Manager will cause the Master Property Manager
Account Bank to comply with all terms and obligations under the Lockbox
Agreement and will not amend or alter the terms of the Lockbox Agreement without
the prior written consent of the Agent.
(d)    Any costs of the Master Property Manager Account and the Lockbox,
including any fees due to the Master Property Manager Account Bank, shall be
paid by the Master Property Manager when and as due. Amounts on deposit from
time to time in the Master Property Manager Account shall not be invested.
(e)    The Master Property Manager shall cause each Non-Collecting Property
Manager to at all times direct all Tenants to send checks directly to the
Lockbox or, if any such Tenant pays by electronic means, including direct debit,
credit card or ACH, such Tenants shall be directed to make such payments
directly to the Master Property Manager Account.
(f)    Amounts in the Master Property Manager Account shall include only amounts
received in respect of Properties managed by Non-Collecting Property Managers
and shall be segregated from other funds or amounts of any Property Manager, any
other client of any such Property Manager and of the Master Property Manager and
its Affiliates. To the extent any security deposits or other refundable deposits
from any Tenant are deposited into the Master Property Manager Account, the
Master Property Manager may transfer such deposits to the account maintained by
the applicable Property Manager in which such security deposit is required to be
deposited pursuant to the related Property Management Agreement. With respect to
any Tenant that is in default under its Lease, to the extent any amounts are on
deposit in the Master Property Manager Account in respect of payments made by
such Tenant after the occurrence of such default, such amounts may be
transferred by the Master Property Manager from the Master Property Manager
Account and refunded to such Tenant in connection with an eviction proceeding.
Provided that no Master Property Manager Event of Default has occurred, the
Master Property Manager may, at the request of a Non-Collecting Property
Manager, remove funds from the Master Property Manager Account solely to pay
Actual Expenses of a Property managed by such Non-Collecting Property Manager
and to pay the Property Manager Fee for such Property in accordance with the
applicable Cash Management Requirements. All interest on the Master Property
Manager Account shall be considered part of Collections. The Master Property
Manager shall direct the Master Property Manager Account Bank to remit all Net
Collections in the Master Property Manager Account received during each
Collection Period to the Collection Account no later than ten (10) Business Days
after the end of such Collection Period. The Master Property Manager shall
maintain books and records such that payments and withdrawals from the Master
Property Manager Account can be traced to each individual Property, reconciled
and identified.

79


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(g)    Upon the occurrence of a Master Property Manager Event of Default, the
Agent may, or at the direction of the Required Lenders shall, instruct the
Master Property Manager Account Bank in writing to remit all or any portion of
the amount on deposit in the Master Property Manager Account and apply such
funds to the Collection Account. The right to instruct the Master Property
Manager Account Bank to remit and apply such amounts in accordance with the
foregoing shall be in addition to all other rights and remedies provided to the
Agent or any Lender under this Agreement and the other Loan Documents.
ARTICLE 3    
CONDITIONS PRECEDENT
Section 3.1    Conditions to Closing. On or prior to the Effective Date, each of
the conditions precedent set forth below shall have been satisfied, as
determined by the Agent and the Lenders:
(a)    Loan Documents. Each of the Borrowers shall have duly executed and
delivered, or caused to be duly executed and delivered, (i) to the Agent and the
Lenders: (A) this Agreement and (B) the Fee Letter, and (ii) to each Lender, a
Note in the amount of such Lender’s Commitment, dated as of the Effective Date,
executed by each of the Borrowers and payable to the order of such Lender (each,
a “Note”) in substantially the form of Exhibit B attached hereto.
(b)    Loan Account and Insurance Proceeds Account. The Borrower Representative
shall have established each of the Loan Account and the Insurance Proceeds
Account as a separate Deposit Account with the Paying Agent. The Borrower
Representative, the Paying Agent, the Borrowers and the Paying Agent shall have
duly executed and delivered, or caused to be duly executed and delivered, a
Deposit Account Control Agreement with respect to the Loan Account and the
Insurance Proceeds Account.
(c)    Bad Acts Guarantee. The Operating Partnership and Silver Bay shall have
duly executed and delivered, or caused to be duly executed and delivered the Bad
Acts Guarantee.
(d)    Guaranty Agreement. The LLC Guarantor and the Trust Guarantor shall have
duly executed and delivered, or caused to be duly executed and delivered, the
Guaranty Agreement.
(e)    Guarantor Pledge Agreement. The LLC Guarantor and the Trust Guarantor
shall each have duly executed and delivered, or caused to be duly executed and
delivered, the Guarantor Pledge Agreement.
(f)    Master Property Management Agreement. The Master Property Manager shall
have duly executed and delivered, or caused to be duly executed and delivered,
the Master Property Management Agreement.
(g)    Property Manager Acknowledgements. The Agent and each Lender shall have
received copies of a Property Manager Acknowledgement duly executed by the
Master Property Manager, each Borrower and Silver Bay Property Corp. and any
Property Manager that is an Affiliate of any Borrower.

80


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(h)    Property Management Agreements. Silver Bay Property Corp. and Silver Bay
Property Investment Trust LLC (as successor in interest to Two Harbors Property
Investment LLC) shall have each executed and delivered one or more assignments
in favor of the Master Property Manager of each of the Property Management
Agreements (such assignments being the “Property Management Agreements
Assignment”).
(i)    Collection Account, Reserve Accounts and Account Control Agreement. The
Borrower Representative shall have established the Collection Account and each
Reserve Account as a Securities Account with the Paying Agent. The Borrower
Representative, the Paying Agent, the Borrowers and the Paying Agent shall have
duly executed and delivered, or caused to be duly executed and delivered, the
Account Control Agreement.
(j)    Pledge of Trust Certificate; Security Interest. The Agent, pursuant to
the Guarantor Pledge Agreement, shall have received the certificates
representing each of the Pledged Securities and the certificates representing
each such Pledged Security shall have been (x) registered in the name of the
Agent and such registration shall have been confirmed by the related certificate
registrar or (y) with respect to each Pledged Security related to the Borrowers,
registered in the name of the Trust Guarantor and have a Stock Power (as such
term is defined in the Guarantor Pledge Agreement) duly executed and delivered
in favor of the Agent and received evidence in form and substance satisfactory
to the Agent that it has a first priority perfected security interest in each of
the Pledged Securities, subject to no other Liens. Any documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of the Agent, a perfected, first-priority
security interest in the Collateral, subject to no Liens other than those
created hereunder, shall have been properly prepared and executed for filing
(including the applicable county(ies) if the Agent determines such filings are
necessary in its sole discretion), registration or recording in each office in
each jurisdiction in which such filings, registrations and recordations are
required to perfect such first-priority security interest.
(k)    Financing Statements. Acknowledgment copies or other evidence of filing
acceptable to the Agent of the Financing Statements filed on or before the
Effective Date or other similar instruments or documents as may be necessary or
in the reasonable opinion of the Agent desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the Agent’s security
interest in the Collateral (other than the Properties).
(l)    Representations and Warranties. Each representation or warranty by each
of the Borrowers, each of the Guarantors, the Master Property Manager and their
respective Affiliates contained herein or in any other Loan Document shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained herein or therein).
(m)    No Default. No Default or Event of Default shall have occurred and be
continuing.
(n)    No Guarantor Default. No Guarantor Default shall have occurred and be
continuing.
(o)    Consents; Authorizations. All consents, authorizations, permits and
approvals of any Governmental Authority or other Person necessary or advisable
in connection with the execution

81


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






and delivery of the Loan Documents and the transactions contemplated thereby
shall have been obtained and be in full force and effect.
(p)    Completion of Proceedings. All limited liability company and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by the Agent and its counsel shall be satisfactory in form and
substance to the Agent and such counsel, and the Agent and such counsel shall
have received all such counterpart originals or certified copies of such
documents as the Agent may reasonably request.
(q)    Opinions of Counsel to the Borrowers, the Master Property Manager and
each Guarantor. The Agent and each of the Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Orrick, Herrington & Sutcliffe LLP and of Richards, Layton & Finger, P.A.,
counsel for the Borrowers, as to such matters as the Agent or any of the Lenders
may reasonably request, dated as of the Effective Date and otherwise in form and
substance reasonably satisfactory to the Agent and each of the Lenders (and each
of the Borrowers hereby instructs such counsel to deliver such opinions to the
Agent and each of the Lenders). The Agent and each of the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Orrick, Herrington & Sutcliffe LLP, counsel for
the Master Property Manager, as to such matters as the Agent or any of the
Lenders may reasonably request, dated as of the Effective Date and otherwise in
form and substance reasonably satisfactory to the Agent and each of the Lenders
(and the Master Property Manager hereby instructs such counsel to deliver such
opinions to the Agent and each of the Lenders). The Agent and each of the
Lenders and their respective counsel shall have received originally executed
copies of the favorable written opinions of Orrick, Herrington & Sutcliffe LLP,
of Richards, Layton & Finger, P.A. and of Ballard Spahr LLP, counsel for the
Guarantors, as to such matters as the Agent or any of the Lenders may reasonably
request, dated as of the Effective Date and otherwise in form and substance
reasonably satisfactory to the Agent.
(r)    Governing Documents. Each Borrower shall have provided to the Agent and
each of the Lenders the executed and delivered Governing Documents of such
Borrower, in form and substance satisfactory to the Agent and each of the
Lenders, which provide that each such Borrower is subject to the SPE
Requirements. The Master Property Manager shall have provided to the Agent and
each of the Lenders the executed and delivered Governing Documents of the Master
Property Manager. The Trust Guarantor shall have provided to the Agent and each
of the Lenders its executed Governing Documents, in form and substance
satisfactory to the Agent and each of the Lenders, which provide that the Trust
Guarantor is a special purpose entity that requires the affirmative consents of
the holder of its trust certificate to take an Insolvency Action. The LLC
Guarantor shall have provided to the Agent and each of the Lenders its executed
Governing Documents, in form and substance satisfactory to the Agent and each of
the Lenders, which provide that the LLC Guarantor is a special purpose entity
with at least one (1) Independent Director or Independent Manager. Each of the
Operating Partnership and Silver Bay shall have provided to the Agent and each
of the Lenders copies of their Governing Documents.

82


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(s)    Secretary’s Certificates. The Agent shall have received a certificate of
the secretary or assistant secretary of (1) each of the Borrowers certifying as
to the incumbency and genuineness of the signature of each officer of such
Borrower executing this Agreement and certifying that attached thereto is a
true, correct and complete copy of the certificate of formation or comparable
Governing Documents, if any, of such Borrower and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in such
Borrower’s jurisdiction of organization, the Governing Documents of such
Borrower as in effect on the date of such certifications, resolutions duly
adopted by the board of directors or comparable governing body of such Borrower
authorizing, as applicable, the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement, and certificates as of a
recent date of the good standing or active status, as applicable, of such
Borrower under the laws of its jurisdiction of organization and short-form
certificates as of a recent date of the good standing of such Borrower under the
laws of each other jurisdiction where such Borrower is qualified to do business
and where a failure to be so qualified would have a Material Adverse Effect, (2)
the Master Property Manager certifying as to the incumbency and genuineness of
the signature of each officer of the Master Property Manager executing this
Agreement and certifying that attached thereto is a true, correct and complete
copy of (i) the certificate of formation or comparable Governing Documents, if
any, of Master Property Manager and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in Master Property
Manager’s jurisdiction of organization, (ii) the Governing Documents of the
Master Property Manager as in effect on the date of such certifications, (iii)
resolutions duly adopted by the board of directors or comparable governing body
of Master Property Manager authorizing, as applicable, the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement, and (iv) certificates as of a recent date of the good standing or
active status, as applicable, of Master Property Manager under the laws of its
jurisdiction of organization and short-form certificates as of a recent date of
the good standing of Master Property Manager under the laws of each other
jurisdiction where Master Property Manager is qualified to do business and where
a failure to be so qualified would have a Material Adverse Effect and (3) each
of the Guarantors certifying as to the incumbency and genuineness of the
signature of each officer of such Guarantor executing this Agreement and
certifying that attached thereto is a true, correct and complete copy of (i) the
certificate of formation or comparable Governing Documents, if any, of such
Guarantor and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in such Borrower’s jurisdiction of
organization, (ii) the Governing Documents of such Borrower as in effect on the
date of such certifications, (iii) resolutions duly adopted by the board of
directors or comparable governing body of such Guarantor authorizing, as
applicable, the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement, and (iv) certificates as of a recent date of
the good standing or active status, as applicable, of such Guarantor under the
laws of its jurisdiction of organization and short-form certificates as of a
recent date of the good standing of such Guarantor under the laws of each other
jurisdiction where such Guarantor is qualified to do business and where a
failure to be so qualified would have a Material Adverse Effect.
(t)    Fees. The Agent and each Lender shall have received all fees required to
be paid by it on the Effective Date, including all fees required hereunder and
under the Fee Letter.

83


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(u)    No Adverse Effect. No Material Adverse Effect shall have occurred and, in
the Agent’s or any Lender’s determination, no event, circumstance or information
or matter shall exist that is inconsistent in a material adverse manner with any
event, circumstance or information or matter disclosed to the Agent or any
Lender by any of the Borrowers, the Guarantors, the Operating Partnership, the
Master Property Manager or Silver Bay, or any change whatsoever has occurred
that, in the opinion of the Agent or any Lender, could reasonably be expected to
have a materially adverse effect on the value or marketability of the Facility
or any collateral for the obligations hereunder or under any of the other Loan
Documents.
(v)    No Market Disruption Event. There shall not, in the opinion of the Agent
or any Lender, have occurred a material adverse change in any of the financial,
banking or capital markets including but not limited to lending or repurchase
markets, an outbreak or escalation of hostilities or a material adverse change
in national or international political, financial or economic conditions, a
general suspension of trading on major national or international stock
exchanges, or a disruption in or moratorium on commercial banking activities or
securities settlement services.
(w)    Insurance Policies. The Borrowers shall have delivered to the Agent and
each Lender copies of all insurance policies necessary to satisfy the Insurance
Requirements.
(x)    Other Documents and Information. The Borrowers shall have delivered to
the Agent and each Lender such other documents, certificates, resolutions,
instruments and agreements requested by the Agent.
Section 3.2    Conditions to Each Advance. Each Advance to be made under this
Agreement shall be subject to the prior or concurrent satisfaction of the
conditions precedent set forth below, in each case to the satisfaction of the
Agent and each Lender:
(a)    Borrowing Notice. The Borrower Representative shall have delivered a
completed Borrowing Notice pursuant to Section 2.2, together with the Document
Packages for each Property to which the requested Advance relates.
(b)    Joinder. If applicable, each Borrower with respect to which such Advance
relates is an Eligible Property Owner and has executed and delivered a Joinder,
an amendment to the Account Control Agreement and to the Deposit Account Control
Agreement relating to the Loan Account and the Insurance Proceeds Account, in
each case, to become a party thereto, and each other Loan Document required to
be executed and delivered by it under this Agreement and any other Loan Document
and all conditions to the effectiveness of such Joinder have, in the opinion of
the Agent and each Lender, been satisfied.
(c)    Blocked Account Control Agreements. The Agent and each Lender shall have
received copies of Blocked Account Control Agreements related to each Property
Manager Account maintained by Silver Bay Property Corp. or any Collecting
Property Manager that is an Affiliate of any Borrower, in each case duly
executed by each such Collecting Property Manager that is an Affiliate of any
Borrower, the bank maintaining the related Property ManagementManager Account
and each Borrower.

84


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(d)    Revolving Period Termination Date. The Revolving Period Termination Date
has not occurred.
(e)    Representations and Warranties. Each representation or warranty by the
Borrowers, the Guarantors and the Master Property Manager contained herein or in
any other Loan Document shall be true and correct in all material respects on
such date, except to the extent that such representation or warranty expressly
relates to an earlier date.
(f)    No Default. No Default or Event of Default shall have occurred and be
continuing or could reasonably be expected or anticipated to result from such
Advance.
(g)    No Guarantor Default. No Guarantor Default shall have occurred and be
continuing.
(h)    Calculation Agent and Valuation Agent Confirmations. The Calculation
Agent shall have delivered to the Agent its certification described in Section
2.2(b)(i) and the Valuation Agent shall have delivered to the Agent its
certification described in Section 2.2(b)(ii).
(i)    Limits on Advances. Each of the following shall be true after giving
effect to the requested Advance:
(iv)    the Advances Outstanding (after giving effect to the requested Advance)
shall not exceed the Facility Amount;
(v)    no Trigger Event shall exist; and
(vi)    the Allocated Loan Amount for each Property related to such requested
Advance shall not exceed the Maximum Allocated Loan Amount for such Property.
(j)    Reserves. The amount on deposit in the Monthly Net Cash Flow Reserve
Account on such Borrowing Date shall be at least equal to the Monthly Net Cash
Flow Reserve Account Required Amount (determined after giving effect to the
requested Advance). The amount on deposit in the Interest Reserve Account on
such Borrowing Date shall be at least equal to the Interest Reserve Account
Required Amount (determined after giving effect to the requested Advance). The
amount on deposit in the Ongoing Reserve Account on such Borrowing Date shall be
at least equal to the Ongoing Reserve Account Required Amount (determined after
giving effect to the requested Advance). The amount on deposit in the Renovation
Cost Reserve Account on such Borrowing Date shall be at least equal to the
Renovation Cost Account Required Amount (determined after giving effect to the
requested Advance). The amount on deposit in the Insurance and Tax Reserve
Account on such Borrowing Date shall be at least equal to the Insurance and Tax
Reserve Account Required Amount (determined after giving effect to the requested
Advance). The Special Reserve Account Deposit Amount required to be deposited in
the Special Reserve Account in connection with such Advance shall have been
deposited in the Special Reserve Account. All deposits required to be made to
the Flood Damage Reserve Account have been made or will be made with proceeds of
the proposed Advance. All deposits required to be made to the Insurance Proceeds
Account have been made.

85


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(k)    Section 2.2(g) Conditions. Each condition to such Advance required by
Section 2.2(g) has been satisfied.
(l)    Hedging Transactions. All Hedging Transactions required by Section 6.19
are in full force and effect, which shall have an aggregate notional amount at
least equal to the Advances Outstanding (determined after giving effect to the
requested Advance).
(m)    No Adverse Effect. No Material Adverse Effect has occurred.
(n)    Property Inspection. Completion of a Property inspection of the Property
satisfactory to the Agent, if required by the Agent.
ARTICLE 4    
SECURITY AGREEMENT
Section 4.1    Grant By Borrowers. As collateral security for the payment of the
Obligations and the performance of its Obligations, each of the Borrowers hereby
Grants to the Agent, on behalf of the Secured Parties, a continuing Lien on and
security interest in all of its respective right, title and interest in, to and
under all their assets, including the following, whether now owned or hereafter
acquired, now existing or hereafter created, and wherever located (collectively,
the “Collateral”):
(o)    all improvements (to the extent not constituting real property) and
fixtures related to each Property;
(p)    the Purchase Agreements, all Leases relating to the Properties, all
insurance policies, all other agreements, documents and instruments evidencing
or guarantying any Collateral and all other agreements, documents and
instruments related to any of the foregoing (but not any obligations under any
of the foregoing);
(q)    the Master Property Management Agreement;
(r)    the Property Management Agreements Assignment;
(s)    the Property Manager Accounts;
(t)    all Collections;
(u)    the Loan Account and all other Borrower accounts (including any Borrower
accounts maintained by any Property Manager or the Master Property Manager);
(v)    the Hedge Collateral (but not any obligations thereunder);
(w)    all documents and records relating to the Properties;
(x)    all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing and all payments on or under of
every kind and nature whatsoever in respect of any or all of the foregoing,
including all proceeds of the conversion thereof, voluntary

86


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






or involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, Insurance Proceeds, Condemnation Proceeds, gross proceeds relating to
any Conveyance, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of the foregoing;
(y)    all funds, financial assets or other items or property on deposit in the
accounts described in clause (f), together with all certificates and
instruments, if any, from time to time evidencing such accounts, and funds,
financial assets, moneys or other items or property on deposit therein, and
interest, dividends, moneys, instruments, securities and other property from
time to time received, receivable or otherwise distributed in respect of any or
all of the foregoing;
(z)    all books and records (including computer tapes and disks) related to the
foregoing;
(aa)    all other personal and fixture property and any other assets of every
kind and nature whatsoever (related to the foregoing or otherwise), including,
without limitation, all instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights, goods (including equipment and inventory), commercial
tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles); and
(bb)    all proceeds of any and all of the foregoing.
Each Borrower hereby authorizes the Agent, on behalf of the Secured Parties, to
file the Financing Statement in the form attached hereto as Exhibit F in the
Filing Office or in such other locations as the Agent, on behalf of the Secured
Parties, may now or hereafter deem necessary or prudent in its reasonable
discretion.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES
To induce each Lender to enter into this Agreement and the other Loan Documents
and to make Advances, each of the Borrowers hereby represents and warrants to
the Agent and each Lender, on the Effective Date and, except to the extent such
representation and warranty specifically relates to an earlier date, on each
Borrowing Date that the following statements, and each of the representations
and warranties set forth on Schedule 2 hereto, are true and correct:
Section 5.1    Existence. It is duly formed, validly existing and in good
standing under the laws of its jurisdiction of organization, and has all
requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as presently conducted. It is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify could not be reasonably expected to have a
Material Adverse Effect.
Section 5.2    Power and Authority; Enforceability. It has all necessary
corporate, limited liability company or organizational power to enter into, and
has taken all necessary corporate, limited

87


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






liability company or organizational action to authorize the execution, delivery
and performance of, this Agreement and the other Loan Documents to which it is a
party, and all of the transactions contemplated herein and therein. This
Agreement and the other Loan Documents have been duly executed and delivered by
it constitutes, and any Loan Documents executed and delivered by it after the
Effective Date will constitute, its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms, subject to
applicable Insolvency Laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at Law. Each Loan Document to
which it is a party is in full force and effect.
Section 5.3    No Violation. Neither the execution and delivery by it of this
Agreement and the other Loan Documents, as applicable, nor the performance by it
of its duties and obligations hereunder or thereunder, (%3) require any consent
or approval of its directors, shareholders, trustees, members or managers, other
than any consents or approvals previously obtained, (%3) results or will result
in a breach of, or constitutes or will constitute a violation or default under
any term or provision of its Governing Documents, any law, rule, regulation,
order, judgment, writ, injunction, or decree of any court or Governmental
Authority having jurisdiction over its or its property or assets, the violation
of which could be reasonably expected to have a Material Adverse Effect or any
loan agreement, mortgage, deed of trust, security agreement or lease, or any
other contract or instrument binding on or affecting it or its property or
assets, the violation of which could be reasonably expected to have a Material
Adverse Effect, (%3) requires any approval of stockholders, members or partners
or any approval or consent of any Person under any its Contractual Obligations,
except for such approvals or consents which will be obtained on or before the
Effective Date and disclosed in writing to the Agent or (%3) results or will
result in the creation or imposition of any Lien of any nature upon or with
respect to any of its properties or assets, whether now owned or hereafter
acquired (except the Liens created by the Loan Documents).
Section 5.4    Consents; Authorizations. No authorization, consent, approval,
license, exemption of, or filing or registration with, or any other action in
respect of any other Governmental Authority is or will be necessary for the
valid execution, delivery or performance by it of this Agreement and the other
Loan Documents to which it is a party except (i) those with have been made or
obtained and are in full force and effect, and (ii) those filings or recordings
contemplated in connection with this Agreement or the other Loan Documents.
Section 5.5    Title to Assets. It has good and marketable title to all of the
Properties and other assets owned by it, free and clear of all Liens other than
Permitted Liens.
Section 5.6    Collateral. It has rights in and the power to transfer each item
of Collateral upon which it purports to grant a Lien under this Agreement or the
other Loan Documents free and clear of any and all Liens other than Permitted
Liens. No effective security agreement, financing statement, equivalent security
or Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed in connection with this Agreement or the other Loan Documents. With
respect to the security interest granted by it in Section 4.1, such security
interest is a valid first priority security interest in the Collateral, subject
only to Permitted Liens, which security interest will, upon the filing of the
Financing Statements as provided for herein, be perfected to the extent such
security interest can

88


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






be perfected by possession, filing or control. The execution and delivery of
this Agreement and the Grant of the Lien hereunder Agreement create a valid,
enforceable Lien on the Collateral and the Proceeds thereof. The Filing Offices
are the only offices where Financing Statements are required to be filed under
the UCC in order to perfect such Lien in all Filing Collateral. Following the
filing of the Financing Statements in the Filing Offices, the Lien Granted
hereunder in all Filing Collateral will be a first priority perfected Lien.
Section 5.7    Litigation. There is no litigation pending, or, to its knowledge,
threatened, to which it is a party that (%3) purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
transactions contemplated hereunder or thereunder or (%3) if adversely
determined, individually or in the aggregate, could be reasonably expected to
have a Material Adverse Effect.
Section 5.8    Compliance with Laws. It is in compliance with all Applicable
Laws including without limitation those with respect to owning, leasing and
maintaining the Properties, except in each case where any failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.
Section 5.9    Disclosure. No representation or warranty made by it and
contained in any Loan Document or in any other documents, certificates or
written statements furnished to the Agent, the Calculation Agent, the Paying
Agent, the Valuation Agent and any Lender by or on behalf of any of the
Borrowers for use in connection with any Advance or the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by it to
be reasonable at the time made, and are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no material facts known (or which
should upon the reasonable exercise of diligence be known) to any Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to any Lender or the Agent for use in connection with
the transactions contemplated hereby.
Section 5.10    Environmental Matters. (%3) It is, at all times has been, and
reasonably expects to continue to be, in compliance in all material respects
with all Environmental Laws with respect to each Property, (%3) no Property has
violated, or is reasonably likely to violate, Environmental Laws, except for
those that could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (%3) no Property is subject to
any Environmental Claim or any Hazardous Materials Activity, except for those
that could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
Section 5.11    Solvency. It is and, upon each Borrowing Date, both before and
after giving effect to the making of the Advance requested hereunder, the Grant
by it hereunder and the consummation of the other transactions contemplated
hereunder, will be, Solvent, no Insolvency

89


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Event has occurred with respect to it and it has not taken any Insolvency Action
or action in contemplation or furtherance thereof.
Section 5.12    Organization Documents. Since the Effective Date, it has not
amended, supplemented, restated or other modified its Governing Document or any
other of its organizational or governing documents, or taken any action in
furtherance or contemplation thereof.
Section 5.13    Taxes. It has filed (or obtained effective extensions for
filing) all required income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
(including mortgage recording taxes), assessments, fees, and other governmental
charges payable by them, or with respect to any of their properties or assets,
which have become due, and income or franchise taxes have been paid, unless, in
each case, the same are not delinquent and are being contested in accordance
with the provisions of Section 6.9. It has paid, or has provided adequate
reserves for the payment of, all such taxes for all prior fiscal years and for
the current fiscal year to date. There is no material action, suit, proceeding,
investigation, audit or claim relating to any such taxes now pending or, to its
knowledge, threatened by any Governmental Authority against any it, which is not
being contested in good faith as provided above. It has neither entered into any
agreement or waiver nor been requested to enter into any agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes, and is not aware of any circumstances that would cause its taxable years
or other taxable periods not to be subject to the normally applicable statute of
limitations. No tax liens have been filed against it or any of its assets (other
than any Property, in which case any such tax lien is solely in respect of taxes
not yet due and payable).
Section 5.14    Anti-Money Laundering Laws. It has compiled with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”); it has
established, either directly or through the Master Property Manager, an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted and will conduct the requisite due diligence in
connection with the Leases and Tenants for purposes of the Anti-Money Laundering
laws, including with respect to the legitimacy of the applicable Tenant and the
origin of the assets used by the said Tenant to lease the property in question
and maintains and will maintain, sufficient information to identify the
applicable Tenant for purposes of the Anti-Money Laundering Laws.
Section 5.15    ERISA Compliance. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Applicable
Law. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS and nothing has occurred
which would prevent, or cause the loss of, such qualification. To the extent
applicable, such Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
There are no pending or, to its knowledge, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan,
except for those that could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There has been no
non-exempt prohibited transaction or violation of the fiduciary responsibility

90


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






rules with respect to any Plan, except for those that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (%3) No ERISA Event has occurred or is reasonably expected to
occur; (%3) no Pension Plan has any Unfunded Pension Liability; (%3) neither
such Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (%3)
neither such Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(%3) neither such Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, in each case that
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 5.16    Equity Interests and Ownership. The Trust Guarantor owns all of
such Borrower’s outstanding and issued Equity Interests. Its Equity Interests
have been duly authorized and validly issued and are fully paid and
non-assessable. There is no existing option, warrant, call, right, commitment or
other agreement to which it is a party requiring, and none of its Equity
Interests outstanding, which upon conversion or exchange, would require the
issuance by it of its Equity Interests or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, its
Equity Interests.
Section 5.17    Governmental Regulation. It is not subject to regulation under
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which may limit its ability to incur Obligations or which may
otherwise render all or any portion of its Obligations unenforceable. It is not
a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
Section 5.18    Margin Stock. None of the transactions contemplated by any of
the Loan Documents will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including Regulations
T, U and X of the Federal Reserve Board, 12 C.F.R., Chapter II. It does not own
or intend to carry or purchase, and no proceeds of any Advance or from the
pledge of the Collateral will be used to carry or purchase, any “Margin Stock”
within the meaning of Regulation U or to extend “Purchase Credit” within the
meaning of Regulation U.
Section 5.19    OFAC. Neither Borrower nor any of its Affiliates, officers,
directors, partners or members or any Tenant is an entity or person (or to
Borrower’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of the
Executive Order 13224 issued on September 24, 2001 (“EO13224”)’; (ii) whose name
appears on OFAC’s most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gof/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above; provided, however,
that with respect to Tenants, this representation shall refer only to the date
such Tenant entered into its Lease.

91


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Section 5.20    Insurance. The Borrowers have obtained and delivered to the
Agent certificates evidencing the insurance policies that satisfy the Insurance
Requirements. All such policies are in full force and effect. No claims have
been made that are currently pending, outstanding or otherwise remain
unsatisfied under any such insurance policies that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. With
respect to any insurance policy, there has been no act or omission that that
would impair the coverage of such policy, the benefits of the endorsement or the
validity and binding effect of either in any material respect.
Section 5.21    Eligibility. Such Borrower is an Eligible Property Owner. Each
Property in respect of which any Advance is, or has been, made is an Eligible
Property.
Section 5.22    Investment Company Act. Such Borrower is not an “investment
company” registered or required to be registered under the Investment Company
Act.
Section 5.23    Fiscal Year and Fiscal Quarters. Such Borrower’s fiscal year
ends on December 31 of each calendar year and its fiscal quarters end on March
31, June 30, September 30 and December 31 (each, a “Fiscal Quarter”) of each
calendar year.
Section 5.24    No Delaware Properties As of Effective Date. As of the Effective
Date, none of such Borrower’s Properties is located in the State of Delaware.
ARTICLE 6    
AFFIRMATIVE COVENANTS
Each of the Borrowers, respectively, covenants with each Lender and the Agent
that for so long as this Agreement is outstanding:
Section 6.1    Compliance With Laws. It shall comply in all respects with all
applicable federal, state and local laws, ordinances and regulations relating to
it, or to its business, properties or operations, including, without limitation,
all Applicable Law, except in each case where any failure to comply therewith
could not be reasonably expected to have a Material Adverse Effect.
Section 6.2    Maintenance of Existence. It shall maintain its existence and the
right to carry on its business and duly procure all necessary renewals and
extensions thereof and maintain, preserve and renew all rights, powers,
privileges and franchises and conduct its business in the usual and ordinary
course; provided, that it shall not be required to maintain, preserve or renew
any such rights, powers, privileges or franchises unless the failure to
maintain, preserve or renew the same could reasonably be expected to have a
Material Adverse Effect. It shall maintain and preserve all property material to
the conduct of its business and keep such property in good repair, working order
and condition (ordinary wear and tear and casualty excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except, in each case, where the failure to do so could not be reasonably
expected to have a Material Adverse Effect.

92


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Section 6.3    Use of Proceeds. It shall use the proceeds of all Advances solely
for the purposes described in Section 2.3.
Section 6.4    Delivery of Information. It shall furnish, or cause to be
furnished, to the Agent:
(a)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Silver Bay, the audited consolidated balance sheet of
Silver Bay and its consolidated subsidiaries (which shall include the Borrowers
and the Guarantors) as at the end of such fiscal year and the related
consolidated statements of income and cash flows of Silver Bay and its
consolidated subsidiaries (which shall include the Borrowers and the Guarantors)
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on in conformity with GAAP, with the
opinion thereon of an independent public accountant reasonably acceptable to the
Agent, together with such information as shall be reasonably required to permit
the reconciliation of the net worth and liquidity of Silver Bay as set forth in
such financial statements to the Net Worth and Liquidity required to be
maintained by Silver Bay pursuant to the Sponsor Financial Covenants;
(b)    as soon as available and in any event within forty-five (45) days after
the end of the first three fiscal quarters of each fiscal year of Silver Bay and
its consolidated subsidiaries (which shall include the Borrowers and the
Guarantors), an unaudited consolidated balance sheet of Silver Bay and its
consolidated subsidiaries (which shall include the Borrowers and the Guarantors)
as at the end of each such fiscal quarter and the related statements of income
and cash flows of Silver Bay and its consolidated subsidiaries (which shall
include the Borrowers and the Guarantors) for such quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter in the previous fiscal year, all certified as to fairness
of presentation and conformity with GAAP (other than with respect to lack of
footnotes and being subject to normal year-end adjustments) by a Responsible
Officer of Silver Bay, together with such information as shall be reasonably
required to permit the reconciliation of the net worth and liquidity of Silver
Bay as set forth in such financial statements to the Net Worth and Liquidity
required to be maintained by Silver Bay pursuant to the Sponsor Financial
Covenants;
(c)    simultaneously with the delivery of each set of financial statements
referred to in Sections 6.4(a) and (b), a certificate of a Responsible Officer
of the Borrower Representative certifying (i) that the Borrowers, each of the
Guarantors and their respective Affiliates have each complied with all covenants
and agreements in the Loan Documents applicable to such Person and (ii) that no
Default or Event of Default exists on the date of such certificate, and if any
Default or Event of Default then exists, setting forth the details thereof and
the action which the Borrowers are taking or propose to take with respect
thereto;
(d)    promptly after any of its Responsible Officers becoming aware of the
occurrence of any Default or Event of Default (but in any event within three (3)
Business Days thereafter), a certificate of a Responsible Officer setting forth
the details thereof and the action that it is taking or proposes to take with
respect thereto;

93


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(e)    promptly after any of its Responsible Officers becoming aware of any
event or occurrence (including any litigation, whether pending or threatened)
that could reasonably be expected to have a Material Adverse Effect (but in any
event within two (2) Business Days thereafter), a certificate of a Responsible
Officer setting forth the details thereof and the action that it is taking or
proposes to take with respect thereto;
(f)    promptly (but in any event within three (3) Business Days) upon receipt,
written notice of the receipt by it of notice from any Governmental Authority of
an actual or potential violation of or liability under any Environmental Laws,
which violation or liability could be reasonably expected to have a material
adverse effect on any Property;
(g)    as soon as possible, notice of any material changes to its organization
or structure or any material change or expansion of its operations or programs;
(h)    promptly upon request by the Agent from time to time, such additional
information regarding its financial condition or business or assets (including,
without limitation, the Collateral), as the Agent may reasonably request from
time to time; and
(i)    all information furnished by or on behalf of any Borrower to the Agent or
any Lender in connection with the Loan Documents will be true, correct and
complete in all material respects, or in the case of projections will be based
on reasonable estimates prepared and presented in good faith, on the date as of
which such information is stated or certified.
Section 6.5    Books and Records. It shall keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare its financial statements in conformity with GAAP.
Section 6.6    Further Assurances. It shall at any time or from time to time
upon the reasonable request of the Agent, at the Borrowers’ sole cost and
expense, (a) furnish to the Agent all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by any Borrower pursuant to the terms of the Loan Documents or reasonably
requested by the Agent in connection therewith, in each case to the extent in
the possession of the Borrowers, the Borrower Representative or any of their
agents; and (b) promptly execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, continuation
statements and fixture filings), which may be desirable or required under any
Applicable Laws to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Loan Documents or the validity or priority of an such Lien. During the existence
and continuance of an Event of Default, it shall provide to the Agent and the
Lenders, from time to time upon request, evidence reasonably satisfactory to the
Agent and the Required Lenders as to the perfection and priority of the Liens
created or intended to be created by the Loan Documents.

94


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Section 6.7    Insurance.
(a)    It shall obtain and maintain, or cause to be obtained and maintained,
insurance for itself and each Property (and its related improvements and
personal property) owned by it providing at least the following coverages;
(vii)    comprehensive all risk “special form” insurance including, but not
limited to, loss caused by any type of windstorm or hail (A) in an amount equal
to 100% of the Replacement Cost with a waiver of depreciation of the Properties;
(B) containing an agreed amount endorsement with respect to the improvements and
personal property at any Property waiving all co-insurance provisions or to be
written on a no co-insurance form; (C) providing for no deductible in excess of
$10,000 for all such insurance coverage; provided however with respect to
windstorm and earthquake coverage, providing for a deductible satisfactory to
the Agent in its sole discretion; and (D) if any of the improvements or the use
of the Property shall at any time constitute legal non-conforming structures or
uses, coverage for loss due to operation of law in an amount equal to the
Replacement Cost, coverage for demolition costs and coverage for increased costs
of construction. In addition, it shall obtain (1) named storm insurance in an
amount equal to $15,000,000 on the Effective Date and increased based upon
periodic storm risk analyses on a 500 year event PML (such analyses to be
secured by the applicable Borrower utilizing a third-party engineering firm
qualified to perform such storm risk analyses using the most current RMS
software, or its equivalent, to include consideration of storm surge, if
applicable and loss amplification, at the expense of the applicable Borrower by
May 15, 2013 (which PML shall use the replacement cost assumptions supplied by
the Agent to the Borrowers) and September 15, 2013 and thereafter at least two
times per year, or more frequently as may reasonably be requested by the Agent
and shared with the Agent presented by the Properties located in areas prone to
named storm activity and each such increase to be equal to 110% of the exposure
indicated in each such PML); and (2) earthquake insurance in an amount equal to
$15,000,000 on the Effective Date and increased based upon periodic seismic risk
analyses on a 500 year event Probable Maximum Loss (PML) (such analyses to be
secured by the applicable Borrower utilizing a third-party engineering firm
qualified to perform such seismic risk analyses using the most current RMS
software, or its equivalent, to include consideration of loss amplification, at
the expense of the applicable Borrower by May 15, 2013 (which PML shall use the
replacement cost assumptions supplied by the Agent to the Borrowers) and
September 15, 2013 and thereafter at least two times per year, or more
frequently as may reasonably be requested by the Agent and shared with the Agent
presented by the Properties located in areas prone to seismic activity and each
such increase to be equal to 110% of the exposure indicated in each such PML);
(viii)    at all times during which structural construction, repairs or
alterations are being made with respect to the improvements on any Property and
only if and to the extent each of the property coverage form and the liability
insurance coverage form does not otherwise apply (A) owner's contingent or
protective liability insurance, otherwise known as Owner Contractor's Protective
Liability (or its equivalent), covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability

95


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






insurance policy and (B) the insurance provided for in subsection (i) above
written in a so-called builder's risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Property and (4)
with an agreed amount endorsement waiving co-insurance provisions;
(ix)    business income or rental loss insurance, as relevant for each
applicable Property, written on an “Actual Loss Sustained Basis” (A) with loss
payable to the Agent for the benefit of the Lenders; (B) covering all risks
required to be covered by the insurance provided for in Section 6.7(a)(i) and
(ii); (C) in an amount equal to one hundred percent (100%) of the aggregate
projected net income from the operation of the Properties for a period of at
least twelve (12) months after the date of the casualty; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the improvements and personal property at a Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of thirty (30)
days from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the Effective Date
and at least once each year thereafter based on the Borrowers’ reasonable
estimate of the net income from each Property for the succeeding twelve (12)
month period. All proceeds payable to the Agent pursuant to this subsection
shall be held by Agent and shall be applied in the Agent’s sole discretion to
(x) the Obligations or (y) Qualified Expenses in the Agent’s sole discretion;
provided, however, that nothing herein contained shall be deemed to relieve the
Borrowers of their obligation to pay any of the Obligations on the respective
dates of payment provided for in this Agreement and the other Loan Documents
except to the extent such amounts are actually paid out of the proceeds of such
business income insurance;
(x)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
limit of not less than one million dollars ($1,000,000.00) per occurrence; two
million dollars ($2,000,000.00) in the aggregate “per location”; (B) to continue
at not less than the aforesaid limit until required to be changed by the Agent
in writing by reason of changed economic conditions making such protection
inadequate and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability for all insured
contracts and (5) contractual liability covering the indemnities contained in
any Mortgage to the extent the same is available;
(xi)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of one million dollars ($1,000,000.00);

96


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(xii)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to the Agent;
(xiii)    umbrella and excess liability insurance in an amount not less than
twenty-five million dollars ($25,000,000.00) per occurrence and in the aggregate
on terms consistent with, and providing coverage in excess of the coverage
provided by, the commercial general liability insurance policy required under
Section 6.7(a)(iv), and including employer liability and automobile liability,
if required;
(b)    Each insurance policy provided for or contemplated by this Section 6.7
shall contain a standard insured party clause naming the Borrowers and their
successors and assigns as insured parties and the Agent on behalf of the Lenders
as additional insured and loss payee, and all premiums thereon.
(c)    Each insurance policy provided for or contemplated by this Section 6.7
shall contain clauses or endorsements to the effect that:
(i)    no act or negligence of any Borrower, or anyone acting for any Borrower,
or of any tenant or other occupant, or failure to comply with the provisions of
any insurance policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, or exercise of the Agent’s rights or remedies
hereunder or any other Loan Document, shall in any way affect the validity or
enforceability of the insurance insofar as the Secured Parties are concerned;
(ii)    such insurance policy shall not be materially changed (other than to
increase the coverage provided thereby) or canceled without at least thirty (30)
days written notice to the Agent, the Valuation Agent and any other party named
therein as an additional insured;
(iii)    the issuer thereof shall give written notice to the Agent and Valuation
Agent if such insurance policy has not been renewed thirty (30) days prior to
its expiration; and
(iv)    the Secured Parties shall not be liable for any insurance premiums
thereon or subject to any assessments thereunder.
(d)    All insurance provided for in this Section 6.7 shall be obtained under
valid and enforceable policies, and shall be subject to the approval of the
Agent as to insurance companies, which approval shall not be unreasonably
withheld. Each such insurance policy shall be issued by and maintained with
financially sound and responsible insurance companies authorized and licensed to
do business in the applicable state in which the related Property is located and
at all times having a rating of “A-:IX” or better with an outlook of “Positive”
or “Stable” in the current Best’s Insurance Reports or a claims paying ability
rating of “A-” or better by S&P . The Borrower Representative shall deliver to
the Agent (1) within ten (10) Business Days prior to the expiration dates of any
such insurance policy theretofore furnished to the Agent, certificates of
insurance evidencing the

97


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






insurance policies accompanied by evidence reasonably satisfactory to the Agent
of payment of the premiums due thereunder and (2) within five (5) Business Days
of the Agent’s request, any other documentation evidencing such insurance
policies (including without limitation certified copies of such insurance
policies) as may be reasonably requested by the Agent from time to time.
(e)    It shall not, and it shall direct (and, to the extent of its power,
cause) each of its Affiliates to not, engage in any act or omission which could
impair the coverage of any such policy, the benefits of the endorsement provided
for herein, or the validity and binding effect of either, including, without
limitation, accepting, retaining or paying any unlawful fee, commission,
kickback or other unlawful compensation or value of any kind, whether by or for
it or any attorney, firm or other person or entity.
(f)    Unless otherwise directed by the Agent, it shall prepare and present, on
behalf of itself, the Agent and the Secured Parties, claims under all insurance
policies in a timely fashion in accordance with the terms of such policy, and
upon the filing of any claim on any such policy, the applicable insured party
shall promptly notify the Agent of such claim and deposit, or cause to be
deposited, the proceeds of any such claim into the Collection Account.
(g)    If a Property is damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), the applicable Borrower shall, immediately upon
receipt of any Insurance Proceeds deposit all such Insurance Proceeds either (i)
into the Insurance Proceeds Account and promptly commence and diligently pursue
the completion of the restoration of such Property as nearly as possible to the
condition the Property was in immediately prior to such Casualty, such
restoration to be completed in accordance with the Renovation Standards or (ii)
deposit all Insurance Proceeds into the Collection Account, which Insurance
Proceeds shall be applied in accordance with the provisions of Section 2.7(c);
provided, that, if the amount of total Insurance Proceeds in respect of any one
Casualty shall exceed 20% of the Advances Outstanding at such time, the Required
Lenders shall have a right to direct whether the proceeds shall be applied as
described in clause (i) or (ii) above. The applicable Borrower shall give prompt
written notice (but in no event more than two (2) Business Days after the
occurrence of any such Casualty) of any such Casualty resulting in either (i) a
Property being destroyed in whole or (ii) damage to one or more Properties in an
amount equal to or greater than $250,000 in any single occurrence (fire, named
windstorm, etc.). The Borrowers shall pay all costs of such restoration whether
or not such costs are covered by insurance. The Agent may, but shall not be
obligated to, make proof of loss if not made promptly by the Borrowers.
(h)    The Borrowers shall deliver to the Agent, within ten (10) days of the
Agent’s request, certificates of insurance, in a form acceptable to the Agent,
setting forth the particulars as to all insurance policies required hereunder,
that all premiums due thereon have been paid and that the same are in full force
and effect. Not later than fifteen (15) days prior to the expiration date of
each of the insurance policies required hereunder the Borrowers shall deliver to
the Agent a certificate of insurance, evidencing renewal of coverage as required
herein or binders of all such renewal policies, if available. Within thirty (30)
days of written request by the Agent, the Borrowers shall provide full and
complete copies of all insurance policies required hereunder. The Agent shall
not be deemed by reason of the custody of any such insurance policies,
certificates or binders or copies

98


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






thereof to have knowledge of the contents thereof. If any Borrower fails to
maintain any insurance policy as required pursuant to this Section 6.7, the
Agent may, at its option, obtain such insurance policy using such carriers and
agencies as the Agent shall elect from year to year (until such Borrower shall
have obtained such insurance policy) and pay the premiums therefor, and the
Borrowers shall reimburse the Agent on demand for any premium so paid, with
interest thereon at the Interest Rate from the time such premiums are paid by
the Agent until the same are reimbursed by Borrowers, and the amount so owing to
the Agent shall constitute a portion of the Obligations.
(i)    The Borrowers agree that upon completion of the May 15, 2013 PML
described in Section 6.7(a)(i), such PML will be delivered to the Agent and the
Lenders for their review, including the replacement cost assumptions used
therein. If, following the review by the Agent or the Lenders, the Agent or any
Lender disagrees with the replacement cost assumptions used in such PML, the
objecting Party shall post such objection to the Data Site, together with its
reasons therefor and its suggested replacement cost assumptions. Upon any such
posting to the Data Site, the Borrower Representative or the Master Property
Manager shall respond to such objection, stating its reasons with specificity
and providing reasonable evidence to support its replacement cost assumptions.
If such replacement cost assumptions differ by less than 5%, the higher such
replacement cost assumption shall be the replacement cost assumption used for
all future PMLs and for the determination of any Replacement Cost. If the
replacement cost assumptions differ by 5% or more, the Borrower Representative
and the Agent shall submit such replacement cost assumptions to an independent
insurance consultant chosen by the Agent and such independent insurance
consultant’s determination of the replacement cost assumptions shall be the
replacement cost assumption used for all future PMLs, for the determination of
any Replacement Cost and all applicable insurance policies required to be
maintained hereunder shall promptly be revised to reflect any adjustments in
coverages related to any adjustment in the Replacement Cost.
(j)    Prior to any replacement of any insurance policy required to be
maintained hereunder, the Master Property Manager shall submit to the Agent and
any consultant engaged by the Agent to review the insurance policies of the
Borrowers, copies of all insurance policies and their expected coverages upon
such replacement. Upon posting to the Data Site of such documents, (i) the
Lenders shall have three (3) Business Days to submit a Formal Objection to any
proposed coverages and (ii) the Agent and any consultant engaged by it for
review of such insurance policies shall commence their review of the insurance
policies, their coverages, deductibles, co-insurance provisions, conditions,
assumptions (including replacement cost assumptions) and any other provision of
such insurance policies provided or not provided and, within ten (10) Business
Days after such posting by the Agent shall the Master Property Manager whether
the Agent approves the same. Each Borrower shall maintain insurance policies
that have been approved by the Agent.
Section 6.8    Single Purpose Entity. It shall:
(a)    own no assets, and shall not engage in any business, other than the
assets and transactions specifically contemplated by this Agreement and any
other Loan Document;
(b)    not incur any Debt or other obligation, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), other
than as permitted under Section 7.1 or as otherwise permitted under this
Agreement;

99


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(c)    not make any loans or advances to any Affiliate or third party and shall
not acquire obligations or securities of its Affiliates, in each case other than
in connection with the acquisition, conversion or maintenance of Properties in
connection with the Loan Documents;
(d)    pay its debts and liabilities (including, as applicable, shared personnel
and overhead expenses) only from its own assets;
(e)    comply with the provisions of its Governing Documents;
(f)    do all things necessary to observe organizational formalities and to
preserve its existence, and shall not amend, modify, waive provisions of or
otherwise change its Governing Documents without the consent of the Agent and
the Required Lenders;
(g)    maintain all of its books, records, financial statements and bank
accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is required under
GAAP or as a matter of Applicable Law; provided, that (i) appropriate notation
shall be made on such financial statements to indicate the separateness of such
Person from such Affiliate and to indicate that such Person’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliate
or any other Person and (ii) such assets shall also be listed on such Person’s
own separate balance sheet) and file its own tax returns (except to the extent
consolidation is required or permitted under Applicable Law or such Person is a
disregarded entity);
(h)    be, and at all times shall hold itself out to the public as, a legal
entity separate and distinct from any other entity (including any Affiliate),
shall correct any known misunderstanding regarding its status as a separate
entity, shall conduct business in its own name, and shall not identify itself or
any of its Affiliates as a division of the other (except to the extent it is
treated as a division of another Person under applicable tax laws);
(i)    maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall remain Solvent;
(j)    not engage in or suffer any Change of Control, dissolution, winding up,
liquidation, consolidation or merger in whole or in part or convey or transfer
all or substantially all of its properties and assets to any Person (except as
contemplated herein);
(k)    except to the extent permitted by the Cash Management Requirements, not
commingle its funds or other assets with those of any Person and shall maintain
its properties and assets in such a manner that it would not be costly or
difficult to identify, segregate or ascertain its properties and assets from
those of others;
(l)    maintain its properties, assets and accounts separate from those of any
Affiliate or any other Person;
(m)    except as provided for in the Loan Documents, not hold itself out to be
responsible for the debts or obligations of any other Person;

100


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(n)    not, without the prior unanimous written consent of the holders of 100%
of its Equity Interests, take any Insolvency Action;
(o)    [reserved];
(p)    [reserved];
(q)    not enter into any transaction with an Affiliate of any of the Borrowers
except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s length transaction;
(r)    use separate stationary, invoices and checks bearing its own name;
(s)    allocate fairly and reasonably any overhead for shared office space and
for services performed by an employee of an affiliate;
(t)    except as provided for in the Loan Documents, not pledge its assets to
secure the obligations of any other Person; and
(u)    not form, acquire or hold any subsidiary or own any equity interest in
any other entity other than as expressly permitted under this Agreement or the
other Loan Documents.
Section 6.9    Taxes and Other Charges. It shall pay, or shall cause to be paid,
all Taxes and Other Charges now or hereafter levied or assessed or imposed
against any Property or any part thereof as the same become due and payable. It
shall furnish, or cause to be furnished, to the Agent receipts, or other
evidence for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent. It shall not suffer and shall promptly pay and
discharge any Lien or charge whatsoever which may be or become a Lien or charge
against any Collateral other than Permitted Liens. After prior written notice to
the Agent, it may, at its own expense, contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (%3) no Default or Event of Default has occurred; (%3)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which the Borrowers are subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all Applicable Laws; (%3) neither the Collateral nor any
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (%3) it shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (%3) such proceeding shall suspend the collection of such
contested Taxes or Other Charges, from the released Property; (%3) appropriate
reserves have been established in accordance with GAAP and (%3) it shall furnish
such security as may be required in the proceeding, or as may be requested by
the Agent, to insure the payment of any such Taxes or Other Charges, together
with all interest and penalties thereon. The Agent may apply such security or
part thereof held by it at any time when, in its judgment, the validity or
applicability of such Taxes or Other Charges are established or the Property or
any other of its asset (or part thereof or interest therein) shall be in

101


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien granted hereunder being primed by any related Lien.
Section 6.10    Litigation. It shall give prompt written notice of the Agent and
the Lenders of any litigation or governmental proceedings pending or, to its
knowledge, threatened against it which could reasonably be expected to have a
Material Adverse Effect.
Section 6.11    Cooperate in Legal Proceedings. It shall cooperate fully with
each Lender and the Agent with respect to any proceedings before any court,
board or other Governmental Authority which may in any way adversely affect the
rights of any Secured Party hereunder or any rights obtained by any Secured
Party under any of the other Loan Documents and, in connection therewith, permit
the Agent, at its election, to participate in any such proceedings; provided
that this covenant shall not apply to any such proceedings brought by any
Borrower-Related Party or one of their Affiliates and relates to the
transactions contemplated hereby.
Section 6.12    Estoppel Statement. After request by the Agent, it shall within
ten (10) days furnish the Agent with a statement, duly acknowledged and
certified, setting forth (%3) the Facility Amount Outstanding as of such date,
(%3) the Interest Rate, (%3) the date interest and/or principal were last paid,
(%3) any offsets or defenses to the payment of the Obligations evidence by this
Agreement, and (%3) that the Note, this Agreement and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification.
Section 6.13    Environmental Covenants.
(a)    It covenants and agrees that all uses and operations on or of each
Property, whether by it or any other Person, shall be in compliance in all
material respects with all Environmental Laws and permits issued pursuant
thereto and it shall not cause or permit any such Property to be in material
violation of any applicable Environmental Law; it shall notify the Agent, the
Valuation Agent and each Lender in writing promptly upon receipt by such
Borrower of notice of any Environmental Claim or such Borrower’s obtaining
knowledge of any Property not being in compliance with any Environment Laws, in
any such case, that could reasonably be expected to result in a Material Adverse
Effect or could cause any Property to become subject to any restrictions on
ownership, occupancy, transferability or use under any Environmental Law or any
Lien imposed pursuant to any Environmental Law (an “Environmental Lien”); it
shall keep the Properties owned by it free and clear of all Environmental Liens
except for any Environmental Lien to which the Agent has given its prior written
consent (subject to the right of a Lender to submit a Formal Objection to any
such Environmental Lien within three (3) Business Days after the Borrower
Representative posts to the Data Site notice of the Agent’s approval; upon
request from the Agent from time to time when any Obligations remain
outstanding, and provided that the Agent then has reasonable cause to believe
that a Property or any adjoining property is contaminated with Hazardous
Materials or is otherwise not in compliance with Environmental Laws in all
material respects, at the sole cost and expense of the Borrowers, it will cause
to be prepared and submitted to the Agent (and posted to the Data Site) an
environmental survey and report (an “Environmental Report”) concerning such
Property prepared by or in conjunction with a qualified environmental
engineering firm approved by the Agent, which Environmental Report, at the
option of the Agent, shall (A)

102


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






identify any Hazardous Materials existing in, on, under or about such Property,
(B) assess the related Borrower’s compliance with the requirements of all
applicable Environmental Laws, (C) set forth recommendations and procedures for
the containment, removal or cleanup of any Hazardous Materials and the
maintenance, repair or decontamination of such Property in compliance with
Environmental Laws and (D); and otherwise be in form, substance and scope
reasonably required by the Agent; it shall share, at the sole cost and expense
of the Borrowers, with the Valuation Agent and each Lender any Environmental
Report prepared pursuant to this paragraph, and the Agent and the other
Indemnified Parties shall be entitled to rely on such Environmental Reports; and
it shall, at its sole cost and expense, comply with all reasonable written
requests of the Agent to reasonably effectuate remediation of any Hazardous
Materials in, on, under or from any Property.
(b)    The Agent and any other Person designated by the Agent, including but not
limited to any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall, subject to the rights of tenants pursuant to Leases entered into in
accordance with the terms hereof, have the right, but not the obligation, to
enter upon any Property at any time following any failure by any Borrower to
timely deliver any Environmental Report requested in compliance with the
provisions of Section 6.13(a) to assess any and all aspects of the environmental
condition of any Property and its use, including but not limited to conducting
any environmental assessment or audit (the scope of which shall be determined in
the Agent’s sole discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and conducting other invasive testing. It
shall cause each Property Manager to cooperate with and, subject to the rights
of tenants pursuant to Leases entered into in accordance with the terms hereof,
provide access to the Agent and any such Person or entity designated by the
Agent.
Section 6.14    Performance and Compliance with Loan Documents. It will, at its
expense, timely and fully perform and comply with all provisions, covenants and
other promises required to be observed by it under each Loan Document to which
it is a party.
Section 6.15    OFAC.
(a)    It will (i) prior to entering into a Lease with a Tenant, confirm that
such Tenant is not a Person (A) that is subject to the provisions of EO13224 or
(B) whose name appears on OFAC's most current list of "Specifically Designated
National and Blocked Persons" (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gof/ofac/t11sdn.pdf) and (ii) not enter into a Lease with a
Tenant that is listed on either of the lists described in clause (i) hereof.
(b)    Notwithstanding the foregoing, if a Responsible Officer of any Borrower
determines or obtains knowledge that a Tenant is on one of the lists described
in this Section 6.15, it shall promptly provide notice of such determination to
the Agent and the Lenders, within two (2) Business Days.
Section 6.16    Inspection Rights. The Agent and the Lenders (and their
respective agents or professional advisors) shall have the right, from time to
time, at their discretion and upon reasonable prior notice to the relevant
party, to visit and inspect any of the offices of any Borrower,

103


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






to discuss the affairs, finances and condition of any Borrower with the officers
thereof and independent accountants therefor and to examine, and audit, during
business hours or at such other times as might be reasonable under applicable
circumstances, any and all of the books, records, financial statements,
collection policies, legal and regulatory compliance, operating and reporting
procedures and information systems, their respective directors, officers and
employees, or other information and information systems (including without
limitation customer service and/or whistleblower hotlines) of the Borrowers, or
held by another for a Borrower or on its behalf, concerning or otherwise
affecting the Properties, the Loan Documents, the Borrower Representative, the
Operating Partnership, Silver Bay, or any Borrower. The Agent and the Lenders
(and their respective agents and professional advisors) shall treat as
confidential any information obtained during the aforementioned examinations
which is not already publicly known or available; provided, however, that the
Agent and the Lenders (and their respective agents or professional advisors) may
disclose such information if required to do so by law or by any regulatory
authority. Upon notice and during regular business hours, each Borrower agrees
to promptly provide the Agent and the Lenders (and their respective agents or
professional advisors) with access to, copies of and extracts from any and all
documents, records, agreements, instruments or information (including, without
limitation, any of the foregoing in computer data banks and computer software
systems) the Agent and the Lenders (and their respective agents or professional
advisors) may reasonably require in order to conduct periodic due diligence
relating to the Borrowers in connection with the Properties and the Loan
Documents. Each Borrower will make available to the Agent and the Lenders (and
their respective agents or professional advisors) knowledgeable financial,
accounting, legal and compliance officers for the purpose of answering questions
with respect to such Borrower and the Properties and to assist in the Agent’s
and the Valuation Agent’s diligence. In addition, the Borrowers shall provide,
or shall cause the Borrower Representative and each Property Manager to provide,
the Agent and the Valuation Agent (and their respective agents or professional
advisors) from time to time, at their discretion and upon reasonable prior
notice to the relevant party, with access to such Person to visit and inspect
the offices of such Person and to examine, and audit, during business hours or
at such other times as might be reasonable under applicable circumstances, any
and all of the books, records, financial statements, collection policies, legal
and regulatory compliance, operating and reporting procedures and information
systems, their respective directors, officers and employees, or other
information and information systems (including without limitation customer
service and/or whistleblower hotlines) of such Persons, concerning or otherwise
affecting the Properties. All costs and expenses incurred by the Agent, the
Lenders and the Valuation Agent (and their respective agents or professional
advisors) in connection with the due diligence and other matters outlined in
this Section shall be paid by the Borrowers. Notwithstanding the foregoing, all
inspections of Properties shall be subject to the rights of tenants pursuant to
Leases entered into in accordance with the terms hereof.
Section 6.17    HOA Dues. It will pay, or cause to be paid, in full when due all
home owners’ association dues and fees for each Property owned by it.
Section 6.18    Conversion to Stabilized Property. It will complete and pay for
all repairs and make all capital expenditures necessary to repair and renovate
any Non-Stabilized Property owned in accordance with the budget and timeframe
submitted to the Agent in connection with the Advance made in respect of such
Non-Stabilized Property and that is necessary to render such

104


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Property a Stabilized Properties. If it becomes aware of any event, circumstance
or other reason that such Non-Stabilized Property will not be converted to a
Stabilized Property within the timeframe submitted to the Agent in connection
with the Advance made in respect of such Non-Stabilized Property, it will
promptly provide written notice to the Agent thereof, together with the reasons
for such delay and a new timeframe for conversion, which shall be subject to the
approval of the Agent (subject to the right of a Lender to post a Formal
Objection within three (3) Business Days after such notice is posted to the Data
Site).
Section 6.19    Hedging Arrangements.
(a)    On or before the sixtieth (60th) day following the Effective Date, each
Borrower (or the Borrowers collectively) shall enter into one (1) or more Hedge
Transactions constituting an interest rate cap agreement whereby the related
Hedge Counterpart is obligated to make payments to the Borrowers if, and to the
extent by which, LIBOR exceeds 3.0% and which are otherwise in form and
substance satisfactory (including the notional amount, term and amortization
rate (if any) of such Hedge Transaction) to the Agent (subject to the right of
the Lenders to submit a Formal Objection within three (3) Business Days after a
draft of the related Hedge Transaction is initially posted to the Data Site by
the Borrower Representative) and each such Hedge Transaction shall be entered
into with a Hedge Counterparty selected by the Borrower and acceptable to the
Agent and the Lenders and governed by a Hedging Agreement. The Borrowers will
maintain such interest rate cap agreements with an aggregate notional amount, as
of any date of determination, not less than the Advances Outstanding on such
date. In addition, any Borrower (or the Borrowers collectively) may enter into
one or more Hedge Transactions otherwise satisfying the requirements of the
preceding sentence if the notional amount, term and amortization rate (if any)
of such Hedge Transaction(s) have been approved by the Agent in writing prior to
the effective date of such Hedge Transaction(s).
(b)    As additional security hereunder, the Borrowers have collaterally
assigned to the Agent for the benefit of the Secured Parties all right, title
and interest of the Borrowers in the Hedge Collateral. The Borrowers each
acknowledge that, as a result of that collateral assignment, no Borrower may,
without the prior written consent of the Agent (unless a Lender is the Hedge
Counterparty and such Hedge Counterparty is a “Defaulting Party” under the
Hedging Agreement or Hedge Transaction), exercise any rights under any Hedging
Agreement or Hedge Transaction, except for the Borrowers’ right under any
Hedging Agreement to enter into Hedge Transactions in order to meet the
Borrowers’ obligations hereunder. Nothing herein shall have the effect of
releasing any Borrower from any of its obligations under any Hedging Agreement
or any Hedge Transaction, nor be construed as requiring the consent of the Agent
or any Secured Party for the performance by any Borrower of any such
obligations. The Borrowers agree that they will not (i) enter into any Hedge
Transaction that would subject any portion or all of the Collateral to
regulation under the Commodity Exchange Act or the rules thereunder
(collectively, the “Act”), and (ii) take any action that would cause the
Calculation Agent or the Paying Agent to be required to register as a commodity
pool operator under the Act. The Borrowers agree to defend, indemnify and hold
harmless the Secured Parties in connection with any breach of the Borrowers’
obligations hereunder.

105


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(c)    The Borrowers agree that they will not (i) enter into any Hedge
Transaction that would subject any portion or all of the Collateral to
regulation under the Commodity Exchange Act or the rules thereunder
(collectively, the "Act"), and (ii) take any action that would cause the
Trustee, the Calculation Agent or the Paying Agent to be required to register as
a commodity pool operator under the Act. The Borrowers agree to defend,
indemnify and hold harmless the Secured Parties in connection with any breach of
the Borrowers' obligations hereunder.
Section 6.20    Anti-Money Laundering Laws. It will comply with all applicable
Anti-Money Laundering Laws and shall provide notice to the Agent and the
Lenders, within two (2) Business Days, of any Anti-Money Laundering Law
regulatory notice or action involving it.
Section 6.21    Maintenance of Properties. It will keep and maintain each of its
Properties in a good, safe and habitable condition and repair, and from time to
time make, or safe and habitable condition and repair, and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto.
Section 6.22    Maintenance of Documents Relating to Properties. The Borrower
shall deliver to the Data Site any new Lease entered into by a Borrower with
respect to a Financed Property that is required to be a part of the Document
Package.
ARTICLE 7    
NEGATIVE COVENANTS
Each of the Borrowers, respectively, covenants with each Lender and the Agent
that for so long as this Agreement is outstanding:
Section 7.1    Debt. It shall not create, incur, assume, guaranty, or suffer to
exist any Debt other than: (%3) Obligations owing pursuant to this Agreement and
the other Loan Documents; (%3) endorsements of instruments or other payment
items for deposit in the ordinary course of business; (%3) unsecured Debt and
other obligations not to exceed $10,000 in the aggregate at any time; (%3) trade
debt incurred in the ordinary course and (%3) Debt in respect of any Hedge
Transaction entered into in compliance with Section 6.19.
Section 7.2    Liens; Dispositions. It shall not create, incur, assume or suffer
to exist any Lien on all or any part of its assets (including, without
limitation, the Collateral) other than Permitted Liens. It shall not sell,
convey, transfer, assign or permit any sale, conveyance, transfer or assignment
of its assets or any interest therein by operation of law or otherwise, except
to the extent contemplated by this Agreement. It shall not sell, assign, convey,
encumber or otherwise transfer any of Property owned by it.
Section 7.3    Investments. It shall not directly or indirectly, lend money or
extend credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any Person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, except
to the extent contemplated by this Agreement.

106


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Section 7.4    Mergers; Consolidations; Sales of Assets; Etc. It shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution) or any
sale, lease or transfer of all or any substantial part of its assets.
Section 7.5    Line of Business. It shall not make any material change in the
nature or conduct of its business as conducted on the Effective Date.
Section 7.6    Subsidiaries. It shall not organize, form or acquire any
subsidiaries other than as explicitly provided in this Agreement.
Section 7.7    Amendment, Modification of Documents or Accounts. It shall not,
without the prior written consents of the Agent and the Required Lenders, amend,
modify, cancel or terminate, or permit the amendment, modification, cancellation
or termination of (a) any Loan Document, (b) its Governing Documents, (d) the
Collection Account or (e) any Reserve Account.
Section 7.8    Bad Acts. It shall not, and it shall not cause or permit any its
subsidiaries, to:
(a)    misappropriate, misapply or convert any Collections, security deposits,
or similar amounts derived from any of the Property;
(b)    fail to pay any homeowners association dues, taxes, assessments,
municipal or governmental rates, charges, impositions, liens and water and sewer
rents or any part thereof, heretofore or hereafter imposed upon it or in respect
of the Properties, as well as all similar claims which if unpaid might become a
lien or charge upon a Borrower, any Property or any other item constituting
Collateral or any part thereof (“HOA or Tax Amounts”), unless, in each case, the
same are not delinquent and are being contested in good faith by appropriate
proceedings diligently conducted and for which appropriate reserves have been
established in accordance with GAAP, but only to the extent of: (x) Collections
received with respect to the Properties and funds in the Insurance and Tax
Reserve Account available to pay such HOA or Tax Amounts; and (y) amounts
distributed to the Borrowers or Borrower Representative pursuant to Section
2.8(b)(xiii) of the Credit Agreement as a result of a failure to include in the
Insurance and Tax Reserve Account Required Amounts sufficient amounts for HOA or
Tax Amounts, whether such failure resulted from a miscalculation or otherwise
(and for avoidance of doubt, unpaid HOA or Tax Amounts shall constitute losses
under this subsection (ii), but only to the extent of (x) and (y) above);
(c)    remove and fail to replace (with personal property of the same utility
and of similar value) any fixtures, equipment, and/or other articles of personal
property owned by it and attached as fixtures to, or used as fixtures in
connection with, any Property owned by it, except for removal of obsolete or
unnecessary fixtures in the ordinary course of maintaining and renovating such
Property;
(d)    misapply, misappropriate or convert or permit, to the extent of its
power, any of its Affiliates to misappropriate, misapply or convert of any
Insurance Proceeds, construction proceeds, Condemnation Proceeds, Conveyance
Proceeds, any amounts withdrawn from the Ongoing Reserve

107


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Account for the payment of Qualified Expenses or Excess Expenses, any amounts
withdrawn from the Insurance and Tax Reserve Account for the payment of any real
property taxes or assessments or insurance premiums, any amounts withdrawn from
the Renovation Cost Reserve Account for the payment of renovation costs, any
amounts withdrawn from the Insurance Proceeds Account for the payment of costs
and expenses of repairs to any related Property, any amounts withdrawn from the
Flood Damage Reserve Account for the payment of costs and expenses of repairs to
any related flood damage Property and/or security deposits affecting any
Property;
(e)    commit any act(s) of actual waste on or with respect to any Property
owned by it;
(f)    to the extent of Collections received with respect to the Properties and
funds in the Insurance and Tax Reserve Account available therefore, fail to
maintain insurance with respect to any Property owned by it or otherwise as
required in this Agreement;
(g)    directly or indirectly transfer title to its Equity Interests;
(h)    engage in any fraud, willful misconduct or intentional misrepresentation
in connection with this Agreement or any other Loan Document;
(i)    without the prior written consent of the owner of its Equity Interest
(the Trust Guarantor, which consent shall be granted only upon prior written
consent of the holder of the Equity Interest in the Trust Guarantor), take any
action that is, or in contemplation or furtherance of, any Insolvency Action;
(j)    voluntarily seek, cause or take any action to effect its dissolution or
liquidation;
(k)    assert that this Agreement or any other Loan Document, or any Lien
arising thereunder, is not the legal, valid and binding obligation of such
Person or any other party thereto;
(l)    sell, convey, voluntarily transfer or voluntarily encumber any Property
or other Collateral other than in compliance with the provisions of this
Agreement and the other Loan Documents; or
(m)    take any action, or fail to take any action, which materially prevents,
delays or hinders the perfection of the Lien of the Agent in any portion or all
of the Collateral.
Section 7.9    Restricted Payments. It shall not, directly or indirectly,
declare, pay or make any Restricted Payment, or set aside or otherwise deposit
or invest any sums for such purpose, or agree to do any of the foregoing;
provided, that any Borrower may declare, pay or make Permitted Distributions.
Section 7.10    Accounts. It shall not establish, maintain or suffer to exist
any Deposit Account or Securities Account by or on behalf of itself except as
permitted by this Agreement or another Loan Document.
Section 7.11    Equity Interests. It shall not issue or grant any right to any
Person to receive, directly or indirectly, any Equity Interests.

108


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Section 7.12    No Other Accounts. It shall not, except to the extent expressly
permitted by this Agreement, (i) open or permit to remain open any cash,
securities or other account with any bank, custodian or institution, (ii) open
or permit to remain open any sub-account of any cash, securities or other
account with any bank, custodian or institution, (iii) permit any funds of
Persons other than the Borrowers to be deposited or held in any of the
Collection Account, the Loan Account, the Insurance Proceeds Account or the
Reserve Accounts or (iv) permit any cash (including any Collections or other
proceeds of any Properties) to be deposited or held in any account other than
cash and Permitted Investments that could be distributed as a Restricted
Payments by a Borrower unless such account is subject to an Account Control
Agreement.
ARTICLE 8    
DEFAULT
Section 8.1    Default. Each of the following shall constitute an “Event of
Default” under this Agreement:
(a)    Failure to Pay. Any Borrower shall default in the payment of the Advances
Outstanding on the Scheduled Maturity Date, any Interest Payment Amount is not
paid in full on any Payment Date and such failure continues for two (2) Business
Days, or any other amount (including fees, expenses or other obligations)
payable to the Agent or any other Secured Party hereunder or under any other
Loan Document is not paid when due and such failure continues for five (5)
Business Days.
(b)    Failure to Observe Covenants. Any Borrower shall fail to perform or
comply with any term or condition contained in Section 6.2, Section 6.3, Section
6.6, Section 6.7, Section 6.8, Section 6.9, Section 6.10 or Article 7 of this
Agreement, any Borrower shall fail to perform or comply with any other term or
condition contained in this Agreement (other than Section 5.19 or Section
6.15(a)) or any other Loan Document and such failure specified in this subclause
(ii) shall continue for a period of thirty (30) days after the earlier to occur
of (1) the date upon which a Responsible Officer of the Borrower Representative
has knowledge of such failure and (2) the date upon which written notice thereof
is given to the Borrower Representative by the Agent or any Lender or the Master
Property Manager shall fail to perform or comply with any other term or
condition contained in this Agreement and such failure specified in this
subclause (iii) shall continue for a period of thirty (30) days after the
earlier to occur of (1) the date upon which a Responsible Officer of the Master
Property Manager has knowledge of such failure and (2) the date upon which
written notice thereof is given to the Master Property Manager by the Agent or
any Lender.
(c)    Failure to Observe OFAC. Any failure on the part of any Borrower to duly
observe or perform any of its covenants set forth in Section 6.15(a) or the
representation and warranty in Section 5.19 shall fail to be correct in respect
of a Tenant of any Property and, in each case, the applicable Borrower fails to
notify OFAC within five (5) Business Days of obtaining knowledge that such
Tenant is on any of the lists described in those sections and promptly take such
steps as may be required by OFAC with respect to such Tenant.
(d)    Misrepresentation. Any representation or warranty contained in this
Agreement or any other Loan Document shall be or shall have been or proves to be
incorrect, false or misleading

109


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






in any material respect (without duplication of any materiality qualifier
contained herein or therein) when made or deemed made, without regard to any
knowledge or lack of knowledge thereof by the Agent or any Lender; provided that
it shall not be an Event of Default under this clause (c) in the event of a
breach of a representation or warranty contained on Schedule 2 hereto so long as
one or more additional or substitute Eligible Properties is made part of the
Facility within thirty (30) days after the earlier to occur of (1) the date upon
which a Responsible Officer of the Borrower Representative has knowledge of such
failure and (2) the date upon which written notice thereof is given to the
Borrower Representative by the Agent or any Lender and, as a result thereof,
such breach ceases to exist as of such thirtieth (30th) day.
(e)    Judgments. Any judgment or order or series of judgments or orders for the
payment of money is rendered against any Borrower, the Trust Guarantor or the
LLC Guarantor by a court of competent jurisdiction, unless such judgment(s) or
order(s) has, within thirty (30) days of the entry thereof, been vacated,
satisfied, dismissed or bonded pending appeal or, in the case of judgment(s) or
order(s) the entire amount of which is covered by insurance (subject to
applicable deductibles), the insurer in respect of which has accepted complete
liability therefor in writing or is rendered against the Master Property Manager
or the Sponsor by a court of competent jurisdiction, which judgment or judgments
(in the aggregate exceed $1,000,000, unless such judgment(s) or order(s) has,
within sixty (60) days of the entry thereof, been vacated, satisfied, dismissed
or bonded pending appeal or, in the case of judgment(s) or order(s) the entire
amount of which is covered by insurance (subject to applicable deductibles), the
insurer in respect of which has accepted complete liability therefor in writing.
(f)    Voluntary Bankruptcy; Appointment of Receiver. Any Borrower, the Borrower
Representative or any Guarantor becomes unable, or fails, or admits in writing
its inability, to generally pay its debts as such debts become due, makes an
assignment for the benefit of creditors, files a petition in bankruptcy,
petitions or applies to any tribunal for any receiver or any trustee of such
Person or any substantial part of the property of such Person, commences any
proceeding relating to such Person under any reorganization, arrangement,
composition, readjustment, liquidation or dissolution law or statute of any
jurisdiction, whether in effect now or after this Agreement is executed or the
board of directors (or similar governing body) of such Person (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 8.1(e).
(g)    Involuntary Bankruptcy. If, within sixty (60) days after the filing of a
bankruptcy petition or the commencement of any proceeding against any Borrower,
the Borrower Representative or any Guarantor seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, the proceeding
shall not have been dismissed, within thirty (30) days after the appointment,
without the consent or acquiescence of such Person, of any trustee, receiver or
liquidator of such Person or all or any substantial part of the properties of
such Person, the appointment shall not have been vacated or (ii) any order for
relief is granted in any bankruptcy proceeding against such Person.

110


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(h)    Dissolution. Any action is taken that is intended to result, or results,
in the dissolution, liquidation or termination of the existence of any Borrower,
the Borrower Representative or any Guarantor.
(i)    Tax or ERISA Liens. The IRS shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of any Borrower or any
Guarantor and such lien shall not have been released within five (5) Business
Days, or the Pension Benefit Guaranty Corporation shall file notice of a Lien
pursuant to Section 4068 of ERISA with regard to any of the assets of any
Borrower or any Guarantor and such Lien shall not have been released within five
(5) Business Days.
(j)    Lien Not First Priority. The Agent shall fail for any reason to have a
first priority perfected security interest in all or any portion of Pledged
Securities.
(k)    Defaults Under Other Agreements. Any default by the Operating Partnership
or Silver Bay under any agreement to which such Person is a party, which default
is not cured within any applicable cure period or waived and with respect to
which the amount claimed exceeds $1,000,000, singly or in the aggregate.
(l)    Master Property Manager Event of Default. Any Master Property Manager
Event of Default occurs and such default shall continue unremedied for a period
of thirty (30) days after the earlier to occur of (1) the date upon which a
Responsible Officer of the Master Property Manager has knowledge of such event
and (2) the date upon which written notice thereof is given to the Master
Property Manager by the Agent or any Lender.
(m)    Termination of Master Property Management Agreement. TheAt any time on or
after the Master Property Manager Account Effective Date, the Master Property
Management Agreement shall terminate.
(n)    Termination of Master Property Manager Blocked Account Agreement. The
Master Property Manager Blocked Account Agreement shall terminate.
(o)    Termination of Lockbox Agreement. At any time on or after the Master
Property Manager Account Effective Date, the Lockbox Agreement shall terminate
without the consent of the Agent.
(p)    Failure to Maintain Master Property Manager Account or the Lockbox. At
any time on or after the Master Property Manager Account Effective Date, the
Master Property Manager shall fail to perform or fail to cause the Master
Property Manager Account Bank to perform any of its duties relating to the
Master Property Manager Account as described in Section 2.26 hereof or the
Lockbox shall terminate.
(q)    (n) Termination of an Eligible Property Management Agreement, Property
Management Agreement, Property Manager Acknowledgement or Blocked Account
Control Agreement. Any (i) Eligible Property Management Agreement or Property
Management Agreement shall terminate and such agreement is not replaced with an
Eligible Property Management Agreement with a Property Manager within sixty (60)
days after the date of such termination

111


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(provided that, if such an Eligible Property Management Agreement has not been
entered into within thirty (30) days after the date of such termination, the
Master Property Manager shall, or shall cause one of its Affiliates to,
undertake the property management duties related to such Properties in
accordance with the provisions of this Agreement), (ii) Property Manager shall
resign and such Person is not replaced with another Property Manager pursuant to
an Eligible Property Management Agreement within thirty (30) days after the date
of such resignation, (iii) any Blocked Account Control Agreement shall terminate
without the consents of the Agent and the Required Lenders and such agreement is
not replaced with another Blocked Account Control Agreement within thirty (30)
days after the date of such termination or (iv) any Property Manager
Acknowledgement shall terminate without the consents of the Agent and the
Required Lenders and such agreement is not replaced within thirty (30) days
after the date of such termination.
(r)    (o) Change of Control. A Change of Control shall occur.
(s)    (p) Loan Documents. At any time after the execution and delivery thereof,
this Agreement or any other Loan Document ceases to be in full force and effect
or shall be declared null and void, or the Agent shall not have or shall cease
to have a valid and perfected Lien in any Collateral purported to be covered by
the Loan Documents with the priority required by the relevant Loan Document or
any Borrower, the Master Property Manager, any Guarantor or any of their
respective Affiliates shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability under
any Loan Document to which it is a party.
(t)    (q) Insolvency Opinions. Any of the assumptions contained in any
non-consolidation opinion letter delivered by Orrick, Herrington & Sutcliffe LLP
on the Effective Date or in connection with any Joinder is, or shall become,
untrue in any material respect.
(u)    (r) Guarantor Default. Any Guarantor Default shall occur.
(v)    (s) Ratio Compliance. Any of the following shall occur:
(i)    the Debt Service Coverage Ratio is less than 1.25:1;
(ii)    the Debt Yield Ratio is less than 7.0%;
(iii)    the Loan To Value Ratio for Non-Stabilized Properties exceeds 60% for
thirty (30) consecutive days after the most recent Quarterly Valuation; or
(iv)    the Loan To Value Ratio for Stabilized Properties exceeds 60% for thirty
(30) consecutive days after the most recent Quarterly Valuation.
(w)    (t) Sponsor Financial Covenants. The failure by Silver Bay to be in
compliance with any Sponsor Financial Covenant at any time.
(x)    (u) Flood Damage Amounts. The Borrowers shall fail to deposit to the
Flood Damage Reserve Account any Flood Damage Deposit Amount required to be
deposited therein on or before the related Flood Damage Reserve Account Deposit
Date.

112


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(y)    (v) Monthly Net Cash Flow Reserve Account Required Deposit Amounts. The
Borrowers shall fail to deposit to the Monthly Net Cash Flow Reserve Account any
Monthly Net Cash Flow Required Deposit Amount, in full in immediately available
funds, on the related Monthly Net Cash Flow Reserve Account Required Deposit
Amount Deposit Date.
(z)        (w)    Linked Accounts. AnyThe Master Property Manager Account or any
Property Manager Account that is at any time subject to a Blocked Account
Control Agreement shall at any time have any other account, other than the
Collection Account, linked to such Property Manager Accountaccount, whether by a
zero balance account connection or other automated funding mechanism.
Section 8.2    Remedies Upon Default.
(j)    Upon the occurrence of any Event of Default, the obligation, if any, of
each Lender to make Advances shall terminate and the Agent may, and at the
direction of the Required Lenders shall, by notice to the Borrower
Representative, declare the Termination Date to have occurred (provided, that
upon the occurrence of any Event of Default described in Section 8.1(e), (f) or
(g), no such declaration shall be necessary and the acceleration hereinafter
described shall occur automatically), whereupon the Advances Outstanding shall
be accelerated and the same, and all interest accrued thereon and all other
Obligations, shall forthwith become due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the other Loan Documents to the contrary
notwithstanding, and the Agent, on behalf of the Lenders, shall have any and all
rights and remedies available to it under Applicable Law, this Agreement and the
other Loan Documents or otherwise and shall, at the direction of the Required
Lenders and subject to compliance with the provisions of Article 9, take such
actions and exercise such powers as so directed and to enforce such rights and
remedies under Applicable Law, this Agreement and the other Loan Documents,
including with respect to the Collateral and in any event, including, without
limiting the generality of the foregoing, the right to sell, assign or otherwise
dispose of the Collateral or any part thereof, at public or private sale in
accordance with Applicable Law.
(k)    No right or remedy herein conferred upon the Agent is intended to be
exclusive of any other right or remedy contained herein or in any instrument or
document delivered in connection with or pursuant to this Agreement, and every
such right or remedy contained herein and therein or now or hereafter existing
at law or in equity or by statute, or otherwise may be exercised separately or
in any combination.
(l)    No course of dealing between the Borrowers, on the one hand, and the
Agent or any Secured Party, on the other hand, or any failure or delay on any
Secured Party’ or Agent’s part in exercising any rights or remedies hereunder or
under any Loan Document shall operate as a waiver of any rights or remedies of
the Agent or any Secured Party and no single or partial exercise of any rights
or remedies hereunder or thereunder shall operate as a waiver or preclude the
exercise of any other rights or remedies hereunder or thereunder.
(m)    For the avoidance of doubt, any sales, use, excise, value-added, gross
receipts (in the nature of a sales tax), services, consumption, and other
similar transaction-based taxes, however

113


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






designated, that are properly levied by any Governmental Authority upon or in
respect of the exercise of rights and remedies by the Agent and the other
Secured Parties under this Agreement shall be deemed to be, for all purposes, an
Advance.
ARTICLE 9    
THE AGENT
Section 9.1    Authorization and Action.
(n)    Each Lender hereby designates and appoints Bank of America, National
Association (and Bank of America, National Association accepts such designation
and appointment) as Agent hereunder, and authorizes the Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
the Agent by the terms of this Agreement together with such powers as are
reasonably incidental thereto. In performing its functions and duties hereunder,
the Agent shall act solely as agent for the Lenders and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any other party hereto or any of their respective successors
or assigns. The Agent shall not be required to take any action which exposes it
to personal liability or which is contrary to this Agreement or Applicable Law.
The appointment and authority of the Agent hereunder shall terminate at the
indefeasible payment in full of the Obligations.
(o)    Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Agent.
Section 9.2    Delegation of Duties. The Agent may execute any of its duties
under any of the Loan Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.
Section 9.3    Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person's own gross negligence or
willful misconduct or, in the case of the Agent, the breach of its obligations
expressly set forth in this Agreement) or (ii) responsible in any manner to any
of the Secured Parties for any recitals, statements, representations or
warranties made by any Borrower, the Borrower Representative, the Master
Property Manager, the Sponsor or any other party in this Agreement or in any
other Loan Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or any other Loan Document to which it is a party for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of any Borrower, the Borrower Representative, any Guarantor, the Master
Property Manager or the Sponsor to perform any of their respective obligations
hereunder, or for the satisfaction of any condition specified herein. The Agent
shall not be under any obligation to any Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of any

114


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Borrower, the Borrower Representative, any Guarantor, the Master Property
Manager or the Sponsor.
Section 9.4    Reliance.
(k)    The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, written
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Agent), independent accountants and other experts selected by the Agent.
(l)    The Agent shall be fully justified in failing or refusing to take any
action under any of the Loan Documents unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders, on a several basis, against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.
(m)    The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Loan Documents in accordance with a
request of the Required Lenders or any Lender, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all present and future Lenders.
(n)    The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Loan Documents in accordance with a
request of the Required Lenders or any Lender, as applicable.
(o)    The Agent shall not be deemed to have knowledge of any Default or Event
of Default unless it has received written notice thereof from a Borrower, the
Borrower Representative, any Guarantor, the Master Property Manager, the Sponsor
or a Secured Party. In the event that the Agent receives such a notice, it shall
promptly give notice thereof to each Lender. The Agent shall take such action
with respect to such event as shall be reasonably directed in writing by the
Required Lenders.
Section 9.5    Non-Reliance on Agent. Each Lender expressly acknowledges that
neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agent hereafter taken, including any review of the
affairs of any Borrower, the Borrower Representative, any Guarantor, the Master
Property Manager or the Sponsor shall be deemed to constitute any representation
or warranty by the Agent to the Lenders. Each Lender represents to the Agent
that it has, independently and without reliance upon the Agent, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of an investigation into the business, operations, property, financial
and other condition and creditworthiness of the Borrowers, the Borrower
Representative, any Guarantor, the Master Property Manager and the Sponsor and
the Collateral and made its own decision to make its Commitment hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent, and based on such documents
and information

115


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






as it shall deem appropriate at the time, continue to make its own analysis,
appraisals and decisions in taking or not taking action under any of the Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrowers, the Borrower Representative, any Guarantor,
the Master Property Manager and the Sponsor and the Collateral. Except for
notices, reports and other documents received by the Agent hereunder, the Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Borrower, the
Borrower Representative, any Guarantor, the Master Property Manage, the Sponsor
or the Collateral which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
Section 9.6    Indemnification. Each Lender agrees to indemnify, severally, in
proportion to each such Lender's then-applicable Pro Rata Share, the Agent in
its capacity as such (without limiting the obligation (if any) of the Borrowers
to reimburse the Agent for any such amounts), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the obligations under this
Agreement, including the Advances Outstanding) be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of the Agent resulting from its own gross negligence or willful
misconduct. The provisions of this Section shall survive the payment of the
Obligations, the termination of this Agreement, and any resignation or removal
of the Agent.
Section 9.7    Agent in its Individual Capacity. The Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Borrower, the Borrower Representative, any Guarantor, the
Master Property Manager, the Sponsor and any other party to a Loan Document as
though it were not the Agent hereunder. None of the provisions to this Agreement
shall require the Agent to expend or risk its own funds or otherwise to incur
any liability, financial or otherwise, in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it.
Section 9.8    Successor Agents. The Agent may resign as Agent upon thirty (30)
days’ notice to each Lender and the Borrower Representative with such
resignation becoming effective upon a successor agent succeeding to the rights,
powers and duties of the Agent pursuant to this Section. In addition, the
Required Lenders may remove the Agent as Agent upon thirty (30) days' notice to
the Agent, each Lender and the Borrower Representative upon a finding certified
to by such Required Lenders that the Agent has materially breached its duties
hereunder, which notice shall set forth with specificity the nature and dates of
any such material breaches. If the Agent shall resign or be removed as Agent
under this Agreement, then the Required Lenders shall appoint a successor
administrative agent, which may be a Lender, and, if not a Lender, with the
prior written

116


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






consent of the Borrower (such consent not to be unreasonably withheld or
delayed). Any successor Agent shall succeed to the rights, powers and duties of
resigning or removed Agent, and the term “Agent” shall mean such successor
Agent, effective upon (and the former Agent's rights, powers and duties as Agent
shall be terminated upon) (i) the execution, acknowledgement, and delivery by
such successor Agent of an instrument accepting such appointment and assuming
all duties and obligations of the Agent under this Agreement and (ii) the
execution, acknowledgement, and delivery by such successor Agent of instruments
accepting such appointment and assuming all duties and obligations of the Agent
under each other Loan Document to which the Agent is a party. Thereupon, the
resignation or removal of the former Agent shall become effective and the former
Agent's rights, powers and duties as Agent shall be terminated and such
successor Agent, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties, and obligations of the former Agent
under this Agreement, with like effect as if originally named as Agent. After
the retiring Agent's resignation as Agent or the removal of the Agent as Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
ARTICLE 10    
ASSIGNMENTS AND PARTICIPATIONS
Section 10.1    Assignments and Participations.
(a)    Any Lender may, at its option, sell with novation all or any part of
their right, title and interest in, and to, and under the Advances and this
Agreement, on either a pro rata or senior/subordinate basis or otherwise, in the
sole discretion of such Lender (an “Assignment”), to one or more additional
Lenders. Prior to the occurrence of any Event of Default, the prior consent of
the Borrower Representative will be required for any Assignment to any Person
other than another Lender, any Participant or any Affiliate of any Lender or any
Participant; such consent will not be unreasonably withheld or delayed. Each
additional Lender shall enter into an assignment and assumption agreement (the
“Assignment and Assumption”) assigning a portion of a Lender’s (the “Assigning
Lender”) rights and obligations under the Advances, and pursuant to which the
additional Lender accepts such assignment and assumes the assigned obligations.
From and after the effective date specified in the Assignment and Assumption (i)
each new Lender shall be a party hereto and to each Loan Document to the extent
of the applicable percentage or percentages set forth in the Assignment and
Assumption and, except as specified otherwise herein, shall succeed to the
rights and obligations of the Assigning Lender in respect of the Advances, and
(ii) the Assigning Lender shall, to the extent such rights and obligations have
been assigned by it pursuant to such Assignment and Assumption, relinquish its
rights and be released from its obligations hereunder and under the Loan
Documents.
(b)    Each of the Borrowers agrees that it shall, in connection with any sale
of all or any portion of the Advances, whether in whole or to any new Lender or
Participant, within ten (10) Business Days after requested by the Agent, furnish
the Agent with the certificate required under Section 6.12 hereof and such other
information as reasonably requested by any new Lender or Participant in
performing its due diligence in connection with its purchase of an interest in
the Advances.

117


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(c)    Each of the Borrowers shall execute supplemental notes in the principal
amount of each new Lender’s Pro Rata Share of the Advances substantially in the
form of the Note, and such supplemental note shall be payable to order of such
new Lender, be dated as of the Effective Date, and mature on the Scheduled
Maturity Date. Each such supplemental note shall provide that it evidences a
portion of the existing Obligations hereunder and under the Note and not any new
or additional indebtedness of the Borrowers. The term “Note” as used in this
Agreement and in all the other Loan Documents shall include all such
supplemental notes.
(d)    The Agent shall maintain at its domestic lending office, or at such other
location as the Agent, shall designate in writing to each Lender and the
Borrower Representative, a copy of each Assignment and Assumption delivered to
and accepted by it and a register for the recordation of the names and addresses
of each Lender, the amount of each Lender’s Pro Rata Share of the Advances and
the name and address of each Lender’s agent for service of process (the
“Register”) and shall provide the Calculation Agent and the Paying Agent with
notice of the names and addresses of each Lender and the amount of each Lender’s
Pro Rata Share of the Advances after giving effect to such Assignment and
Acceptance. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Agent and each Lender,
and each party hereto may treat each person or entity whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection and copying by the Borrowers, the
Paying Agent, the Calculation Agent and each Lender during normal business hours
upon reasonable prior notice to the Agent. Any Lender may change its address and
its agent for service of process upon written notice to the Agent, which notice
shall only be effective upon actual receipt by the Agent, which receipt will be
acknowledged by the Agent upon request.
(e)    Notwithstanding anything herein to the contrary, any Lender may sell to
any financial institution or other entity (such financial institution or entity,
a “Participant”) a participation interest in the portion of the Advances made by
such Lender (a “Participation”). Prior to the occurrence of any Event of
Default, the prior consent of the Borrower Representative will be required for
any Participation; such consent will not be unreasonably withheld or delayed. No
Participant shall be considered a Lender hereunder or under the Note or the Loan
Documents. No Participant shall have any rights under this Agreement, the Note
or any of the Loan Documents and a Participant’s rights in respect of such
participation shall be solely against the related Lender as set forth in the
participation agreement executed by and between the related Lender and such
Participant. No participation shall relieve the related Lender from its
obligations hereunder or under the Note or the Loan Documents and such Lender
shall remain solely responsible for the performance of its obligations
hereunder.
(f)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, amounts owing to it
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System), provided that no such
security interest or the exercise by the secured party of any of its rights
thereunder shall release such Lender from its funding obligations hereunder.

118


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






ARTICLE 11    
THE MASTER PROPERTY MANAGER
Section 11.1    Representations and Warranties of the Master Property Manager.
To induce each Lender to enter into this Agreement and the other Loan Documents
and to make Advances, the Master Property Manager hereby represents and warrants
to each Lender and the Agent, on the Effective Date and on each Borrowing Date
that the following statements are true and correct:
(a)    Formation and Good Standing. It has been duly formed and is validly
existing as a limited partnership in good standing under the laws of the State
of Delaware, with all requisite power and authority to own or lease its
properties and to conduct its business as such business is presently conducted
and to enter into and perform its obligations pursuant to this Agreement.
(b)    Due Qualification. It is duly qualified to do business as a limited
partnership, is in good standing as a limited partnership, and has obtained all
necessary licenses and approvals in all jurisdictions in which the failure to
maintain such qualification, licenses or approvals could be reasonably expected
to have a material adverse effect on its ability to perform its duties and
obligations hereunder or under any other Loan Document to which it is a party,
the ownership or lease of its property and/or the conduct of its business as
currently constituted.
(c)    Power and Authority; Due Authorization. It has all necessary partnership
power, authority and legal right to execute and deliver this Agreement and the
Master Property Management Agreement and each of the other Loan Documents to
which it is a party and carry out the terms of the Loan Documents to which it is
a party and has duly authorized by all necessary partnership action the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party.
(d)    Binding Obligation. This Agreement and each other Loan Document to which
it is a party constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and general principals of
equity (whether considered in a suit at law or in equity).
(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Loan Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, its Governing Documents,
result in the creation or imposition of any Lien upon any of its properties
(except the Liens created by the Loan Documents), or violate any Applicable Laws
in any material respect.
(f)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to its knowledge, threatened against it, before any Governmental
Authority asserting the invalidity of this Agreement or any other Loan Document,
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any other Loan Document or seeking any

119


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






determination or ruling that could reasonably be expected to have a material
adverse effect on the business, properties or prospects of the Master Property
Manager.
(g)    All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by it of this Agreement and any
other Loan Document to which it is a party have been obtained.
(h)    Reports Accurate. All Monthly Reports, information, exhibits, financial
statements, documents, books, records or reports furnished or to be furnished by
it to the Agent or any Lender in connection with this Agreement or any other
Loan Document are, in all material respects, accurate, true and correct in all
material respects as of the date specified therein or the date so furnished (as
applicable) and, solely with respect to any unaudited financial statements
delivered hereunder, subject to normal year-end audit adjustments and the
absence of footnotes.
(i)    Performance. It has the knowledge, the experience and the systems,
financial and operational capacity available to timely perform each of its
obligations hereunder and under the Master Property Management Agreement.
Section 11.2    Covenants of the Master Property Manager.
For so long as this Agreement is outstanding:
(p)    Compliance with all Applicable Laws. The Master Property Manager will
comply with all Applicable Laws, except in each case where such non-compliance
could not be reasonably expected to have a material adverse effect on its
ability to perform its duties and obligations hereunder or under any other Loan
Document to which it is a party, the ownership or lease of its property and/or
the conduct of its business as currently constituted.
(q)    Preservation of Existence. The Master Property Manager will preserve and
maintain its existence as a limited partnership, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a foreign limited partnership in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
material adverse effect on its ability to perform its duties and obligations
hereunder or under any other Loan Document to which it is a party, on the
ownership or lease of its property and/or the conduct of its business as
currently constituted.
(r)    Obligations. The Master Property Manager’s duties shall include
coordination and oversight of all Property Managers, including maintaining
compliance by each Property Manager with its Eligible Property Management
Agreement or Property Management Agreement, as applicable, and the Cash
Management Requirements.
(s)    Keeping of Records and Books of Account. The Master Property Manager will
maintain and implement administrative and operating procedures, and keep and
maintain all

120


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






documents, books, records and other information reasonably necessary or
advisable for the performance of its obligations hereunder and under the Master
Property Management Agreement.
(t)    Performance and Compliance with Loan Documents. The Master Property
Manager will, at its expense, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under
each Loan Document to which it is a party.
(u)    Notices. The Master Property Manager will notify the Agent and each
Lender in writing and in reasonable detail as soon as possible and in any event
within three (3) Business Days after the occurrence of each Backup Property
Manager Reporting Event, each Master Property Manager Event of Default (which
notice shall include a written statement of its chief financial officer or chief
accounting officer setting forth the details of such event and the action that
the Master Property Manager proposes to take with respect thereto), any Lien
asserted or claim made against any portion of the Collateral hereunder, any
Property and any collateral under the Guarantor Pledge Agreement, of which it
has or obtains knowledge or notice, the occurrence of any breach by the Master
Property Manager of any of its representations, warranties and covenants
contained herein or in the Master Property Management Agreement and the
occurrence of any other event, of which it has or obtains knowledge or notice,
which could reasonably be expected to have a material adverse effect on the
security interest granted herein or in the Guarantor Pledge Agreement.
(v)    Enforcement of Eligible Property Management Agreements and Property
Management Agreements. The Master Property Manager shall enforce the provisions
of each Eligible Property Management Agreement and Property Management Agreement
in accordance with its terms, ensure that each Property Manager complies with
the Leasing Standards with respect to each of the Properties, ensure that each
Property Manager complies with the applicable Cash Management Requirements and
ensure that each Property Manager manages the Properties subject to the related
Eligible Property Management Agreement or Property Management Agreement, as
applicable, in accordance with Accepted Management Practices. The Master
Property Manager will exercise its rights under each Eligible Property
Management Agreement or Property Management Agreement, as applicable, in a
manner that will not have an adverse effect upon any of the Properties, the
timeliness of receipt of any Collections, the ability of the Borrowers to pay
the Obligations as provided for in the Loan Documents or the interests of any
Secured Party.
(a)    Maintenance of Master Property Manager Account and Lockbox. On and after
the Master Property Manager Account Effective Date, the Master Property Manager
shall perform all of its duties and obligations under Section 2.26 hereof
relating to the Master Property Manager Account and the Lockbox.
(b)    (h) Maintenance of Documents Relating to Properties. The Master Property
Manager shall maintain at its offices the original Purchase Agreements, Title
Insurance Policies, deeds and other documents that are part of each Document
Package and shall provide access to the Agent and the Lenders to review each
such document, upon request therefor.
(c)    (i) Reporting. The Master Property Manager shall provide the Agent with a
Monthly Report for each Property financed by the Facility (i) on each Reporting
Date and (ii) annually on the twentieth (20th) day after the end of each fiscal
year.

121


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(d)    (j) Delivery of Information. It shall furnish, or cause to be furnished,
to the Agent:
(i)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Master Property Manager, the audited consolidated
balance sheet of the Master Property Manager and its consolidated subsidiaries
as at the end of such fiscal year and the related consolidated statements of
income and cash flows of the Master Property Manager and its consolidated
subsidiaries for such fiscal year, commencing with its fiscal year ending in
calendar year 2014, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on in conformity with GAAP, with the
opinion thereon of an independent public accountant reasonably acceptable to the
Agent, together with such information as shall be reasonably required to permit
the reconciliation of the net worth and liquidity of the Master Property Manager
as set forth in such financial statements to the Net Worth and Liquidity
required to be maintained by the Master Property Manager pursuant to the Sponsor
Financial Covenants;
(ii)    as soon as available and in any event within forty-five (45) days after
the end of the first three fiscal quarters of each fiscal year of the Master
Property Manager, an unaudited consolidated balance sheet of the Master Property
Manager and its consolidated subsidiaries as at the end of each such fiscal
quarter and the related statements of income and cash flows of the Master
Property Manager and its consolidated subsidiaries for such quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, commencing with its fiscal quarters ending in calendar year
2014, setting forth in each case in comparative form the figures for the
corresponding quarter in the previous fiscal year, all certified as to fairness
of presentation and conformity with GAAP (other than with respect to lack of
footnotes and being subject to normal year-end adjustments) by a Responsible
Officer of the Master Property Manager, together with such information as shall
be reasonably required to permit the reconciliation of the net worth and
liquidity of the Master Property Manager as set forth in such financial
statements to the Net Worth and Liquidity required to be maintained by the
Master Property Manager pursuant to the Sponsor Financial Covenants; and
(iii)    simultaneously with the delivery of each set of financial statements
referred to in subclauses (i) and (ii) above, a certificate of a Responsible
Officer of the Master Property Manager certifying (i) that the Master Property
Manager has complied with all covenants and agreements in the Loan Documents
applicable to such Person and (ii) that no Default or Event of Default relating
to the Master Property Manager exists on the date of such certificate, and if
any such Default or Event of Default then exists, setting forth the details
thereof and the action which the Master Property Manager is taking or proposes
to take with respect thereto.
(e)    (k) OFAC. At all times that any Obligations remain unpaid, it shall, and
shall cause the Master Property Manager to be, in full compliance with all
applicable orders, rules, regulations and recommendations of OFAC.
(f)    (l) Cooperation. Upon the occurrence of a Master Property Manager Event
of Default, the Master Property Manager will cooperate with the Backup Property
Manager in order

122


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






to cause the duties and obligations of the Master Property Manager to be
transferred on a timely basis to the Backup Property Manager, including
providing the Backup Property Manager with access to the books and records of
the Master Property Manager such that the Backup Property Manager can track all
property management activities of the Property Managers and coordinate the
management of each of the Properties by the related Property Managers under each
Property Management Agreement and Eligible Property Management Agreement.
(g)    (m) Other. The Master Property Manager will furnish to each Lender and
the Agent, promptly, from time to time, such other information, documents,
records or reports respecting the Properties, the Property Managers and the
Eligible Property Management Agreements and Property Management Agreements as
any Lender or the Agent may from time to time reasonably request.
Section 11.3    Grant of Security Interest. To secure the full and prompt
performance of its duties hereunder, the Master Property Manager hereby Grants
to the Agent, on behalf of the Secured Parties, a continuing first priority Lien
on and security interest in all of its right, title and interest, whether now
owned or hereafter acquired, in, to and under (but none of its obligations
under) (i) the Master Property Manager Account, and all items received by the
Lockbox and processed by the Depositary Bank (as defined in the Lockbox
Agreement) for deposit in the Master Property Manager Account, (ii) each
Eligible Property Management Agreement, each Property Management Agreement and
the Property Management Agreements Assignment, in each case only to the extent
that such Eligible Property Management Agreements, such Property Management
Agreements and such Property Management Agreements Assignment relate to any
Property, (iiiii) the Property Management Agreement, dated as of May 17, 2013,
between the Master Property Manager and Silver Bay Property Corp. relating to
Phoenix, including the Trust Operating Account as defined therein and the
security interest granted by Silver Bay Property Corp. to the Master Property
Manager in such Trust Operating Account, (iiiiv) the Property Management
Agreement, dated as of May 17, 2013, between the Master Property Manager and
Silver Bay Property Corp. relating to Atlanta, including the Trust Operating
Account as defined therein and the security interest granted by Silver Bay
Property Corp. to the Master Property Manager in such Trust Operating Account,
and (ivv) all proceeds thereof, and assigns to the Agent, on behalf of the
Secured Parties, (I) the security interest granted by Silver Bay Property Corp.
to the Master Property Manager in the Trust Operating Account as defined in the
Property Management Agreement, dated as of May 17, 2013, between the Master
Property Manager and Silver Bay Property Corp. relating to Phoenix, and (II) the
security interest granted by Silver Bay Property Corp. to the Master Property
Manager in the Trust Operating Account as defined in the Property Management
Agreement, dated as of May 17, 2013, between the Master Property Manager and
Silver Bay Property Corp. relating to Atlanta..
ARTICLE 12    
CROSS-GUARANTY
Section 12.1    Cross-Guaranty. Each Borrower hereby agrees that such Borrower
is jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Secured Parties and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations and other obligations owed or
hereafter owing to any Secured Party by each other Borrower. Each Borrower
agrees that its guaranty

123


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Article 12 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Article 12 shall be absolute and
unconditional, irrespective of, and unaffected by:
(h)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;
(i)    the absence of any action to enforce this Agreement (including this
Article 12) or any other Loan Document or the waiver or consent by the Agent or
any Lender with respect to any of the provisions thereof;
(j)    the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Agent or any Lender in respect thereof (including the release of
any such security);
(k)    the insolvency of any Borrower or any of their respective Affiliates; or
(l)    any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
Section 12.2    Waivers by Borrowers. Each Borrower expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel any Secured Party to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
party or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such
Borrower. It is agreed among each Borrower and the Secured Parties that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Article 12 and such waivers, each Lender would decline to enter into this
Agreement and to make any Advance requested hereunder.
Section 12.3    Benefit of Guaranty. Each Borrower agrees that the provisions of
this Article 12 are for the benefit of the Secured Parties and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and the Secured Parties, the
obligations of such other Borrower under the Loan Documents.
Section 12.4    Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each Borrower hereby
expressly and irrevocably waives any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor. Each Borrower acknowledges and agrees that this waiver is intended
to benefit the Secured Parties and shall not limit or otherwise affect such
Borrower’s liability hereunder or the

124


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






enforceability of this Article 12, and that each Secured Party and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 12.4.
Section 12.5    Liability Cumulative. The liability of Borrowers under this
Article 12 is in addition to and shall be cumulative with all liabilities of
each Borrower to the Secured Parties under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Obligations or
obligation of the other Borrower, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
ARTICLE 13    
MISCELLANEOUS
Section 13.1    Amendments and Waivers.
Except as provided in this Section, no amendment, waiver, or other modification
of any provision of this Agreement or any schedule or exhibit hereto shall be
effective without the written agreement of the Borrowers, the Agent and the
Required Lenders; provided that no such amendment, waiver or other modification
shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender directly adversely affected thereby;
(b)    extend Scheduled Maturity Date without the written consent of such Lender
directly adversely affected thereby;
(c)    extend or increase the Commitment of any Lender without the written
consent of such Lender directly adversely affected thereby;
(d)    postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest owing under or change the order of the application of
Available Funds specified herein without the written consent of each Lender
directly adversely affected thereby;
(e)    reduce the amount of Advances Outstanding, the rate of interest specified
herein on, any fee payable to any Lender or the currency applied to amounts due
and payable in respect of the Advances Outstanding without the written consent
of each Lender directly affected thereby;
(f)    change any provision of this Section 13.1, the definitions of “Pro Rata
Share” or “Required Lenders” or any other provision specifying the number of
Lenders or portion of the Advances Outstanding to take action under the Loan
Documents, without the written consent of each Lender affected thereby;
(g)    waive any Event of Default or release any claims accruing to the Lenders
as secured parties hereunder or under Applicable Laws upon the occurrence of an
Event of Default, without the written consent of each Lender affected thereby;

125


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(h)    accept any additional property as Collateral on any basis other than a
pro rata basis;
(i)    approve the incurrence of any security interest on any Collateral senior
to the interest of the Secured Parties’ interest;
(j)    release any Borrower, any Guarantor, the Master Property Manager, the
Sponsor or any Collateral from the provisions of any Loan Document;
(k)    amend, waive or modify any provision of this Agreement applicable to the
Paying Agent without the written consent of the Paying Agent;
(l)    amend, waive or modify any provision of this Agreement applicable to the
Calculation Agent without the written consent of the Calculation Agent;
(m)    amend, waive or modify any provision of this Agreement applicable to the
Master Property Manager without the written consent of the Master Property
Manager;
(n)    amend, waive or modify any provision of this Agreement applicable to the
Valuation Agent without the written consent of the Valuation Agent;
(o)    amend, waive or modify any provision of this Agreement applicable to the
Borrower Representative without the written consent of the Borrower
Representative; or
(p)    adversely affect in any material respect the interests of any Account
Bank without the written consent of such Account Bank.
Section 13.2    Governing Law; Consent to Jurisdiction.
THIS AGREEMENT AND ANY CLAIM WITH RESPECT HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN §§5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW)).
EACH OF THE PARTIES HERETO HEREBY AGREES TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN AND THE FEDERAL
COURTS LOCATED WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
Section 13.3    Waiver of Jury Trial. Each party hereto hereby expressly waives,
to the fullest extent it may effectively do so under Applicable Law, any right
to a trial by jury in any action or

126


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






proceeding to enforce or defend any rights or remedies under or pursuant to this
Agreement or under any other Loan Document, and agrees, to the fullest extent it
may effectively do so under Applicable Law, that any such action or proceeding
shall be tried before a court and not before a jury.
Section 13.4    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any Borrower, whether by
operation of law or otherwise, without the prior written consents of the Agent
and the Lenders. Each Lender may assign their rights, interests or obligations
under this Agreement as provided in Article 10 hereof. This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns (including by
operation of law).
Section 13.5    Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
and received (%3) when sent by telecopy, upon receipt of an electronically
generated confirmation of receipt by the addressee, or delivered personally or
(%3) upon receipt of email confirmation of receipt by addressee after being sent
by email or (%3) on the first (1st) Business Day after being sent by nationally
recognized overnight delivery service or (%3) on the third (3rd) Business Day
after being sent by registered or certified U.S. mail (postage prepaid, return
receipt requested) to the parties at the telecopy number, email address or
street address set forth below or in a Counterpart Agreement:
Any Borrower:


c/o the Borrower Representative:




The Borrower Representative:


SB Financing Trust Owner, LLC
601 Carlson Parkway, Suite 250, Room C-1
Minnetonka, MN 55305
Attention: Legal Department






Agent:


Bank of America, N.A.
4500 Park Granada
Mail Code: CA7-910-02-38
Calabasas, California 91302
Attention: Adam Gadsby, Director
Telephone: (818) 225-6541
Facsimile: (213) 457-8707
Email: Adam.Gadsby@baml.com
 

127


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






and
 
Bank of America, N.A.
One Bryant Park, 11th Floor
Mail Code: NY1-100-11-01
New York, New York 10036
Attention: Eileen Albus, Vice President, Mortgage Finance
Telephone: (646) 855-0946
Facsimile: (646) 855-5050
Email: Eileen.Albus@baml.com
 
and
 
Bank of America, N.A.
One Bryant Park, 17th Floor
New York, New York 10036
Attention: Mr. Michael J. Berg
Telephone: 646-855-0706
Facsimile: 212.378.3460
Email: Michael.j.berg@bankofamerica.com






Calculation Agent:


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, MN 55107
Attention: Structured Finance/SB Financing Trust Owner LLC


With a copy to:
U.S. Bank National Association
190 South LaSalle Street
MK-IL-SL7F
Chicago, IL 60603
Attention: SB Financing Trust/Silver Bay




Paying Agent:


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, MN 55107

128


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Attention: Structured Finance/SB Financing Trust




Each Lender:


At its address next to it signature on the signature pages to this Agreement or
as set forth in the related Assignment and Assumption.


Section 13.6    Data Site; Access to Information.
(a)    Data Site. The Agent shall establish, for the purpose of posting the
Document Packages relating to Advances and the notices, reports, valuations,
inspections, Borrowing Notices, certifications, documents and other deliverables
under this Agreement and the other Loan Documents as contemplated by Section
13.6(b), an on-line data website which provides prompt email notification to the
Agent, the Lenders, the Calculation Agent, the Paying Agent, the Valuation
Agent, the Borrowers, the Borrower Representative and the Master Property
Manager of any item posted thereto and which shall be owned by and under the
sole control of the Agent (the “Data Site”). The Agent, each Lender, the
Borrowers, the Borrower Representative, the Master Property Manager, the
Guarantors, the Valuation Agent, the Paying Agent and the Calculation Agent
shall each be granted access to the Data Site, in each case subject to agreement
by each of such Persons to confidentiality and use restrictions from time to
time proscribed by the Agent. The Agent shall have no liability for any use made
of the Data Site or for any inability of any of Lender, the Borrowers, the
Borrower Representative, the Master Property Manager, the Guarantors, the
Valuation Agent and the Calculation Agent to access the Data Site at any time or
from time to time. The cost of the Agent in establishing and maintaining the
Data Site shall be reimbursed by the Borrowers upon demand upon delivery by the
Agent to the Borrower Representative of an invoice therefor. Each Borrower and
the Borrower Representative will and will cause their respective representatives
to comply with all procedures established by the Agent from time to time for the
delivery, maintenance and use of documents to Data Site. Without limitation of
the foregoing, no Party shall modify, alter or remove any document or
information previously delivered to the Data Site.
(b)    Access to Information. Concurrently with the delivery of any notice,
report, valuation, inspection, Document Package, Borrowing Notice,
certification, document or other deliverable under this Agreement or any other
Loan Document, the party required to provide such notice or deliver such
deliverable, including, without limitation, the Borrowers, the Borrower
Representative, the Master Property Manager, the Agent, the Lenders, the
Calculation Agent and the Valuation Agent, shall post the same to the Data Site.
Any notice or deliverable required to be delivered under the Agreement or any
other Loan Document shall be deemed to be delivered on the date such notice or
deliverable is posted to the Data Site if posted prior to 4:00 p.m. New York
time on such date.
(c)    Data Site Unavailability. If the Data Site is not available or not
functioning for any reason, the parties hereto agree that, until the Data Site
is available, if such party is the party required to provide any notice, report,
valuation, inspection, Document Package, Borrowing Notice, certification,
document or other deliverable under this Agreement or any other Loan Document,

129


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






such party shall deliver such notice or deliverable to each other party hereto
by electronic mail and each such notice or deliverable shall be deemed posted to
the Data Site upon receipt of email confirmation of receipt by addressee of such
electronic mail and, promptly after the Data Site becomes available for use,
post each such notice or deliverable that such party has delivered by electronic
mail to the Data Site.
Section 13.7    Severability. If any provision of this Agreement is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction. The remaining provisions of this Agreement shall be valid
and binding and shall remain in full force and effect as though such provision
was not included.
Section 13.8    Entire Agreement; Amendments; No Third Party Beneficiaries. This
Agreement and the other Loan Documents represent the entire agreement between
the parties hereto with regard to the matters addressed herein and therein and
all prior agreements are superseded hereby. This Agreement may be amended only
by a written instrument executed and delivered in accordance with the provisions
of Section 13.1. Except as otherwise expressly provided herein, the parties
hereby agree that no Person other than the parties hereto shall have any rights,
remedies, or benefits under any provision of this Agreement.
Section 13.9    Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument.
Section 13.10    Expenses. Each of the Borrowers agrees to pay promptly (%3) all
the Agent’s and the Joint Lead Arranger’s actual and reasonable costs and
expenses of negotiation, preparation and execution of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby, (%3) all the reasonable fees, expenses and
disbursements of external counsel to the Agent and the Joint Lead Arranger in
connection with the negotiation, preparation, execution and administration of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and any other documents or matters requested by the Borrowers, any
Guarantor or any of their respective Affiliates, (%3) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of the Agent for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of external counsel to
each Lender and the Agent and of external counsel providing any opinions that
the Agent may request in respect of the Collateral or the Liens created pursuant
to the Loan Documents, (%3) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by the Paying Agent, the
Calculation Agent, the Valuation Agent and the Agent and their respective
external counsel) in connection with the custody or preservation of any of the
collateral hereunder or under the Guarantor Pledge Agreement, (%3) after the
occurrence of a Default or an Event of Default, all costs and expenses,
including external attorneys’ fees and costs of settlement, incurred by each
Lender and the Agent in enforcing any Obligations or in collecting any payments
due from the Borrowers hereunder or under the other Loan Documents by reason of
such Default

130


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






or Event of Default (including in connection with the sale of, proceeds from, or
other realization upon any of the collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings and (%3) the Agent’s actual costs and reasonable fees, expenses for,
and disbursements of the Agent’s auditors, accountants, consultants or
appraisers incurred by the Agent in connection with any of the foregoing. The
Borrower Representative, on behalf of the Borrowers, shall pay on demand any and
all stamp, sales, excise and other, similar taxes and fees payable or determined
to be payable in connection with the execution, delivery, filing and recording
of this Agreement and the other Loan Documents.
Section 13.11    Indemnity.
(a)    Without limiting any other rights which any Secured Party may have
hereunder or under applicable law (including the right to recover damages for
breach of contract and the rights pursuant to Sections 13.10 and 13.11(b)), each
Borrower hereby agrees to indemnify, on a joint and several basis, each of the
Secured Parties and their respective directors, officers, employees, affiliates,
agents, advisors, sub-agents and the parent company or holding company that
controls such Person (each, an “Indemnified Party”), from and against any and
all damages, losses, claims, liabilities and related costs and expenses,
including reasonable external attorneys’ fees and disbursements (which shall be
limited to attorneys’ fees and disbursements of one external counsel to the
Agent and the Lenders and one local counsel in each applicable jurisdiction) and
Taxes awarded against or incurred by such Indemnified Party to the extent
relating to or arising from or as a result of this Agreement or the funding or
maintenance of Advances made by a Lender hereunder; provided, however, that the
Borrowers shall not be required to indemnify any Indemnified Party to the extent
of any amounts (x) resulting from the breach by such Indemnified Party of any of
its duties or obligations under this Agreement, (y) resulting from the gross
negligence, fraud or willful misconduct of such Indemnified Party, or (z)
constituting Excluded Taxes. Any amounts subject to the indemnification
provisions of this Section 13.11(a) shall be paid by the Borrowers to the
related Indemnified Party within ten (10) Business Days following written demand
therefor. The provisions set forth in this Section 13.11(a) shall survive the
termination of this Agreement.
(b)    Without limiting any other rights which any Secured Party may have
hereunder or under applicable law (including the right to recover damages for
breach of contract and the rights pursuant to Sections 13.10 and 13.11(a)), the
Master Property Manager hereby agrees to indemnify each Indemnified Party from
and against any and all damages, losses, claims, liabilities and related costs
and expenses, including reasonable external attorneys’ fees and disbursements
(which shall be limited to attorneys’ fees and disbursements of one external
counsel to the Secured Parties and one local counsel in each applicable
jurisdiction) and Taxes awarded against or incurred by such Indemnified Party to
the extent relating to or arising from or as a result of the breach by the
Master Property Manager of any of its agreements, duties or obligations under
this Agreement or any other Loan Document to which it is a party; provided,
however, that the Master Property Manager shall not be required to indemnify any
Indemnified Party to the extent of any amounts (x) resulting from the breach by
such Indemnified Party of any of its duties or obligations under this Agreement,
(y) resulting from the gross negligence, fraud or willful misconduct of such
Indemnified Party, or (y) constituting Excluded Taxes. Any amounts subject to
the indemnification provisions of this Section

131


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






13.11(b) shall be paid by the Master Property Manager to the related Indemnified
Party within ten (10) Business Days following written demand therefor. The
provisions set forth in this Section 13.11(b) shall survive the termination of
this Agreement.
Section 13.12    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under Applicable Laws shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the Advances Outstanding shall bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest
which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect. In addition, if when the
Advances made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to each Lender an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of each
Lender and the Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall, at each
Lender’ option, be applied to the Advances Outstanding or be refunded to the
Borrowers. In determining whether the interest contracted for, charged, or
received by each Lender exceeds the Highest Lawful Rate, a Lender may, to the
extent permitted by Applicable Law, (%3) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (%3) exclude
voluntary prepayments and the effects thereof and (%3) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.
Section 13.13    Set-off. In addition to any rights and remedies of any Secured
Party hereunder and by law, the Agent and each Lender shall have the right,
without prior notice to the Borrowers, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, to set-off and
appropriate and apply against any Debt of any of the Borrowers or any of their
respective Subsidiaries to the Agent, any such Lender or any of their respective
Affiliates any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other obligation (including to return excess
margin), credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by or due from the Agent, any Lender or any of their respective
Affiliates thereof to or for the credit or the account of any Borrower or any of
their respective Subsidiaries. The Agent and each Lender agrees promptly to
notify the Borrowers after any such set off and application made by such Person;
provided that the failure to give such notice shall not affect the validity of
such set off and application. The Agent and each Lender shall at any time have
the right, in each case until such time as it determines otherwise, to retain,
to suspend payment or performance of, or to decline to remit, any amount or
property that it would otherwise be obligated to pay, remit or deliver to any
Borrower hereunder if an Event of Default or Default has occurred.

132


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






Section 13.14    Confidentiality.
(a)    Each of the parties hereto hereby acknowledges and agrees that the Loan
Documents and all written or computer-readable information received by such
party from any other party regarding the terms set forth in any of the Loan
Documents or the transactions contemplated thereby (the “Confidential Terms”)
shall be kept confidential and shall not be divulged to any party without the
prior written consent of the parties to the Loan Documents or the party
providing such Confidential Terms, as applicable, except (i) to its affiliates,
controlling persons, controlling persons of any affiliates, officers, directors,
employees, investors, potential investors, sources of financing (in the case of
participations, subject to Section 10.1), hedging counterparties, nationally
recognized statistical rating organizations, agents, counsel, accountants,
subservicers, auditors, advisors or representatives (such Persons, “Excepted
Persons”); provided, that each Excepted Person shall, as a condition to any such
disclosure, agree for the benefit of other parties hereto that such information
shall be used solely in connection with such Excepted Person’s evaluation of, or
relationship with, such party hereto and its Affiliates, and shall not be
further disclosed by such Excepted Person, (ii) to the extent it is (a) required
by Applicable Law (including filing a copy of this Agreement and the other Loan
Documents (other than the Fee Letter)) as exhibits to filings required to be
made with the Securities and Exchange Commission, or in connection with any
legal or regulatory proceeding or (b) requested by any Governmental Authority to
disclose such information, (iii) to the extent that (a) it is necessary to do so
in working with legal counsel, auditors, taxing authorities or other
governmental agencies or regulatory bodies or in order to comply with any
applicable federal or state laws, (b) any of the Confidential Terms are in the
public domain (including a filing of this Agreement and the other Loan Documents
(other than the Fee Letter) with the Securities and Exchange Commission as
described above) other than due to a breach of this covenant, (c) in connection
with any assignment or Participation or proposed assignment or Participation in
compliance with Article 10, or (d) in the event of an Event of Default any
Lender or the Agent determines such information to be necessary or desirable to
disclose in connection with the marketing and sales of the Collateral or
otherwise to enforce or exercise their rights hereunder or (iv) by a
Borrower-Related Party to its investors in accordance with Applicable Law,
provided that no public notices or disclosures of any Confidential Terms shall
be made without the prior written consents of the Agent and each Lender.
Notwithstanding the limitations (and without limiting the exclusions) listed
above or anything to the contrary contained herein or in any other Loan
Document, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Advances, any fact relevant to understanding the federal, state and local tax
treatment of the Advances, and all materials of any kind (including opinions or
other tax analyses) relating to such federal, state and local tax treatment and
that may be relevant to understanding such tax treatment; provided that, except
as permitted otherwise in this Section 13.14, the Borrower may not disclose any
pricing terms (including, without limitation, the Applicable Margin, Interest
Rate, Facility Fee and Advance Rates) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Advances and is not
relevant to understanding the federal, state and local tax treatment of the
Advances, without the prior written consent of each Lender or Agent. The
provisions set forth in this Section 13.14 shall survive the termination of this
Agreement.

133


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






(b)    Each of the parties hereto further acknowledges and agrees that that it
is aware that the securities laws of the United States (as well as stock
exchange regulations) prohibit any person who has material, non-public
information concerning a party from purchasing or selling that party’s
securities when in possession of such information and from communicating such
information to any other person or entity under circumstances in which it is
reasonably foreseeable that such person or entity is likely to purchase or sell
such securities in reliance upon such information.
Section 13.15    Limitation of Liability.
(a)    No claim may be made by any party hereto against any other party hereto
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or any other
Loan Document, or any act, omission or event occurring in connection herewith or
therewith, except to the extent such damages are recovered by third parties in
connection with claims made by third parties that are indemnified under this
Agreement; and each party hereto hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor; provided that, for the avoidance of
doubt, the foregoing limitations shall not be applicable to principal, interest,
fees and other amounts that are due and payable under the Loan Documents.
(b)    No recourse under any obligation, covenant or agreement of any Secured
Party contained in this Agreement shall be had against any incorporator,
stockholder, officer, director, member, manager, employee or agent of such
Secured Party or any of its Affiliates (solely by virtue of such capacity) by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of such Secured Party, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Secured Party or any of its Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Secured Party contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any Secured
Party of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or fraudulent omissions made by them.
Section 13.16    No Joint Venture. Notwithstanding anything to the contrary
herein contained, neither the Agent nor any Lender by entering into this
Agreement or by taking any action pursuant hereto, will be deemed a partner or
joint venturer with the Borrowers. The Calculation Agent and the Paying Agent
are not Lenders, and are performing only ministerial and administrative duties
as specified in this Agreement.
Section 13.17    No Insolvency Proceedings. Notwithstanding any prior
termination of this Agreement, (a) neither the Master Property Manager nor the
Borrower Representative, each in its

134


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






capacity as a creditor of a Borrower, shall, prior to the date which is one year
and one day after the final payment of the Obligations of the Borrowers,
petition or otherwise invoke the process of any Governmental Authority for the
purpose of commencing or sustaining an Insolvency Proceeding against any
Borrower under any Insolvency Laws or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of any
Borrower or any substantial part of its property or ordering the winding up or
liquidation of the affairs of any Borrower, (b) none the Master Property Manager
or any Borrower, each in its capacity as a creditor of the Borrower
Representative, shall, prior to the date which is one year and one day after the
final payment of the Obligations of the Borrowers, petition or otherwise invoke
the process of any Governmental Authority for the purpose of commencing or
sustaining an Insolvency Proceeding against the Borrower Representative under
any Insolvency Laws or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Borrower Representative
or any substantial part of its property or ordering the winding up or
liquidation of the affairs of the Borrower Representative and (c) no Borrower,
each in its capacity as a creditor of another Borrower shall, prior to the date
which is one year and one day after the final payment of the Obligations of the
Borrowers, petition or otherwise invoke the process of any Governmental
Authority for the purpose of commencing or sustaining an Insolvency Proceeding
against any other Borrower under any Insolvency Laws or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of any other Borrower or any substantial part of its property or ordering the
winding up or liquidation of the affairs of any other Borrower.
Section 13.18    Lender Communications; Lender Objections.
(a)    Communications. The Parties hereto acknowledge and agree that the Lenders
may communicate with each other concerning any matters relating to this
Agreement and the other Loan Documents, whether for the purpose of approving or
objecting to matters under the Loan Documents, protecting their rights and
interests, enforcing remedies or otherwise.
(b)    Objections. If any Lender desires to make any Formal Objection in
relation to any provision of this Agreement where such Formal Objection is
expressly permitted, such Lender shall provide an objection that satisfies each
of the following conditions: (i) such objection shall be in writing and executed
by each of the Lenders exercising such objection right, (ii) such objection
shall specify the nature of the objection, (iii) such objection shall be posted
to the Data Site within the applicable timeframe provided by this Agreement in a
sub-folder designated for objections, (iv) the objecting Lenders shall provide
written notice thereof to the Borrower Representative and the Agent at the time
of posting of such objection, and (v) such objection shall provide contact
information for each of the objecting Lenders (any objection that satisfies each
of the foregoing conditions, a “Formal Objection”). Upon the posting of an such
Formal Objection, the Agent shall contact the objecting Lender and discuss such
objecting Lender’s stated objections. If the Agent or the objecting Lender
determines that a Borrower-Related Party should be contacted regarding such
objecting Lender’s objection, the Agent shall notify the Borrower Representative
thereof and the Borrower Representative, the Borrower-Related Parties, the
objecting Lender and the Agent shall continue such discussions. Any Formal
Objection shall be deemed to be a denied consent until such time that it is
approved by the Agent and the objecting Lender. Notwithstanding anything to the
contrary herein contained, the Agent shall have no duty or obligation to resolve
any objection

135


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






raised by any Lender or take or refrain from taking any action in connection
with any such objection and no Formal Objection or action by the Agent, or
failure by the Agent to act, in connection therewith shall constitute the basis,
or any part thereof, for any determination by the Required Lenders to remove the
Agent as Agent pursuant to the provisions of Section 9.8.]
[remainder of page intentionally blank]
 



136


53570.000371 EMF_US 44362017v35



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.
SILVER BAY OPERATING PARTNERSHIP L.P., a Delaware limited partnership, as Master
Property Manager, solely with respect to Sections 2.8(a), 2.8(b)(ii),
2.8(b)(xii), 2.8(c), 2.13, 2.14(b), 2.15, 2.16, 2.18, 2.22(a), 2.23,
2.25(a)(iii), 2.25(g), 2.26, 3.1(f), 3.1(q), 3.1(r), 3.1(s), 6.7(i), 6.7(j),
13.1(m), 13.11(b), 13.14, 13.15 and 13.17, Article 11 and Schedule 6


By:     Silver Bay Management LLC,
a Delaware limited liability company,
its general partner


By:    Silver Bay Realty Trust Corp.,
a Maryland corporation
its sole member


By:    ________________________
Christine Battist,
Chief Financial Officer




SB FINANCING TRUST OWNER LLC,
a Delaware limited liability company,
as the Borrower Representative


By:    __________________________
Christine Battist,
Chief Financial Officer




THPI ACQUISITION HOLDINGS LLC,
a Delaware limited liability company,
as a Borrower


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Manager
    
By:    __________________________
Christine Battist,
Chief Financial Officer

[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------














PROVIDENT RESIDENTIAL
REAL ESTATE FUND LLC,
a Delaware limited liability company,
as a Borrower


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Manager
    


By:    __________________________
Christine Battist,
Chief Financial Officer












































[Signatures continue]

[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------










U.S. BANK NATIONAL ASSOCIATION, as Calculation Agent and as Paying Agent


By:                            
Name:                            
Title:                            
































































[Signatures continue]

[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------










BANK OF AMERICA, NATIONAL ASSOCIATION, as Joint Lead Arranger, a Lender and
Agent


By:                            
Name:                            
Title:                            


Commitment: $100,000,000


Notice Address:


Bank of America, N.A.
4500 Park Granada
Mail Code: CA7-910-02-38
Calabasas, California 91302
Attention: Adam Gadsby, Director
Telephone: (818) 225-6541
Facsimile: (213) 457-8707
Email: Adam.Gadsby@baml.com


and


Bank of America, N.A.
One Bryant Park, 11th Floor
Mail Code: NY1-100-11-01
New York, New York 10036
Attention: Eileen Albus, Vice President, Mortgage Finance
Telephone: (646) 855-0946
Facsimile: (646) 855-5050
Email: Eileen.Albus@baml.com


and


Bank of America, N.A.
One Bryant Park, 17th Floor
New York, New York 10036
Attention: Mr. Michael J. Berg
Telephone: 646-855-0706
Facsimile: 212.378.3460
Email: Michael.j.berg@bankofamerica.com



[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------






[Signatures continue]

[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arranger and a Lender


By:                            
Name:                            
Title:                            


Commitment: $100,000,000




Notice Address:


JPMorgan Chase Bank, N.A.
Attention: Glenn E. Ansiel
383 Madison Avenue, Floor 23
New York, New York 10179
Telephone Number: (212) 270-1790
Facsimile Number: (212) 270-5177
E-mail: glenn.e.ansiel@jpmorgan.com


And


JPMorgan Chase Bank, N.A.
Attention: Sophia Redzaj
500 Stanton Christiana Road, OPS 2
Newark, Delaware 19713
Telephone Number: (302) 634-1381
Facsimile Number: (302) 504-8969
E-mail: spg_mf_team@jpmorgan.com


And


JPMorgan Chase Bank, N.A.
Attention: Lynn Mesuk
277 Park Avenue, Floor 13
New York, New York 10172
Telephone Number: (212) 648-0424
Facsimile Number: (646) 534-6387




[Signatures continue]

[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------








Acknowledged:




SB FINANCING TRUST OWNER LLC,
a Delaware limited liability company,
as Guarantor
    


By:    __________________________
Christine Battist,
Chief Financial Officer




SB FINANCING TRUST,
a Delaware Statutory Trust,
as Guarantor


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Administrator
    


By:    __________________________
Christine Battist,
Chief Financial Officer




SILVER BAY OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership,
as Guarantor


By:     Silver Bay Management LLC,
a Delaware limited liability company,
its general partner


By:    Silver Bay Realty Trust Corp.,
a Maryland corporation
its sole member


By:    __________________________
Christine Battist,
Chief Financial Officer


[Signatures continue]

[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------








SILVER BAY REALTY TRUST CORP.,
a Maryland corporation,
as Guarantor




By:    __________________________
Christine Battist,
Chief Financial Officer






[End of signatures]

[Signature Page to Revolving Credit Agreement]


53570.000371 EMF_US 44362017v35

--------------------------------------------------------------------------------















53570.000371 EMF_US 50222592v6

